Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 1 of 119




                          EXHIBIT D
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 2 of 119



CASE CAPTION: KATRINA BAGWELL AND LUKE BAGWELL VS. BOSTON SCIENTIFIC CORPORATION

CASE NO.: 1:20-cv-02656-RM-SKC

EXHIBIT LIST OF: DEFENDANT BOSTON SCIENTIFIC CORPORATION



 Exhibit   Witness                   Brief Description                        Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                           BSCM00800002888 -
DX0001               Solyx DFU                                             BSCM00800002947
                     Bagwell - Plaintiff Responses to BSC's First Set of
DX0002               Interrogatories
                     Bagwell - Plaintiff Responses to BSC's First
DX0003               Request for Production of Documents
DX0004               Bagwell - Plaintiff Profile Form (PPF)
DX0005               Bagwell - Plaintiff Fact Sheet (PFS)

DX0006               Bagwell - Supplemental Plaintiff Fact Sheet (PFS)
                     Bagwell - Plaintiff's Case-Specific Expert
DX0007               Disclosures
                     Bagwell - BSC's Rule 26 Designation and Expert
DX0008               Disclosures
DX0009               Deposition and Exhibits of Katrina Bagwell
DX0010               Deposition and Exhibits of Luke Bagwell
                     Deposition and Exhibits of Dr. Brian Flynn, MD
DX0011               (Bagwell)
                     Deposition and Exhibits of Dr. James Rice, MD
DX0012               (Bagwell)
                     Stephen Badylak, DVMN, PhD - Expert Report
DX0013               and Attachments (11/21/2014)

                     Stephen Badylak, DVMN, PhD - Supplemental
DX0014               Expert Report and Attachments (6/2/2014)
                     Stephen Badylak, DVMN, PhD - Curriculum
DX0015               Vitae
                     Lonny Green, MD - Expert Report and
DX0016               Attachments
DX0017               Lonny Green, MD - Curriculum Vitae



                                                                                         1
                       Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 3 of 119



Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Steven Little, PhD - General Expert Report and
DX0018              Attachments
DX0019              Steven Little, PhD - Curriculum Vitae
                    James Rice, MD - Bagwell Case-Specific Expert
DX0020              Report and Attachments
                    James Rice, MD - General Expert Report and
DX0021              Attachments
DX0022              James Rice, MD - Curriculum Vitae
                    Stephen Spiegelberg, PhD Expert Report and
DX0023              Attachments (11-21-14)
                    Stephen Spiegelberg, PhD, Supplemental Expert
DX0024              Report and Attachments (6-2-14)
                    Stephen Spiegelberg, PhD, Supplemental Expert
DX0025              Report and Attachments (4-11-18)
                    Stephen Spiegelberg, PhD, Supplemental Expert
DX0026              Report and Attachments (2-4-14)
DX0027              Stephen Spiegelberg, PhD - Curriculum Vitae
DX0028              Depositions and Exhibits of Janice Connor
DX0029              Depositions and Exhibits of James Goddard
DX0030              Deposition and Exhibits of Alfred Intoccia
DX0031              Deposition and Exhibits of Maya Matusovsky
DX0032              Deposition and Exhibits of Rob Miragliuolo
DX0033              Deposition and Exhibits of Doreen Rao
DX0034              Deposition and Exhibits of John Sherry
DX0035              Deposition and Exhibits of Frank Zakrzewski
                                                                     BAGWELLK_CONIMC
DX0036              Conifer Medical Center - Medical                 _00001 - 00095
                                                                     BAGWELLK_EPT_0000
DX0037              Evergreen Physical Therapy - Medical             1 - 00325
                                                                     BAGWELLK_EPT_0032
DX0038              Evergreen Physical Therapy - Medical             6 - 00649
                                                                     BAGWELLK_EPT_0065
DX0039              Evergreen Physical Therapy - Billing             0 - 00683
                                                                     BAGWELLK_BFLYNN
DX0040              Flynn, Brian J, MD - Medical                     _00001 - 00392
                                                                     BAGWELLK_TFREE_0
DX0041              Freedman, Troy, PA-C - Medical                   0001 - 00392



                                                                                   2
                       Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 4 of 119



Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                       BAGWELLK_KAIP_00
DX0042              Kaiser Permanente - Medical                        001 - 00190
                                                                       BAGWELLK_LMCEN_
DX0043              Lutheran Medical Center - Medical                  00001 - 00249
                                                                       BAGWELLK_TPSCEN_
DX0044              The Pelvic Solutions Center - Medical              00001 - 00139
                                                                       BAGWELLK_UNICH_0
DX0045              University of Colorado Hospital - Medical          0001 - 00478
                                                                       BAGWELLK_PSR_0000
DX0046              Plaintiff Produced Medical Records                 1 - 00750
                                                                       BAGWELLK_PSR_0075
DX0047              Plaintiff Produced Medical Records                 1 - 01216
                                                                       BAGWELLK_PSR_0121
DX0048              Plaintiff Produced Medical Records                 7 - 01345

DX0049              Plaintiff Produced Medical Records - Dr. Flynn
                    Plaintiff Produced Medical Records - Conifer Med
DX0050              Ctr / Univ. of CO Hospital
                                                                       BAGWELLK_PLTF_00
DX0051              Plaintiff Produced Medical Records                 0001 - 000608

DX0052              Plaintiff Medical Records - produced with PPF
DX0053              All plaintiff consent forms
DX0054              Rule 1006 medical billing summary
DX0055              All depositions and exhibits taken in this case
                    All file and reliance materials for Boston
DX0056              Scientific Experts
DX0057              All Plaintiff billing records
DX0058              All Plaintiff disability records
DX0059              All Plaintiff medical records
DX0060              All Plaintiff radiology records
DX0061              All plaintiff social security records
DX0062              Any Exhibit identified or used by Plaintiff
DX0063              Bagwell - Short Form Complaint
DX0064              MDL Amended Complaint
DX0065              Demonstrative Exhibits




                                                                                     3
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 5 of 119



 Exhibit   Witness                   Brief Description                Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
DX0066 -
DX00199              Intentionally Left Blank - Unused Numbers
                                                                   MDL003995 -
DX0200               Trelex 510K - Premarket Notification Letter   MDL003995
                                                                   MDL004094 -
DX0201               Trelex Natural Mesh Technical File            MDL004233
                                                                   MDL003947 -
DX0202               Trelex Polypropylene Mesh 510K                MDL004093
                                                                   BSCM00100000055 -
DX0203               Advantage 510k MSDS                           BSCM00100000059
                                                                   BSCM00100000001 -
DX0204               Advantage 510K                                BSCM00100000210
                                                                   BSCM00100000002 -
DX0205               Advantage 510K Clearance Letter               BSCM00100000004
                                                                   BSCM01200000001 -
DX0206               Prefyx Obtryx 510K                            BSCM01200000092
                                                                   BSCM01200000003 -
DX0207               Obtryx FDA Clearance letter                   BSCM01200000005
                                                                   BSCM01400000011 -
DX0208               Pinnacle 510(k) FDA Clearance Letter          BSCM01400000013
                                                                   BSCM01300000001 -
DX0209               Solyx 510K                                    BSCM01300000591
                                                                   BSCM01300000053 -
DX0210               Solyx 510K - MSDS                             BSCM01300000062
                                                                   BSCM01300000004 -
DX0211               Solyx 510K - Letter from FDA                  BSCM01300000007
                                                                   BSCM01300000466 -
DX0212               Solyx 510k Clearance Letter                   BSCM01300000468
                                                                   BSCM01300000541 -
DX0213               Solyx 510K - MSDS Supportive Documentation    BSCM01300000580
                                                                   BSCM01300000478 -
DX0214               Solyx 510K - BSC Response to FDA Letter       BSCM01300000498
                                                                   BSCM01300000535 -
DX0215               Mesh Assembly Shelf Life                      BSCM01300000539
                                                                   BSCM05100030570 -
DX0216               Memo re: FDA Contact                          BSCM05100030572




                                                                                 4
                       Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 6 of 119



Exhibit   Witness                    Brief Description                 Bates No. Range     Stipulation Offered   Admitted   Refused   Court Use Only
                                                                   BSCM02900000051 -
DX0217              MSDS                                           BSCM02900000060
                                                                   BSCM02900000001 -
DX0218              Uphold 510K                                    BSCM02900000461
                                                                   BSCM02900000397 -
DX0219              Letter from FDA re Uphold                      BSCM02900000403
                                                                   BSCM05100040772 -
DX0220              Email re FDA Contact Report                    BSCM05100040772
                    BSC Response to FDA Deficiency Letter re       BSCM02900000266 -
DX0221              Uphold                                         BSCM02900000294
                    Appendix D to BSC Response to Uphold           BSCM02900000347 -
DX0222              Deficiency Letter                              BSCM02900000386
                                                                   BSCM02900000002 -
DX0223              Uphold FDA Clearance Letter                    BSCM02900000004
                                                                   BSCM12800029013 -
DX0224              FDA Letter Approving 522 Study                 BSCM12800029014
                                                                   BSCM05500021529 -
DX0225              FDA 522 Letter                                 BSCM05500021532
                                                                   BSCM08700117149 -
DX0226              FDA letter to BSC NEW-05-06W                   BSCM08700117150
                    Donna Gardner Depo Ex. 65 - BSC Pelvic Mesh
DX0227              Regulatory History                               Gardner Depo Ex. 65
DX0228              K081275 510k Summary
                    FDA Guidance - Deciding When to Submit a
DX0229              510(k) for a Change to an Existing Device
                    FDA Guidance - Premarket Notification            BSCM05100001825 -
DX0230              Application for Surgical Mesh                    BSCM05100001834
                    FDA Guidance on Medical Device Patient
DX0231              Labeling
                    FDA Guidance - The Least Burdensome
                    Provisions of the FDA Modernization Act of
                    1997: Concept and Principles; Final Guidance for
DX0232              FDA and Industry
                                                                     BSCM05100036331 -
DX0233              FDA Guidance                                     BSCM05100036342




                                                                                   5
                       Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 7 of 119



Exhibit   Witness                   Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    FDA Guidance for Industry for 510(k)s - Format
DX0234              for Traditional and Abbreviated 510(k)s
                    FDA Guidance for 510K Program: Evaluating
DX0235              Substantial Equivalence
                    FDA Guidance - How to Prepare an Abbreviated
DX0236              510(k)

DX0237              FDA Guidance - How to Prepare a Special 510(k)

                    Surgical Mesh for Treatment with Pelvic Organ
                    Prolapse and Stress Urinary Incontinence; FDA
                    Executive Summary - Obstetrics & Gynecology
DX0238              Devices Advisory Committee Meeting 2011
                    FDA Device Labeling Guidance # G91-1 (Blue
DX0239              Book Memo)

                    FDA document: The New 510k Paradigm-
                    Alternate approaches to demonstrating substantial
DX0240              equivalence in premarket notifications

                    Human Subject Protection; Acceptance of Data
                    from Clinical Studies for Medical Devices;
DX0241              Proposed Rule. Docket No. FDA-2013-N-0080
                    Updated 510(k) Sterility Review Guidance K90-1;
DX0242              Final Guidance for Industry and FDA

DX0243              FDA PHN 2011 Mesh Safety Communication
DX0244              FDA PHN 2008 - Surgical Mesh
                                                                        BSCM04400008176 -
DX0245              BSC Customer Letter                                 BSCM04400008176
                    Obstetrics and Gynecology Devices Panel
                    September 2011 Meeting Summary - Day 1 and
DX0246              Day 2
                    FDA Document - Considerations about surgical
DX0247              mesh for SUI (March 2013)




                                                                                      6
                       Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 8 of 119



Exhibit   Witness                   Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM05200011787 -
DX0248              FDA Executive Summary                           BSCM05200011869
                                                                    BSCM08600017966 -
DX0249              Email re: BSC Statement                         BSCM08600017970
DX0250              FDA Meeting Transcript
DX0251              TVT 510K Summary and Clearance Letter

DX0252              Gynemesh 510K Summary and Clearance Letter
DX0253              MiniArc Clearance Letter
                                                                    BSCM05800408764 -
DX0254              Email re: HHA List for CMC Help                 BSCM05800408766
                                                                    BSCM05800472568 -
DX0255              Email re: Complaint Reduction Goals             BSCM05800472569
                                                                    BSCM04900000015 -
DX0256              Health Hazard Assessment                        BSCM04900000018
                                                                    BSCM04900000019 -
DX0257              Health Hazard Assessment                        BSCM04900000022
                                                                    BSCM05800452906 -
DX0258              HHA Data                                        BSCM05800452920
                    Email re: Solyx 2 month field assessment post   BSCM04700015613 -
DX0259              launch                                          BSCM04700015614
                                                                    BSCM05800472436 -
DX0260              Email re: MDR Trends                            BSCM05800472437
                                                                    BSCM05800472438 -
DX0261              MDR Spreadsheets                                BSCM05800472441
                                                                    BSCM05800472442 -
DX0262              MDR Trends Summary                              BSCM05800472443
                                                                    BSCM05500007972 -
DX0263              Email re: Sling Analysis                        BSCM05500007972
                                                                    BSCM05500007973 -
DX0264              Adverse Event Summary                           BSCM05500007975
                                                                    BSCM06800060916 -
DX0265              Serious Injury by Complaint Source              BSCM06800060916
                                                                    BSCM05800461351 -
DX0266              Adverse Event Analysis                          BSCM05800461362




                                                                                  7
                       Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 9 of 119



Exhibit   Witness                   Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Post Market Study of Single Incision Sling Versus
                    Transobturator Sling for SUI –
DX0267              www.clinicaltrials.gov
DX0268              Boston Scientific Risk Management Activities        Cuddy Depo Ex. 643
                    Solyx T13 Month Accelerated Aging DV Report         BSCM01800023460 -
DX0269              AA                                                  BSCM01800023492
                    Solyx SIS 37 Month Accelerated Aging Testing        BSCM01800024795 -
DX0270              Report AA                                           BSCM01800024827
                    Solyx SIS 37 Month Accelerated Aging Testing        BSCM01800024874 -
DX0271              Report AB                                           BSCM01800024907
                    Solyx T13 Month Accelerated Aging DV Report         BSCM01800023648 -
DX0272              AB                                                  BSCM01800023680
                                                                        BSCM04200084327 -
DX0273              Advisory Board Meeting                              BSCM04200084434
                    Stephen F. Badylak, Interim Report: A Testing
                    Agreement to Compare Biomaterials for Use as a      BSCM00400003956 -
DX0274              Urethral Sling                                      BSCM00400003957
                    Stephen Badylak: Comparison to Tissue Ingrowth
                    and Histology Using Synthetic Meshes in Chronic
                    Rabbit Subcutaneous Implantation Model -            BSCM07400008431 -
DX0275              Appendix One                                        BSCM07400008452

                    Stephen Badylak: Comparison to Tissue Ingrowth
                    and Histology Using Synthetic Meshes in Chronic BSCM00400003405 -
DX0276              Rabbit Subcutaneous Implantation Model           BSCM00400003428
                                                                     BSCM00400003429 -
DX0277              Badylak Study - Signature page                   BSCM00400003429
                                                                     BSCM00400003463 -
DX0278              Badylak Study - Appendix Two: Statistical Report BSCM00400003470
DX0279              Badylak CV
                                                                     BSCM07400001177 -
DX0280              In Vivo Tolerance of Polyform                    BSCM07400001211
                                                                     BSCM01900009623 -
DX0281              Biocompatibility Report                          BSCM01900009642
                                                                     MDL004185 -
DX0282              Rabbit Pyrogen Study                             MDL004190




                                                                                      8
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 10 of
                                                              119


Exhibit   Witness                    Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                     MDL004191 -
DX0283              In Vitro Cytotoxicity Test                       MDL004196
                                                                     BSCM01600008515 -
DX0284              USP Muscle Implantation Study                    BSCM01600008529
                                                                     MDL004161 -
DX0285              Biocompatibility Study                           MDL004168
                                                                     MDL004169 -
DX0286              Biocompatibility Study                           MDL004175
                                                                     MDL004197 -
DX0287              In Vitro Hemolysis Study                         MDL004203
                                                                     BSCM01600008508 -
DX0288              AMES Mutagenicity Study                          BSCM01600008514
                                                                     BSCM01900007175 -
DX0289              Final Report                                     BSCM01900007183
                                                                     BSCM01900007184 -
DX0290              Final Report                                     BSCM01900007199
                                                                     BSCM01900007200 -
DX0291              Final Report                                     BSCM01900007218
                                                                     BSCM01800001477 -
DX0292              Email re: Physiochemical Test                    BSCM01800001478
                                                                     BSCM07400002210 -
DX0293              Memo re: Animal Trial                            BSCM07400002232
                                                                     BSCM07400002154 -
DX0294              Memo from LI re: Biocompatibility Opinion        BSCM07400002155
                                                                     BSCM07400004823 -
DX0295              Memo from LI re: Biocompatibility Opinion        BSCM07400004824
                                                                     BSCM03100002796 -
DX0296              Test Result Certificate                          BSCM03100002797
                                                                     BSCM00400002751 -
DX0297              Pyrogenicity - Materials Mediated Test           BSCM00400002756
                                                                     BSCM00400002731 -
DX0298              ISO Acute Systemic Injection Test                BSCM00400002737
                                                                     BSCM00400002743 -
DX0299              ISO Intracutaneous Reactivity Test               BSCM00400002750
                                                                     BSCM03100000980 -
DX0300              ISO guinea Pig Maximization Sensitization Test   BSCM03100000990




                                                                                   9
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 11 of
                                                              119


Exhibit   Witness                  Brief Description                Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                   BSCM00400003387 -
DX0301              Memo re: Biocompatibility                      BSCM00400003389
                                                                   BSCM03100002199 -
DX0302              Design Verification Report                     BSCM03100002202
                                                                   BSCM07400001702 -
DX0303              Memo re: Review of Study Data                  BSCM07400001719
                                                                   BSCM00400001114 -
DX0304              Memo: Chevron TR130 HDPE Extrusion             BSCM00400001118
                                                                   BSCM01600008530 -
DX0305              Final Study Report                             BSCM01600008534
                                                                   BSCM01600008555 -
DX0306              Final Study Report                             BSCM01600008562
                                                                   BSCM01600008563 -
DX0307              ISO Guinea Pig Maximization Sensitization Test BSCM01600008573
                                                                   BSCM01600008500 -
DX0308              Chemical Test Report                           BSCM01600008500
                    ISO MEM Elution Using L-929 Mouse Fibroblast BSCM02100000700 -
DX0309              Cells                                          BSCM02100000704
                                                                   BSCM02100000692 -
DX0310              ISO Intracutaneous Reactivity Test             BSCM02100000699
                                                                   BSCM01900007586 -
DX0311              Final Study Report                             BSCM01900007591
                                                                   BSCM02100000686 -
DX0312              ISO Acute Systemic Injection Test              BSCM02100000691
                                                                   BSCM02100000865 -
DX0313              Materials Mediated Rabbit Pyrogen Test         BSCM02100000870
                                                                   BSCM01900007219 -
DX0314              Bacterial Reverse Mutation Study               BSCM01900007232
                                                                   BSCM01500023792 -
DX0315              Intramuscular Implant Test                     BSCM01500023798
                    ISO MEM Elution using L-929 Mouse Fibroblast BSCM05300013359 -
DX0316              Cells                                          BSCM05300013363
                                                                   BSCM01500028882 -
DX0317              ISO Intracutaneous Reactivity Test             BSCM01500028887
                                                                   BSCM01000005493 -
DX0318              ISO Guinea Pig Maximization Sensitization Test BSCM01000005502




                                                                               10
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 12 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                     BSCM01500028888 -
DX0319              ISO Guinea Pig Maximization Sensitization Test   BSCM01500028909
                                                                     BSCM01000004071 -
DX0320              Pathology and Clinical Pathology Report          BSCM01000004075
                                                                     BSCM01900007274 -
DX0321              Subacute Intraperitoneal Toxicity Study          BSCM01900007304
                                                                     BSCM01000006096 -
DX0322              Pathology and Clinical Pathology Report          BSCM01000006100
                                                                     BSCM01000005130 -
DX0323              ELISA Inhibition Assay                           BSCM01000005131
                                                                     BSCM01900007305 -
DX0324              Subacute Intraperitoneal Toxicity Study          BSCM01900007337
                                                                     BSCM00400000622 -
DX0325              Physicochemical Test                             BSCM00400000622
                                                                     BSCM01900007233 -
DX0326              Bacterial Reverse Mutation Study                 BSCM01900007243
                                                                     BSCM01900007121 -
DX0327              Final Study Report                               BSCM01900007131
                                                                     BSCM02100000911 -
DX0328              ISO Muscle Implantation Study                    BSCM02100000921
                                                                     BSCM01600008553 -
DX0329              ELISA Inhibition Assay                           BSCM01600008554
                                                                     BSCM01900007132 -
DX0330              Final Study Report                               BSCM01900007141
                                                                     BSCM01600008507 -
DX0331              USP Physicochemical Chemical Test Report         BSCM01600008507
                                                                     BSCM02100000779 -
DX0332              In Vitro Mouse Lymphoma Assay                    BSCM02100000791
                                                                     BSCM01600008489 -
DX0333              ISO In Vitro Cytotoxicity Test: MEM Elution      BSCM01600008493
                                                                     BSCM01600008494 -
DX0334              ISO Intracutaneous Reactivity Test               BSCM01600008499
                                                                     BSCM01600008551 -
DX0335              ELISA Inhibition Assay                           BSCM01600008552
                                                                     BSCM01600008535 -
DX0336              ISO Acute Systemic Injection Test                BSCM01600008540




                                                                                  11
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 13 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                     BSCM01600008541 -
DX0337              ISO Guinea Pig Maximization Sensitization Test   BSCM01600008550
                                                                     BSCM05300003824 -
DX0338              Declaration Statement                            BSCM05300003824
                                                                     BSCM05300003825 -
DX0339              Declaration Statement                            BSCM05300003825
                                                                     BSCM01600008726 -
DX0340              ELISA Inhibition Assay                           BSCM01600008727
                                                                     BSCM03100009576 -
DX0341              Biocompatibility Assessment                      BSCM03100009595
                                                                     BSCM01000002794 -
DX0342              Chemical Test Report                             BSCM01000002794
                                                                     BSCM01000002834 -
DX0343              Chemical Test Report                             BSCM01000002834
                                                                     BSCM03200006279 -
DX0344              Physiochemical Test Report                       BSCM03200006279
                                                                     BSCM02100000834 -
DX0345              Chemistry Test Report                            BSCM02100000834
                                                                     BSCM01000002789 -
DX0346              Final Study Report                               BSCM01000002793
                                                                     BSCM01000002829 -
DX0347              In Vitro Cytotoxicity Test                       BSCM01000002833
                                                                     BSCM01600009696 -
DX0348              Biocompatibility Report                          BSCM01600009712
                                                                     BSCM01900006981 -
DX0349              USP Physicochemical Chemical Test Report         BSCM01900006981
                                                                     BSCM02100000857 -
DX0350              ELISA Inhibition Assay                           BSCM02100000858
                                                                     BSCM02100000877 -
DX0351              Chemical Test Report                             BSCM02100000877
                                                                     BSCM02100000880 -
DX0352              In Vitro Cytotoxicity Test                       BSCM02100000893
                                                                     BSCM02100000621 -
DX0353              Biocompatibility Report                          BSCM02100000639
                                                                     BSCM01900007106 -
DX0354              Chemical Test Report                             BSCM01900007106




                                                                                  12
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 14 of
                                                              119


Exhibit   Witness                  Brief Description                 Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM01900007048 -
DX0355              Final Study Report                              BSCM01900007061
                                                                    BSCM01900007030 -
DX0356              Final Study Report                              BSCM01900007045
                                                                    BSCM01900007064 -
DX0357              Final Study Report                              BSCM01900007082
                                                                    BSCM01900007155 -
DX0358              Chemical Test Report                            BSCM01900007155
                                                                    BSCM01900007160 -
DX0359              Final Study Report                              BSCM01900007174
                                                                    BSCM01800017261 -
DX0360              Final Report Infrared Spectroscopy - Solyx      BSCM01800017269
                    Custom ISO Intramuscular Implant Test 7-Day     BSCM01800004801 -
DX0361              Duration                                        BSCM01800004824
                    Memo re: Gap Analysis for revised guideline: EN BSCM01800017207 -
DX0362              ISO 10993-6                                     BSCM01800017210
                                                                    BSCM01800017203 -
DX0363              Memo re: ISO 10993-11                           BSCM01800017206
                    Custom ISO Intramuscular Implant Test 4 Week BSCM01800004825 -
DX0364              Duration in Rabbits                             BSCM01800004859
                                                                    BSCM01900009574 -
DX0365              Chemical Test Report                            BSCM01900009574
                    Custom ISO Intramuscular Implant Test 12 Week BSCM01800004860 -
DX0366              Duration in Rabbits                             BSCM01800004894
                                                                    BSCM01900009557 -
DX0367              Final Study Report                              BSCM01900009571
                                                                    BSCM01500028044 -
DX0368              ELISA Inhibition Assay                          BSCM01500028045
                                                                    BSCM01500028046 -
DX0369              Chemical Test Report                            BSCM01500028046
                                                                    BSCM01500028028 -
DX0370              In Vitro Cytotoxicity Test                      BSCM01500028043
                                                                    BSCM01800017211 -
DX0371              Memo re: ISO 10993-12                           BSCM01800017214
                                                                    BSCM01800017189 -
DX0372              Biocompatibility Assessment                     BSCM01800017201




                                                                                13
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 15 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                     BSCM01800018747 -
DX0373              USP Physicochemical Test Report                  BSCM01800018747
                                                                     BSCM01800020550 -
DX0374              USP Physicochemical Chemical Test Report         BSCM01800020550
                                                                     BSCM01800020551 -
DX0375              ISO Intracutaneous Reactivity Test               BSCM01800020570
                                                                     BSCM01800018748 -
DX0376              Final Study Report                               BSCM01800018763
                                                                     BSCM01800018654 -
DX0377              Biocompatibility Report                          BSCM01800018665
                                                                     BSCM01800020571 -
DX0378              In Vitro Cytotoxicity Test                       BSCM01800020586
                                                                     BSCM01800020587 -
DX0379              ISO Guinea Pig Maximization Sensitization Test   BSCM01800020613
                                                                     BSCM01900014775 -
DX0380              Chemical Test Report                             BSCM01900014775
                                                                     BSCM01900014742 -
DX0381              ELISA Inhibition Assay                           BSCM01900014743
                                                                     BSCM01900014744 -
DX0382              Chemical Test Report                             BSCM01900014744
                                                                     BSCM01900014735 -
DX0383              Final Study Report                               BSCM01900014741
                                                                     BSCM01900014758 -
DX0384              Final Study Report                               BSCM01900014774
                                                                     BSCM01800019034 -
DX0385              In Vitro Cytotoxicity Test                       BSCM01800019049
                                                                     BSCM01800019064 -
DX0386              ELISA Inhibition Assay                           BSCM01800019065
                                                                     BSCM01800018923 -
DX0387              Biocompatibility Report                          BSCM01800018935
                                                                     BSCM01800020691 -
DX0388              USP Physicochemical Chemical Test Report         BSCM01800020691
                                                                     BSCM01800020692 -
DX0389              In Vitro Cytotoxicity Test                       BSCM01800020707
                                                                     BSCM01800020711 -
DX0390              ELISA Inhibition Assay                           BSCM01800020713




                                                                                  14
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 16 of
                                                              119


Exhibit   Witness                  Brief Description                Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                   BSCM01800019211 -
DX0391              Biocompatibility Report                        BSCM01800019223
                                                                   BSCM01800019352 -
DX0392              ELISA Inhibition Assay                         BSCM01800019353
                                                                   BSCM01800024380 -
DX0393              Microbial Report Solyx                         BSCM01800024382
                                                                   BSCM03300010409 -
DX0394              Biocompatibility Assessment                    BSCM03300010420
                                                                   BSCM05300056048 -
DX0395              Memo re: Biocompatibility Update to Solyx 510K BSCM05300056048
                                                                   BSCM01900016082 -
DX0396              Chemical Test Report                           BSCM01900016082
                                                                   BSCM01900015981 -
DX0397              In Vitro Cytotoxicity Test: MEM Elution        BSCM01900015997
                                                                   BSCM01900016002 -
DX0398              Inhibition Assay Testing Results               BSCM01900016003
                                                                   BSCM01900016875 -
DX0399              ELISA Inhibition Assay                         BSCM01900016876
                                                                   BSCM01900016858 -
DX0400              Chemical Test Report                           BSCM01900016858
                                                                   BSCM01900016859 -
DX0401              Final Study Report                             BSCM01900016874
                                                                   BSCM01500028806 -
DX0402              Memo re: ISO 10993-5                           BSCM01500028807
                                                                   BSCM01900016119 -
DX0403              ELISA Inhibition Assay                         BSCM01900016120
                                                                   BSCM01500028710 -
DX0404              Biocompatibility Assessment                    BSCM01500028720
                                                                   BSCM00400000400 -
DX0405              Biocompatibility Report                        BSCM00400000413
                                                                   BSCM01800017235 -
DX0406              Biocompatibility Assessment                    BSCM01800017247
                                                                   BSCM07300068055 -
DX0407              Chemical Safety Assessment                     BSCM07300068064
                                                                   BSCM00400002036 -
DX0408              Biocompatibility Report                        BSCM00400002049




                                                                               15
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 17 of
                                                              119


Exhibit   Witness                   Brief Description         Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                           BSCM01800019505 -
DX0409              Biocompatibility Report                BSCM01800019528
                                                           BSCM01600012480 -
DX0410              Biocompatibility Assessment            BSCM01600012488
                                                           BSCM03300010432 -
DX0411              Biocompatibility Assessment            BSCM03300010440
                                                           BSCM01600010186 -
DX0412              Biocompatibility Report                BSCM01600010201
                                                           BSCM03100002921 -
DX0413              Biocompatibility Report                BSCM03100002934
                                                           BSCM03100002963 -
DX0414              Biocompatibility Report                BSCM03100002974
                                                           BSCM03100014357 -
DX0415              Biocompatibility Report                BSCM03100014369
                                                           BSCM01900007142 -
DX0416              Test Report - Genotoxicology Testing   BSCM01900007154
                                                           BSCM01900007261 -
DX0417              Final Study Report                     BSCM01900007268
                                                           BSCM01900007255 -
DX0418              Final Study Report                     BSCM01900007260
                                                           BSCM01900007269 -
DX0419              Final Study Report                     BSCM01900007273
                                                           BSCM02000016130 -
DX0420              Biocompatibility Report                BSCM02000016135
                                                           BSCM01900006397 -
DX0421              Biocompatibility Assessment            BSCM01900006408
                                                           BSCM02100001971 -
DX0422              Biocompatibility Assessment            BSCM02100001981
                                                           BSCM01900007979 -
DX0423              Biocompatibility Assessment            BSCM01900007996
                                                           BSCM02100000859 -
DX0424              Final Study Report                     BSCM02100000863
                                                           BSCM01500025130 -
DX0425              Biocompatibility Assessment            BSCM01500025149
                                                           BSCM07300009947 -
DX0426              Email re: Shark Bioskills Lab          BSCM07300009948




                                                                        16
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 18 of
                                                              119


Exhibit   Witness                    Brief Description                Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                   BSCM11800038313 -
DX0427              Weekly Status Report                           BSCM11800038314
                                                                   BSCM11800006172 -
DX0428              Email re: January 26 Bioskills Lab             BSCM11800006173
                                                                   BSCM11800021731 -
DX0429              Weekly Status Report                           BSCM11800021731
                    Shark - Single Incision Mid-Urethral Sling     BSCM11800004411 -
DX0430              Technical Review                               BSCM11800004415
                                                                   BSCM04700124577 -
DX0431              Email re: bioskills lab                        BSCM04700124577
                                                                   BSCM11800009578 -
DX0432              Weekly Status Report                           BSCM11800009578
                                                                   BSCM07300010015 -
DX0433              Weekly Status Report                           BSCM07300010015
                                                                   BSCM11800005962 -
DX0434              Email re: Shark Project                        BSCM11800005963
                                                                   BSCM04700001828 -
DX0435              Email re: Special Thanks from the Shark Team   BSCM04700001822
                                                                   BSCM11800011598 -
DX0436              Email re: Labs for Shark                       BSCM11800011599
                                                                   BSCM04700005504 -
DX0437              Email re: Bioskills Lab with Dr. Serels        BSCM04700005504
                                                                   BSCM06100139195 -
DX0438              Mean MUS Pull-out Force Comparison Slide       BSCM06100139195
                                                                   BSCM07400006788 -
DX0439              Cadaver Lab Product Verification Report        BSCM07400006797
                                                                   BSCM00400001673 -
DX0440              Product Verification Report                    BSCM00400001681
                                                                   BSCM05700032806 -
DX0441              Cadaver lab Evaluation                         BSCM05700032814
                                                                   BSCM04200089771 -
DX0442              Shark Project U0305 - Cadaver #3 Report        BSCM04200089775
                                                                   BSCM04200089741 -
DX0443              Shark Project U0305 - Cadaver #3 Prototypes    BSCM04200089749
                                                                   BSCM04200089782 -
DX0444              Shark Project U0305 - Cadaver #4 Prototypes    BSCM04200089786




                                                                                17
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 19 of
                                                              119


Exhibit   Witness                  Brief Description                 Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM04200089787 -
DX0445              Shark Project U0305 - Cadaver #4 Report         BSCM04200089792
                                                                    BSCM04200092122 -
DX0446              Lab Notebook                                    BSCM04200092149
                                                                    BSCM04200089793 -
DX0447              Shark Project U0305 - Cadaver #5 Prototypes     BSCM04200089800
                                                                    BSCM04200089801 -
DX0448              Shark Project U0305 - Cadaver #5 Report         BSCM04200089804
                                                                    BSCM04200089528 -
DX0449              Shark Project U0305 - Cadaver #1 and #2 Report BSCM04200089538
                                                                    BSCM04200093166 -
DX0450              Shark Feasibility 041221.doc                    BSCM04200093167
                                                                    BSCM04200089814 -
DX0451              Shark Project U0305 - Cadaver #6 Report         BSCM04200089821
                                                                    BSCM04200089822 -
DX0452              Shark Project U0305 - Cadaver #8 Report         BSCM04200089824
                                                                    BSCM04200089833 -
DX0453              Shark Project U0305 - Cadaver #9 Report         BSCM04200089835
                                                                    BSCM04200089453 -
DX0454              Shark Project U0305 - Cadaver #10 and 11 Report BSCM04200089457
                    Shark Project U0305 - Cadaver #12 and #13       BSCM04200089458 -
DX0455              Report                                          BSCM04200089462
                                                                    BSCM04200089463 -
DX0456              Shark Project U0305 - Cadaver #14 Report        BSCM04200089466
                                                                    BSCM04200089490 -
DX0457              Shark Project U0305 - Cadaver #15 Report        BSCM04200089497
                    Shark Project U0305 - Cadaver #16, #17 and #18 BSCM04200089506 -
DX0458              Report                                          BSCM04200089515
                    Single Incision Sling Concept Validation Lab -  BSCM04200084302 -
DX0459              Technical Development Phase                     BSCM04200084312
                    Summary of Shark Project (U0305) Delivery       BSCM04200084313 -
DX0460              Device                                          BSCM04200084316
                                                                    BSCM04200019999 -
DX0461              Notes on cadaver May 8th                        BSCM04200019999
                                                                    BSCM11800021713 -
DX0462              Weekly Status Report                            BSCM11800021713




                                                                                18
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 20 of
                                                              119


Exhibit   Witness                   Brief Description             Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                               BSCM04200092003 -
DX0463              Prototype Testing - BioSkills Lab          BSCM04200092004
                                                               BSCM05100073837 -
DX0464              Core Team Minutes                          BSCM05100073841
                                                               BSCM05100074342 -
DX0465              Core Team Minutes                          BSCM05100074346
                                                               BSCM11800017084 -
DX0466              Cadaver Study Protocol                     BSCM11800017087
                                                               BSCM05300057568 -
DX0467              Core Team Minutes                          BSCM05300057571
                                                               BSCM07300015379 -
DX0468              Email FW: Dr. Stein / Trek                 BSCM07300015379
                    Shark Concept Validation Lab Recap-New     BSCM07300009827 -
DX0469              England Baptist Hospital                   BSCM07300009829
                                                               BSCM05300057612 -
DX0470              Core Team Minutes                          BSCM05300057615
                                                               BSCM07300009830 -
DX0471              Shark Concept Validation Lab Recap         BSCM07300009832
                                                               BSCM11800012015 -
DX0472              Email re: June Dates - Tamara Stein        BSCM11800012016
                    Shark Concept Validation lab - Physician   BSCM11800036709 -
DX0473              Questionnaire                              BSCM11800036717
                                                               BSCM05300057671 -
DX0474              Core Team Minutes                          BSCM05300057674
                                                               BSCM11800010465 -
DX0475              Email re: Next Shark Bioskills             BSCM11800010465
                                                               BSCM11800011302 -
DX0476              Weekly Status Report                       BSCM11800011302
                                                               BSCM11800011111 -
DX0477              Weekly Status Report                       BSCM11800011111
                    Shark Concept Validation Lab Recap-Vista   BSCM11800005535 -
DX0478              Cadaveric Surgical Lab Baltimore           BSCM11800005536
                                                               BSCM11800011198 -
DX0479              Weekly Status Report                       BSCM11800011199
                                                               BSCM11800010406 -
DX0480              Weekly Status Report                       BSCM11800010407




                                                                            19
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 21 of
                                                              119


Exhibit   Witness                 Brief Description                  Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM07300011165 -
DX0481              Shark and NG Advantage Validation Lab           BSCM07300011166
                                                                    BSCM12000002009 -
DX0482              Shark Concept Validation Lab Report Agenda      BSCM12000002010
                                                                    BSCM07300010447 -
DX0483              Email re: Shark - November 9th Baltimore Lab    BSCM07300010448
                    Email re: Revised Schedule - November R&D       BSCM11800025681 -
DX0484              Bioskills Lab                                   BSCM11800025682
                    Memo: Shark Project Cadaver Lab (Vista Labs – BSCM06300054365 -
DX0485              February 8, 2008)                               BSCM06300054371
                    Calendar- Meet with Lind and Winkler to review BSCM04700006101 -
DX0486              new product ideas                               BSCM04700006101
                                                                    BSCM04700007974 -
DX0487              Email re: Thanks                                BSCM04700007974
                                                                    BSCM11800011987 -
DX0488              Email re: LABS for Shark                        BSCM11800011988
                    Email re: Shark Project Cadaver Lab (Vista Labs BSCM07300011548 -
DX0489              – February 8, 2008)                             BSCM07300011551
                                                                    BSCM06000037993 -
DX0490              Email re: Solyx lab registration                BSCM06000037993
                                                                    BSCM04200092044 -
DX0491              Shark Mesh De-Tang Procedure                    BSCM04200092048
                                                                    BSCM04200066717 -
DX0492              Clinical Use Summary Report                     BSCM04200066721
                                                                    BSCM01500027168 -
DX0493              CES Ver. AC                                     BSCM01500027254
                                                                    BSCM01000000167 -
DX0494              CES Ver. AD                                     BSCM01000000252
                                                                    BSCM03100012037 -
DX0495              CES Ver. AE                                     BSCM03100012122
                                                                    BSCM01600011964 -
DX0496              CES Ver. AF                                     BSCM01600012049
                                                                    BSCM14100003299 -
DX0497              CES Ver. AG                                     BSCM14100003400
                    AMS MiniArc Device-Competitive Benchmark        BSCM01800018620 -
DX0498              Data                                            BSCM01800018630




                                                                               20
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 22 of
                                                              119


Exhibit   Witness                  Brief Description                   Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                      BSCM04200093136 -
DX0499              Memo re: Brainstorming                            BSCM04200093144
                                                                      BSCM04200091845 -
DX0500              Memo re: Shark Project- Brainstorm Session        BSCM04200091849
                    Feedback - Boston Scientific Technology Review - BSCM04200084262 -
DX0501              Paris, France                                     BSCM04200084273
                                                                      BSCM04200093014 -
DX0502              Shark Journal Entry                               BSCM04200093015
                    Memo re: Brainstorming Session and Planning for BSCM04200091855 -
DX0503              Next Generation Shark Concepts U0305              BSCM04200091857
                    Shark Market Research - Questionnaire "B" -       BSCM04200084274 -
DX0504              Results 03/02/05                                  BSCM04200084275
                                                                      BSCM04200092184 -
DX0505              Shark Project (U0305) Concepts                    BSCM04200092188
                    Advisory Board Meeting Held on April 8, 2005 in
                    Naples Florida - Single Incision Sling Roundtable BSCM04200084276 -
DX0506              Summary                                           BSCM04200084280
                    Inter. KOL Advisory Meeting SIS Market            BSCM04200085155 -
DX0507              Research Summary-France                           BSCM04200085162
                                                                      BSCM11800015716 -
DX0508              International Advisory Board Meeting              BSCM11800015727
                                                                      BSCM04200085312 -
DX0509              Shark Market Scanned UK Surveys 2006.pdf          BSCM04200085351
                    Shark Market Research Domestic In Office Sling BSCM04200085151 -
DX0510              Data 1Q and 2Q 2006 Summary                       BSCM04200085154
                                                                      BSCM01800003020 -
DX0511              Shark Project (U0305) Concepts                    BSCM01800003023
                                                                      BSCM01800003024 -
DX0512              Shark Project (U0305) Concepts                    BSCM01800003028
                                                                      BSCM11800019471 -
DX0513              Shark Design Recommendations                      BSCM11800019485
                                                                      BSCM08900000584 -
DX0514              Lab Notebook                                      BSCM08900000782
                                                                      BSCM01800004526 -
DX0515              Solyx CRBA Attachment                             BSCM01800004575
                                                                      BSCM01800004576 -
DX0516              Solyx CRBA Attachment                             BSCM01800004592



                                                                                 21
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 23 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                     BSCM00400001123 -
DX0517              Advantage CRBA Ver. AA                           BSCM00400001126
                                                                     BSCM01800004496 -
DX0518              Solyx CRBA Ver. AA                               BSCM01800004525
                                                                     BSCM01800025364 -
DX0519              Solyx Design Change Log Ver. AC                  BSCM01800025364
                                                                     BSCM03100008530 -
DX0520              Design Transfer/Review Report                    BSCM03100008544
                                                                     BSCM03100008751 -
DX0521              Design Review Report                             BSCM03100008755
                                                                     BSCM03100008185 -
DX0522              Design Verification Report                       BSCM03100008202
                    Solyx SIS System - Design Review Report -        BSCM01800020036 -
DX0523              Design Freeze Report Ver AA                      BSCM01800020045
                    Solyx SIS System - Design Review Report -        BSCM01800020095 -
DX0524              Design Freeze Report Ver AB                      BSCM01800020104
                    Memo re: Pore Size and thickness of Pinnacle     BSCM07400000758 -
DX0525              Mesh (Validation Run)                            BSCM07400000760
                                                                     BSCM03100002236 -
DX0526              Design Validation Plan and Protocol              BSCM03100002244
                                                                     BSCM03100002245 -
DX0527              Design Validation Report                         BSCM03100002249
                                                                     BSCM00400002371 -
DX0528              Validation Plan                                  BSCM00400002381
                    Solyx SIS Mesh to Carrier Tensile Test Method    BSCM01800017186 -
DX0529              Validation Protocol Ver. AA                      BSCM01800017188
                    Solyx SIS Mesh to Carrier Tensile Test Method    BSCM01800018059 -
DX0530              Validation Report Ver. AA                        BSCM01800018062
                    Solyx Design Validation Plan and Protocol Ver.   BSCM01800021013 -
DX0531              AB                                               BSCM01800021027
                                                                     BSCM01800022831 -
DX0532              Solyx SIS System Design Validation               BSCM01800022839
                                                                     BSCM01800022808 -
DX0533              Solyx Design Validation Report Ver. AA           BSCM01800022823
                                                                     BSCM03300011800 -
DX0534              Proxy Validation Report                          BSCM03300011813




                                                                                  22
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 24 of
                                                              119


Exhibit   Witness                 Brief Description                  Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM07400005250 -
DX0535              Summary of Mesh Development                     BSCM07400005252
                                                                    BSCM04200013870 -
DX0536              Mesh Testing                                    BSCM04200013871
                                                                    BSCM04200091026 -
DX0537              Stiffness Testing                               BSCM04200091026
                                                                    BSCM07400006546 -
DX0538              Email re: Pinnacle Design Review                BSCM07400006623
                    Prodesco performance testing on 6 mil Pinnacle  BSCM07400000761 -
DX0539              Mesh                                            BSCM07400000777
                                                                    BSCM07400002112 -
DX0540              Advantage Analytical Data / Reports             BSCM07400002492
                                                                    BSCM07400004328 -
DX0541              Memo re: ASTM method on tear resistance test    BSCM07400004328
                    Memo re: Determination of burst strength of     BSCM03100001341 -
DX0542              Pinnacle mesh                                   BSCM03100001342
                    Memo re: Comparison of Tensile Test of Pinnacle BSCM04200090455 -
DX0543              and TVT meshes                                  BSCM04200090459
                    Memo re: Comparison of Tensile Test of Pinnacle
                    mesh cut across the machine direction / ASTM    BSCM04200091116 -
DX0544              method                                          BSCM04200091121
                                                                    BSCM00400001000 -
DX0545              Design Review Form                              BSCM00400001018
                                                                    BSCM00400002308 -
DX0546              Design Verification/Transfer Report             BSCM00400002326
                                                                    BSCM05100123318 -
DX0547              Memo re: Mesh Fiber Data Summary                BSCM05100123318
                                                                    BSCM01900007156 -
DX0548              Infrared Test Report                            BSCM01900007159
                                                                    BSCM01900014745 -
DX0549              Infrared Spectroscopy Report                    BSCM01900014751
                                                                    BSCM01900014776 -
DX0550              Infrared Spectroscopy Report                    BSCM01900014782
                                                                    BSCM01800018205 -
DX0551              Solyx SIS Mesh Assembly Test Report Ver. AE BSCM01800018211
                    Solyx SIS System - Design Verification - Design BSCM01800024291 -
DX0552              Transfer Review Report Ver. AA                  BSCM01800024299



                                                                                23
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 25 of
                                                              119


Exhibit   Witness                   Brief Description                Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM01900015998 -
DX0553              Infrared - Spectroscopy - Final Report          BSCM01900016001
                    Memo re: Product Specification Guidelines -     BSCM01800025152 -
DX0554              Mesh to Carrier Tensile Strength                BSCM01800025152
                                                                    BSCM01900016850 -
DX0555              Infrared Spectroscopy Report                    BSCM01900016856
                                                                    BSCM03100006756 -
DX0556              Design Verification Plan                        BSCM03100006779
                    Pinnacle (Advantage) Mesh Design Verification BSCM00400000903 -
DX0557              Report - Ver. AA                                BSCM00400000918
                                                                    BSCM00400001127 -
DX0558              Design Verification Report                      BSCM00400001136
                    (Advantage) Pinnacle Mesh Design Verification BSCM01800001423 -
DX0559              Report Bulk Mesh Ver. AA                        BSCM01800001430
                                                                    BSCM01800001431 -
DX0560              Design Verification Report                      BSCM01800001438
                                                                    BSCM01800001439 -
DX0561              Design Verification Report                      BSCM01800001448
                    Solyx System Design Verification Report Ver.    BSCM01800021028 -
DX0562              AA                                              BSCM01800021093
                                                                    BSCM01800021375 -
DX0563              Solyx System Design Verification Report Ver. AB BSCM01800021440
                                                                    BSCM01800021727 -
DX0564              Solyx System Design Verification Report Ver. AC BSCM01800021792
                                                                    BSCM03100001346 -
DX0565              Stiffness Testing                               BSCM03100001349
                                                                    BSCM07400000658 -
DX0566              Historical Mesh Testing                         BSCM07400000717
                                                                    BSCM03100002187 -
DX0567              Accelerated Aging Protocol                      BSCM03100002198
                                                                    BSCM03100005627 -
DX0568              Accelerated Aging Report                        BSCM03100005646
                    Solyx SIS System Design Verification Master     BSCM01800020192 -
DX0569              Plan Ver. AA                                    BSCM01800020211
                    Solyx SIS System Design Verification Master     BSCM01800020212 -
DX0570              Plan Ver. AB                                    BSCM01800020231




                                                                                24
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 26 of
                                                              119


Exhibit   Witness                     Brief Description                 Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Solyx SIS System Design Verification Master      BSCM01800020232 -
DX0571              Plan Ver. AC                                     BSCM01800020251
                    90162221 Rev03 model parts and assembly of       BSCM04200091877 -
DX0572              Shark Anchor                                     BSCM04200091877
                                                                     BSCM07300010353 -
DX0573              90147104.05-anatomical analysis data             BSCM07300010353
                                                                     BSCM11800021300 -
DX0574              Shark Notes for 12 October 2007                  BSCM11800021301
                                                                     BSCM11800021384 -
DX0575              Shark Notes for 15 November 2007                 BSCM11800021385
                                                                     BSCM07400000747 -
DX0576              Evaluation of Pinnacle Mesh, Validation Run      BSCM07400000751
                                                                     BSCM04200028295 -
DX0577              Memo re: Suture tearing test on P-3 mesh         BSCM04200028300
                    Memo re: Tang Effect on the Elongation of        BSCM04200091091 -
DX0578              Pinnacle Sling                                   BSCM04200091095
                    Memo re: Pinnacle Mesh-Evaluation of Stiffness   BSCM07400002401 -
DX0579              Data                                             BSCM07400002405
                                                                     BSCM07400006570 -
DX0580              Memo re: Melting of Mesh Tang Using Hot Iron     BSCM07400006573
                                                                     BSCM07400020410 -
DX0581              Sling Mechanical Cycle Testing                   BSCM07400020422
                    Review of Testing Data- comparison of Pinnacle   BSCM07400019746 -
DX0582              P3 and TVT Fabrics-Lehman                        BSCM07400019751
                                                                     BSCM07400019759 -
DX0583              Pinnacle-TVT Mesh Comparison Test                BSCM07400019765
                    Memo re: Tensile Test of Pinnacle P3 cut with    BSCM03100001335 -
DX0584              Mechanical and Burned with Hot Iron              BSCM03100001340
                                                                     BSCM05600107793 -
DX0585              Email fw: Solyx                                  BSCM05600107794
                                                                     BSCM01300000174 -
DX0586              MiniArc Instructions for Use                     BSCM01300000180
                                                                     BSCM04200116289 -
DX0587              Single Incision Cauterized Mesh - Drawing        BSCM04200116289
                                                                     BSCM11800039618 -
DX0588              Solyx Carrier Drawing                            BSCM11800039619




                                                                                  25
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 27 of
                                                              119


Exhibit   Witness                   Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM03100008240 -
DX0589              Mesh Assembly Drawing                           BSCM03100008240
                                                                    BSCM01800013600 -
DX0590              Biocompatibility Standards Compliance memo      BSCM01800013600
                                                                    BSCM01800013523 -
DX0591              Solyx Essential Requirements Checklist Ver AA   BSCM01800013595
                                                                    BSCM01800013603 -
DX0592              Clinical Standards Compliance Memo              BSCM01800013603
                                                                    BSCM01800013628 -
DX0593              Mesh Standards compliance memo                  BSCM01800013628
                                                                    BSCM01800013700 -
DX0594              EN ISO 14630 compliance checklist ver. AB       BSCM01800013719
                                                                    BSCM01800013727 -
DX0595              Solyx Essential Requirements Checklist Ver AB   BSCM01800013795
                                                                    BSCM01800014127 -
DX0596              Solyx Essential Requirements Checklist Ver AD   BSCM01800014195
                                                                    BSCM01800013927 -
DX0597              Solyx Essential Requirements Checklist Ver AC   BSCM01800013995
                                                                    BSCM01800014327 -
DX0598              Solyx Essential Requirements Checklist Ver AE   BSCM01800014396
                                                                    BSCM01800014528 -
DX0599              Solyx Essential Requirements Checklist Ver AF   BSCM01800014597
                                                                    BSCM03100007108 -
DX0600              Essential Requirements Checklist                BSCM03100007151
                                                                    BSCM01800014729 -
DX0601              Solyx Essential Requirements Checklist Ver AG   BSCM01800014773
                                                                    BSCM01800014905 -
DX0602              Solyx Essential Requirements Checklist Ver AH   BSCM01800014949
                                                                    BSCM01800014997 -
DX0603              Solyx Essential Requirements Checklist Ver AJ   BSCM01800015042
                                                                    BSCM01800015090 -
DX0604              Solyx Essential Requirements Checklist Ver AK   BSCM01800015135
                                                                    BSCM01800015183 -
DX0605              Solyx Essential Requirements Checklist Ver AL   BSCM01800015228
                                                                    BSCM01800015276 -
DX0606              Solyx Essential Requirements Checklist Ver AM   BSCM01800015320




                                                                                 26
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 28 of
                                                              119


Exhibit   Witness                  Brief Description                  Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only


DX0607              Boston Scientific’s Solyx Development Process
DX0608              Reasons for Development of Solyx
                    Field Assessments Plan - Report Solyx SIS. Ver.  BSCM01800024243 -
DX0609              AA                                               BSCM01800024247
                    Field Assessments Plan - Report Solyx SIS. Ver.  BSCM01800024248 -
DX0610              AB                                               BSCM01800024261
                    Field Assessments Plan - Report Solyx SIS. Ver.  BSCM01800024262 -
DX0611              AC                                               BSCM01800024279
                    Field Assessments Plan - Report Solyx SIS. Ver.  BSCM01800024280 -
DX0612              AD                                               BSCM01800024285
                    Solyx SIS System - Finished Goods Document       BSCM04200098657 -
DX0613              Ver. AA                                          BSCM04200098666
                    Solyx SIS System - Finished Goods Document       BSCM04200097785 -
DX0614              Ver. AB                                          BSCM04200097793
                    Solyx SIS System - Finished Goods Document       BSCM04200097803 -
DX0615              Ver. AC                                          BSCM04200097811
                                                                     BSCM04700095950 -
DX0616              Shark R&D Flow Chart                             BSCM04700095950
                    Powerpoint re: New Product Development           BSCM06200017581 -
DX0617              Process                                          BSCM06200017623
                    Mesh Supplier 6 mil. Fiber - Vendor Change Flow BSCM02100022332 -
DX0618              Chart                                            BSCM02100022332
                                                                     BSCM04700047137 -
DX0619              Product Flow Chart                               BSCM04700047137
                                                                     BSCM01800003629 -
DX0620              Shark Risk Analysis and Report Ver. 01           BSCM01800003678
                    Solyx Single Incision sling System Risk Analysis BSCM01800003679 -
DX0621              and Report Ver. 02                               BSCM01800003727
                    Solyx Single Incision sling System Risk Analysis BSCM01800003728 -
DX0622              and Report                                       BSCM01800003786
                    Product Risk Analysis/Use and Design FMEAs       BSCM01800003787 -
DX0623              Ver. AA                                          BSCM01800003846
                    Product Risk Analysis/Use and Design FMEAs. BSCM01800003847 -
DX0624              Ver. AB                                          BSCM01800003906
                    Product Risk Analysis/Use and Design FMEAs       BSCM01800003907 -
DX0625              Ver. AC                                          BSCM01800003962



                                                                                 27
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 29 of
                                                              119


Exhibit   Witness                     Brief Description               Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004019 -
DX0626              Ver. AD                                        BSCM01800004074
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004075 -
DX0627              Ver. AE                                        BSCM01800004127
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004128 -
DX0628              Ver. AF                                        BSCM01800004180
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004181 -
DX0629              Ver. AG                                        BSCM01800004237
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004238 -
DX0630              Ver. AH                                        BSCM01800004287
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004288 -
DX0631              Ver. AJ                                        BSCM01800004334
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004390 -
DX0632              Ver. AL                                        BSCM01800004438
                    Product Risk Analysis/Use and Design FMEAs     BSCM01800004335 -
DX0633              Ver. AK                                        BSCM01800004389
                                                                   BSCM01800025996 -
DX0634              Hazard Analysis, Solyx SIS System Ver. AA      BSCM01800026006
                                                                   BSCM03100014793 -
DX0635              Hazard Analysis                                BSCM03100014804
                                                                   BSCM01800026020 -
DX0636              Hazard Analysis, Solyx SIS System Ver. AB      BSCM01800026030
                                                                   BSCM07300009904 -
DX0637              Email re: Shark Tasks for the Week             BSCM07300009905
                    Purchase Order Request Form - Bi-directional   BSCM11800020942 -
DX0638              Carrier - Ver. 02                              BSCM11800020943
                                                                   BSCM12000002659 -
DX0639              NDA - Klutke - signed                          BSCM12000002659
                                                                   BSCM12000002660 -
DX0640              NDA - Lind - signed                            BSCM12000002660
                    Shark Concept Validation Lab Physician         BSCM12000002661 -
DX0641              Questionnaire - April 20, 2007 - Template      BSCM12000002664
                    Email re: Friday Lab Groups and Marketing      BSCM07300009950 -
DX0642              Questionnaire                                  BSCM07300009950
                                                                   BSCM12000002696 -
DX0643              Clinical Review Meeting - Agenda               BSCM12000002696




                                                                                28
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 30 of
                                                              119


Exhibit   Witness                   Brief Description                       Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                         BSCM12000002640 -
DX0644              Data from lab                                        BSCM12000002642
                                                                         BSCM12000002637 -
DX0645              Memo re: Shark Procedure                             BSCM12000002639
                    Shark Concept Validation Lab Physician               BSCM12000002644 -
DX0646              Questionnaire - April 20, 2007 - Klutke              BSCM12000002646
                    Shark Concept Validation Lab Physician
                    Questionnaire - April 20, 2007 - Klutke - Spec 2 -   BSCM12000002655 -
DX0647              RETROPUBIC                                           BSCM12000002658
                    Shark Concept Validation Lab Physician
                    Questionnaire - April 20, 2007 - Klutke - Spec 2 -   BSCM12000002647 -
DX0648              TOT                                                  BSCM12000002654
                    Shark Concept Validation Lab Physician               BSCM12000002672 -
DX0649              Questionnaire - April 20, 2007 - Template            BSCM12000002675
                                                                         BSCM12000002671 -
DX0650              Shark Validation Lab - Agenda                        BSCM12000002671
                                                                         BSCM12000002667 -
DX0651              Shark Validation Lab - Agenda                        BSCM12000002670
                                                                         BSCM12000002636 -
DX0652              Shark Validation Lab April 20, 2007 - FOLDER         BSCM12000002636
                    Appointment re: Shark Bioskills Wrap-up / Next       BSCM11800009831 -
DX0653              Steps                                                BSCM11800009831
                                                                         BSCM11800020944 -
DX0654              Purchase Order Request Form                          BSCM11800020944
                    Appointment - Shark - Bioskills Follow-up            BSCM11800007456 -
DX0655              Meeting #2                                           BSCM11800007456
                    E-mail re: Prefyx Placement Problem and Shark        BSCM04700111571 -
DX0656              Commentary from Dr. Lind                             BSCM04700111574
                                                                         BSCM03600000137 -
DX0657              Bi-directional Carrier Drawing - Ver. 02             BSCM03600000138
                                                                         BSCM12000002666 -
DX0658              Shark Total market Research Summary                  BSCM12000002666
                    Slide - Activities Supporting Direction Market       BSCM12000002665 -
DX0659              Research                                             BSCM12000002665
                                                                         BSCM05700010341 -
DX0660              Summary Shark Concept Validation Lab                 BSCM05700010342




                                                                                      29
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 31 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                      BSCM06000090814 -
DX0661              Email re: Jan 13th Prefyx Session                 BSCM06000090814
                                                                      BSCM04700095143 -
DX0662              Email re: Jan 13th Prefyx Session                 BSCM04700095143
                                                                      BSCM07300009955 -
DX0663              Shark Validation Lab Protocol                     BSCM07300009955
                                                                      BSCM06100123071 -
DX0664              Solyx Faculty Training Slide set                  BSCM06100123089
                                                                      BSCM09300484105 -
DX0665              Email re: PF Doctors at NSM                       BSCM09300484105
                                                                      BSCM06500032897 -
DX0666              Pelvic Floor Institute Physician Meeting          BSCM06500032897
                                                                      BSCM09300354623 -
DX0667              Email re: Pelvic Floor Institute Follow up        BSCM09300354623
                                                                      BSCM06100137524 -
DX0668              Didactic: Solyx SIS System - Dr. Lind             BSCM06100137547

                    Consent for Participation in a Research Study ~  BSCM04800062899 -
DX0669              Safety and Tolerability of the Solyx SIS System  BSCM04800062904
                    HCP Service Requisition Form: Dr. Lind ~ PFI     BSCM06200041113 -
DX0670              enhancements ~ Pinnacle/Uphold/Solyx             BSCM06200041114
                                                                     BSCM04800063567 -
DX0671              Email re: AUGS Solyx Abstract                    BSCM04800063568
                    Safety and Efficacy of the Solyx Single-Incision BSCM04800063569 -
DX0672              Sling System                                     BSCM04800063569
                                                                     BSCM00400003875 -
DX0673              Product Specification                            BSCM00400003909
                                                                     BSCM03100005611 -
DX0674              Product Specification                            BSCM03100005625
                                                                     BSCM01800001688 -
DX0675              Market Specification                             BSCM01800001706
                                                                     BSCM01800001707 -
DX0676              Market Specification                             BSCM01800001725
                                                                     BSCM01800001820 -
DX0677              Product Specification                            BSCM01800001840
                    Solyx SIS System M-Spec to P-Spec Matrix Ver. BSCM01800001841 -
DX0678              AA                                               BSCM01800001845



                                                                                   30
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 32 of
                                                             119


Exhibit   Witness                 Brief Description                 Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                  BSCM01800001846 -
DX0679              Product Specification                         BSCM01800001865
                    Solyx SIS System M-Spec to P-Spec Matrix Ver. BSCM01800001866 -
DX0680              AB                                            BSCM01800001870
                                                                  BSCM01800001871 -
DX0681              Product Specification                         BSCM01800001890
                    Solyx SIS System M-Spec to P-Spec Matrix Ver. BSCM01800001891 -
DX0682              AC                                            BSCM01800001895
                                                                  BSCM01800001896 -
DX0683              Product Specification                         BSCM01800001915
                    Solyx SIS System M-Spec to P-Spec Matrix Ver. BSCM01800001916 -
DX0684              AD                                            BSCM01800001920
                                                                  BSCM01800001921 -
DX0685              Solyx SIS System - Product Specification      BSCM01800001940
                    Solyx SIS System M-Spec to P-Spec Matrix Ver. BSCM01800001941 -
DX0686              AE                                            BSCM01800001945
                                                                  BSCM01800001946 -
DX0687              Product Specification                         BSCM01800001965
                    Solyx SIS System M-Spec to P-Spec Matrix Ver. BSCM01800001966 -
DX0688              AF                                            BSCM01800001970
                                                                  BSCM01800001971 -
DX0689              Product Specification                         BSCM01800001990
                    Solyx SIS System M-Spec to P-Spec Matrix Ver. BSCM01800002053 -
DX0690              AG                                            BSCM01800002057
                                                                  BSCM01800002033 -
DX0691              Product Specification                         BSCM01800002052
                                                                  BSCM07400008160 -
DX0692              Resin Specification                           BSCM07400008161
                                                                  BSCM03100000539 -
DX0693              Material Specification                        BSCM03100000545
                                                                  BSCM03300001456 -
DX0694              Material Specification                        BSCM03300001458
                                                                  BSCM03300001459 -
DX0695              Material Specification                        BSCM03300001461
                                                                  BSCM03300001465 -
DX0696              Material Specification                        BSCM03300001468




                                                                              31
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 33 of
                                                              119


Exhibit   Witness                   Brief Description               Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                BSCM03300001469 -
DX0697              Material Specification                      BSCM03300001472
                                                                BSCM03300001473 -
DX0698              Material Specification                      BSCM03300001475
                                                                BSCM03300001476 -
DX0699              Material Specification                      BSCM03300001478
                    Memo re: Examination of TVT Mesh as
                    Compared to Pinnacle Mesh, Trelex Mesh and PP BSCM00400001394 -
DX0700              Pellet                                        BSCM00400001399
                                                                  BSCM05300000631 -
DX0701              MarFlex HHM TR-130 Polyethylene data sheet    BSCM05300000631
                                                                  BSCM05300000215 -
DX0702              PerfecFlex 36604 Product data sheet           BSCM05300000216
                                                                  BSCM05300000640 -
DX0703              Marlex and Marflex Polyethylenes MSDS         BSCM05300000648
                                                                  BSCM05100117275 -
DX0704              MSDS for Marlex Polypropylene                 BSCM05100117283
                                                                  BSCM05100142307 -
DX0705              MSDS for Marlex Polypropylene                 BSCM05100142315
                                                                  BSCM13100000012 -
DX0706              Email re: Philips Sumika MSDS                 BSCM13100000012
DX0707              Gortex MSDS
                                                                  BSCM06500008033 -
DX0708              Memo re: Design Feedback                      BSCM06500008035
                                                                  BSCM07400002233 -
DX0709              Memo re: Test Summary                         BSCM07400002237
                                                                  BSCM07400002238 -
DX0710              Memo re: Physician Interviews                 BSCM07400002243
                                                                  BSCM05700013677 -
DX0711              Advantage 1.0 Close Out Memorandum            BSCM05700013680
                                                                  BSCM07400004251 -
DX0712              Photo of Advantage v. TVT Mesh                BSCM07400004253
                                                                  BSCM03100009073 -
DX0713              Process Validation Protocol                   BSCM03100009078
                                                                  BSCM01800024630 -
DX0714              Corp Form Product Release - SOLYX             BSCM01800024631




                                                                              32
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 34 of
                                                              119


Exhibit   Witness                  Brief Description                    Bates No. Range     Stipulation Offered   Admitted   Refused   Court Use Only
                                                                        BSCM01800013331 -
DX0715              Solyx Quality Plan                                  BSCM01800013351
                                                                        BSCM07400031418 -
DX0716              Technology Development Matrix                       BSCM07400031419
                                                                        BSCM07400031420 -
DX0717              Shark Technical Questions                           BSCM07400031421
                    Summary of all Mesh retention and puncture force BSCM04200089847 -
DX0718              data                                                BSCM04200089860
                    Bench top testing: Various Medium Evaluation: BSCM04200089898 -
DX0719              Part II                                             BSCM04200089903
                                                                        BSCM04200089870 -
DX0720              Retentive Force Data Analysis                       BSCM04200089870
                                                                        BSCM11800046438 -
DX0721              Retentive Force Summary                             BSCM11800046438
                                                                        BSCM07300010354 -
DX0722              90165242.01 Mesh Retention Force data.xls           BSCM07300010367
                                                                        BSCM11800003851 -
DX0723              Email re: Solyx Insertion and Pull Out force data BSCM11800003852
                                                                        BSCM11800003853 -
DX0724              Shark Pull Out Force Graph                          BSCM11800003854
                    Solyx SIS System - Sling Pull-out Evaluation        BSCM01800025046 -
DX0725              Report                                              BSCM01800025048
                    Technical Protocol and Report: Comparison of the
                    pull out force upon initial placement for the Solyx
                    Single incision Sling versus the Retropubic Sling BSCM01800025343 -
DX0726              versus the Obturator Sling                          BSCM01800025347
                    Serels, S., Cadaveric Assessment of Immediate
                    Pull Out Strength of the Three Common Synthetic
                    Sling Approaches: Single Incision, Retropubic       BSCM07200025906 -
DX0727              and Transobturator                                  BSCM07200025907
                                                                        BSCM01800025973 -
DX0728              Solyx SIS System RM Plan and Report                 BSCM01800025979
                                                                        BSCM01900007244 -
DX0729              Final Study Report                                  BSCM01900007254
                                                                        BSCM01900007083 -
DX0730              Final Study Report                                  BSCM01900007105




                                                                                   33
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 35 of
                                                              119


Exhibit   Witness                     Brief Description                 Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                     BSCM01900007448 -
DX0731              ISO Guinea Pig Maximization Sensitization Test   BSCM01900007473
                                                                     BSCM03200006322 -
DX0732              Delayed Contact Sensitization Study              BSCM03200006329
                                                                     BSCM03200006290 -
DX0733              NAMSA Study                                      BSCM03200006302
                                                                     BSCM13200000014 -
DX0734              CAR #MAR 2010 09 03                              BSCM13200000019
                                                                     BSCM05300017057 -
DX0735              CAR #MAR 2010 09 03                              BSCM05300017062
                                                                     BSCM14100011241 -
DX0736              ISO Guinea Pig Maximization Sensitization Test   BSCM14100011266
                                                                     BSCM08200019259 -
DX0737              ISO Guinea Pig Maximization Sensitization Test   BSCM08200019285
                                                                     BSCM04700214828 -
DX0738              Email re: Solyx                                  BSCM04700214829
                                                                     BSCM06500061532 -
DX0739              Email re: Solyx                                  BSCM06500061534
                                                                     BSCM01800017248 -
DX0740              Memo re: ASTM D64699-07                          BSCM01800017248
                                                                     BSCM05300055310 -
DX0741              Memo re: Sterilization Standards Compliance      BSCM05300055310
                    Memo re: Solyx SIS System - Standards            BSCM05300055357 -
DX0742              Rationales - Compliance to EN ISO 10993          BSCM05300055358
                    Memo re: Solyx SIS System - Standards            BSCM05300055990 -
DX0743              Rationales - Compliance to EN ISO 10993          BSCM05300055991
                                                                     BSCM01800018502 -
DX0744              Sterilization Evaluation                         BSCM01800018509
                                                                     BSCM01800018510 -
DX0745              EO Sterilization Test Certificate Solyx          BSCM01800018510
                                                                     BSCM07400000718 -
DX0746              Advantage Mesh 510K Supporting Data              BSCM07400000895
                    Shark - Single Incision Mid-Urethral Sling       BSCM11800016061 -
DX0747              Technical Review                                 BSCM11800016071
                    Shark - Single Incision Mid-Urethral Sling       BSCM11800020998 -
DX0748              Technical Review                                 BSCM11800021002




                                                                                  34
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 36 of
                                                              119


Exhibit   Witness                    Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                      BSCM05300053313 -
DX0749              Solyx 510(K) Test Plan                            BSCM05300053316
                                                                      BSCM11800038319 -
DX0750              Weekly Status Report                              BSCM11800038320
                                                                      BSCM07400002036 -
DX0751              Memo re: Pinnacle Yarn Traceability               BSCM07400002111
                                                                      BSCM01500001123 -
DX0752              Tech Assessment Review                            BSCM01500001124
                                                                      BSCM02100019289 -
DX0753              Market Specification                              BSCM02100019293
                                                                      BSCM02100019296 -
DX0754              Technical Assessment                              BSCM02100019310
                                                                      BSCM02100001450 -
DX0755              Obtryx CRBA                                       BSCM02100001467
                                                                      BSCM02100000321 -
DX0756              Cadaver Lab Protocol                              BSCM02100000326
                                                                      BSCM02100000327 -
DX0757              Cadaver Lab Report                                BSCM02100000331
                                                                      BSCM02100001574 -
DX0758              Sterilization Qualification of Obtryx             BSCM02100001578
                                                                      BSCM02100000522 -
DX0759              Final Report - Product Sterility                  BSCM02100000522
                                                                      BSCM02100001407 -
DX0760              EO Sterilization Product Qualification Protocol   BSCM02100001415
                                                                      BSCM03700026731 -
DX0761              Design Validation Plan and Protocol               BSCM03700026734
                                                                      BSCM01500024388 -
DX0762              Design Validation Plan and Protocol               BSCM01500024391
                                                                      BSCM07700151377 -
DX0763              Design Validation Plan and Protocol               BSCM07700151381
                                                                      BSCM04200014405 -
DX0764              Design Validation Report                          BSCM04200014411
                                                                      BSCM03300008534 -
DX0765              Design Validation Report                          BSCM03300008541
                                                                      BSCM02100021670 -
DX0766              Design Validation Report                          BSCM02100021675




                                                                                   35
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 37 of
                                                              119


Exhibit   Witness                  Brief Description                  Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                                                                   BSCM06200029440 -
DX0767              BSC Pelvic Floor Clinical Cadence              BSCM06200029440
                                                                   BSCM05300002889 -
DX0768              Email re: Marlex Mesh Resin Specs              BSCM05300002889
                                                                   BSCM05300002890 -
DX0769              Marlex (4-6-2001).doc                          BSCM05300002891
                                                                   BSCM05300002892 -
DX0770              Material Spec No. 34106700.doc                 BSCM05300002895
                                                                   BSCM05300002896 -
DX0771              Shakespeare (Certification 4-24-2001).doc      BSCM05300002898
                                                                   BSCM05300002899 -
DX0772              Shakespeare (Product Spec 3-8-2001).doc        BSCM05300002899
                                                                   BSCM05300002900 -
DX0773              Shakespeare (Test Data 1-17-2001).doc          BSCM05300002903
                                                                   BSCM02800000031 -
DX0774              Product Specification                          BSCM02800000031
                                                                   BSCM04700097586 -
DX0775              Agreement between BSC and Phillips Sumika      BSCM04700097591
                                                                   BSCM07400003462 -
DX0776              Marlex HG-030-01 MSDS                          BSCM07400003462
                                                                   BSCM05100122946 -
DX0777              Email re: Marlex HGX                           BSCM05100122947
                                                                   BSCM05100122945 -
DX0778              Email re: Marlex Use                           BSCM05100122945
                                                                   BSCM07400002036 -
DX0779              Memo re: Yarn Traceability                     BSCM07400002111
                    Email FW: Chevron Phillips and Phillips Sumika BSCM05200067566 -
DX0780              clarification memo                             BSCM05200067571
                    Memo re: Relationship between Chevron Phillips BSCM05200067572 -
DX0781              and Phillips Sumika                            BSCM05200067572
DX0782              MSDS Marlex (All Grades)
DX0783              CPCC Email with attachment                     CP-00002 - CP-00003
DX0784              PSPC and BSC Agreement                         CP-00004 - CP-00009
DX0785              Marlex specification sheet                     CP-00011 - CP-00011
                    January 2006 Marlex HGX-030-01 Physical
DX0786              Properties Sheets                              CP-00016 - CP-00017




                                                                                36
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 38 of
                                                              119


Exhibit   Witness                  Brief Description                     Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                    CPChem Marlex Polypropylenes MSDS (All
DX0787              Grades)                                           CP-00029 - CP-00034

DX0788              PSPC Marlex Polypropylenes (All Grades) MSDS CP-00035 - CP-00041
DX0789              Marlex HGX-030-01 MSDS                       CP-00070 - CP-00079
                                                                 BSCM11800004863 -
DX0790              Certificate of Analysis                      BSCM11800004863
                                                                 BSCM05300055685 -
DX0791              Email re Solyx 510(k)                        BSCM05300055689

                    36-MONTH DATA FROM SOLYX SINGLE
                    INCISION SLING SYSTEM 522 STUDY
                    https://www.bostonscientific.com/en-US/medical-
                    specialties/female-pelvic-medicine/clinical-
DX0792              excellence.html
                    Presentation at AUS - A Prospective Parallel
                    Cohort, Multi-center Study of the Solyx Single
                    Incision Sling System vs. the Obtryx II Sling
                    System
                    https://www.bostonscientific.com/content/dam/bo
                    stonscientific/uro-wh/portfolio-group/sling-
                    systems/solyx/pdf/WH-576402-AA-Solyx-Blue-
DX0793              Bar.pdf
DX0794              FDA Statement 9/19/2017
DX0795              Gortex IFU
DX0796              Iakovlev CV
                                                                      BSCM11800039285 -
DX0797              Manufacturing Process Flow Chart                  BSCM11800039294
                                                                      BSCM05100035216 -
DX0798              Email FW: MedVenture Contract                     BSCM05100035216
                                                                      BSCM05100035217 -
DX0799              Agreement between Medventure and BSC              BSCM05100035244
DX0800              US Patent 2011/0184228
                    ACOG Committee Opinion No. 444: Choosing
                    the Route of Hysterectomy for Benign Disease;
                    Obstetrics 7 Gynecology, Vol. 114, No. 5,
DX0801              November 2009, 1156-1158



                                                                                    37
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 39 of
                                                              119


Exhibit   Witness                  Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    The Royal Australian and New Zealand College
                    of Obstetricians and Gynecologists: Position
                    Statement on Mid-Urethral Slings; 1-4 (March
DX0802              2014)
                    Scottish Pelvic Floor Network (SPFN) The Use of
                    Synthetic Mid-Urethral Slings for the Treatment
                    of Stress Urinary Incontinence in Women (June
DX0803              2014)
                    AUGS-SUFU Frequently Asked Questions by
                    Providers on Mid-urethral Slings for Stress
DX0804              Urinary Incontinence

                    HAS (Haute Autorité de Santé) French Health
                    Authority Proper Usage of Medical Technologies
                    Which Support Implants for Treating Female
DX0805              Stress Urinary Incontinence? (September 2007)



                    NICE Guidelines For the Management of Urinary
                    Incontinence in Women; NICE clinical guideline
DX0806              171guidance.nice.org.uk/cg171 (January 2015)
                    MHRA: Summary of the Evidence on the Benefits
                    and Risks of Vaginal Mesh Implants; October
DX0807              2014

                    Urinary Incontinence in Women; ACOG-AUGS
                    Practice Bulletin 155. Obstetrics & Gnecology
DX0808              Vol. 126 No. 5 (Nov 2015) 126(5):e66-e81
                    ACOG FAQ166: Surgery for Stress Urinary
                    Incontinence; The American College of
DX0809              Obstetricians and Gynecologists (July 2014)

                    AUS and ACOG Committee Opinion: Evaluation
                    of Uncomplicated Stress Urinary Incontinence in
                    Women Before Surgical Treatment; Female Pelvic
                    Medicine & Reconstructive Surgery (Sept/Oct
DX0810              2014) 20(5):248-251



                                                                                38
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 40 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    American College of Obstetricians and
                    Gynecologists; ACOG Committee Opinion No.
DX0811              374; Obstet Gynecol (2013) 110:445-446
                    AUGS-SUFU Position Statement on Mesh
                    Midurethral Slings for Stress Urinary
DX0812              Incontinence (January 2014)
                    Nager, C, et al; AUGS-SUFU Position Statement
                    on Mesh Mid-Urethral Slings for Stress Urinary
                    Incontinence; Female Pelvic Medicine &
                    Reconstructive Surgery (May/June 2014)
DX0813              20(3):123-125

                    AUA Position Statement on the Use of Vaginal
                    Mesh for the Surgical Treatment of Stress Urinary
DX0814              Incontinence (November 2011)
                    AUGS-SUFU Frequently Asked Questions by
                    Patients on Mid-urethral Slings for Stress Urinary
DX0815              Incontinence

                    IUGA Position Statement on Mesh Mid-Urethral
DX0816              Slings for Stress Urinary Incontinence (July 2014)

                    NAFC Position Statement on the Use of Vaginal
DX0817              Mesh In Pelvic Surgery (August 2011)
                    AUGS Issues Statement Opposoing the
                    Restriction of Surgical Options for Pelvic Floor  BSCM06200276069 -
DX0818              Disorders (March 2013)                            BSCM06200276071
                    NICE Clinical Guideline: Urinary Incontience in
DX0819              Women - Management (September 2013)
                    AUA Position Statement on the Use of Vaginal
                    Mesh for the Surgical Treatment of Stress Urinary
DX0820              Incontinence (October 2013)
                    AUA, ACOG, AUGS, ICS, IUGA, SGS, SUFU:
                    Groups Reaffirm Position on use of Vaginal Mesh
                    for Surgical Treatment of Stress Urinary
DX0821              Incontinence (August 2016)




                                                                                   39
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 41 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    AUGS-SUFU Position Statement - Mesh
                    Midurethral Slings for Stress Urinary Incontience
DX0822              (June 2016)
                    AUA-SUFU Guideline: Surgical Treatment of
                    Female Stress Urinary Incontinence (March
DX0823              2017); 1-31
                    AUGS Position Statement on Mesh Midurethral
                    Slings for Stress Urinary Incontinence (Updated
DX0824              February 2018)
                    AUA Position Statement on the Use of Vaginal
                    Mesh for the Surgical Treatment of Stress Urinary
DX0825              Incontinence (May 2019)
                    AUGS - Voices for PFD: Mid Urethral Sling for
DX0826              Stress Urinary Incontinence (2016)
DX0827              AUA's OAB Guidelines
                    AUGS Position Statement on Restriction of
                    Surgical Options for Pelvic Floor Disorders
DX0828              (March 2013)
DX0829              PTFE Fine Powder - MSDS
                                                                     BSCM02300007370 -
DX0830              Device Design Verification Master Plan           BSCM02300007374
                                                                     BSCM09300294072 -
DX0831              PSST Review Form                                 BSCM09300294073
                                                                     BSCM02300004992 -
DX0832              Corporate SOP Design History Files               BSCM02300004998
                    Corporate SOP - Literature Review for            BSCM02300007175 -
DX0833              Complaints                                       BSCM02300007182
                                                                     BSCM05800563460 -
DX0834              Work Instructions - Complaint Handling           BSCM05800563493
                    Design Review Checklist - Product Specification BSCM02300003104 -
DX0835              Review                                           BSCM02300003108
                                                                     BSCM05800561250 -
DX0836              Work Instructions - Complaint Handling           BSCM05800561289
                                                                     BSCM02300009278 -
DX0837              Corporate SOP Design Review                      BSCM02300009288
                    Corporate SOP for Clinical Risk/Benefit Analysis BSCM02300001679 -
DX0838              for Medical Devices                              BSCM02300001687



                                                                                  40
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 42 of
                                                              119


Exhibit   Witness                   Brief Description               Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                    Corporate Template for Clinical Risk/Benefit   BSCM02300001718 -
DX0839              Analysis                                       BSCM02300001736
                    Corporate Work Instructions for Clinical       BSCM02300004705 -
DX0840              Risk/Benefit Analysis                          BSCM02300004734
                                                                   BSCM02300006705 -
DX0841              Corporate SOP Clinical Experience Summary      BSCM02300006724
                                                                   BSCM02300001846 -
DX0842              Corporate Form Corrective Action               BSCM02300001850
                                                                   BSCM02300009097 -
DX0843              Corporate SOP Corrective and Preventive Action BSCM02300009117
                    Post Market Surveillance Review Guidance       BSCM02300004846 -
DX0844              Document                                       BSCM02300004857
                                                                   BSCM02300003565 -
DX0845              Corporate SOP Complaint Investigation          BSCM02300003577
                                                                   BSCM02300001211 -
DX0846              Corporate SOP Biocompatibility Assessment      BSCM02300001226
                    Corporate Work Instructions Biocompatibility   BSCM02300003860 -
DX0847              Testing                                        BSCM02300003889
                                                                   BSCM02300001688 -
DX0848              Corporate SOP Risk Management Policy           BSCM02300001692
                                                                   BSCM02300008251 -
DX0849              Verification & Validation Report               BSCM02300008252
                    Corporate SOP Risk Assessment, Control, and    BSCM02300004603 -
DX0850              Overall Evaluation                             BSCM02300004613
                    Corporate SOP Risk Management Planning a       BSCM02300004588 -
DX0851              Reporting                                      BSCM02300004593
                                                                   BSCM02300009237 -
DX0852              Corporate Work Instruction FMEA Workbooks      BSCM02300009277
                                                                   BSCM02300007412 -
DX0853              Corporate Policy for Complaint Handling        BSCM02300007416
                                                                   BSCM02300008606 -
DX0854              Corporate Sop - Complaint Handling             BSCM02300008642
                                                                   BSCM02300011664 -
DX0855              Fair Market Value SOP                          BSCM02300011668
                                                                   BSCM02300004832 -
DX0856              Corporate SOP Complaint Board Meeting          BSCM02300004845




                                                                               41
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 43 of
                                                              119


Exhibit   Witness                  Brief Description                 Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only
                    Corporate Policy for Using Post Market       BSCM02300007258 -
DX0857              Surveillance Data                            BSCM02300007268
                                                                 BSCM02300008511 -
DX0858              Corporate SOP Management Review              BSCM02300008527
                                                                 BSCM02300009207 -
DX0859              Corporate SOP Market Specification           BSCM02300009222
                                                                 BSCM02300009225 -
DX0860              Corporate SOP Production Specification       BSCM02300009236
                                                                 BSCM02300001840 -
DX0861              Corporate SOP Field Assessment               BSCM02300001845
                                                                 BSCM02300009223 -
DX0862              Flow Chart - Product Use                     BSCM02300009224
                                                                 BSCM02300001433 -
DX0863              Corporate SOP Design Change                  BSCM02300001452
                                                                 BSCM02300007512 -
DX0864              Corporate SOP Design Review                  BSCM02300007533
                                                                 BSCM02300008643 -
DX0865              Corporate SOP Design Control                 BSCM02300008653
                                                                 BSCM02300009190 -
DX0866              Corporate SOP Design and Development         BSCM02300009206
                                                                 BSCM02300009333 -
DX0867              Corporate SOP Process Validation             BSCM02300009357

                    Corp SOP Design Verification/Process Validation BSCM02300000742 -
DX0868              Sampling Plans 90030419 Rev/Ver. AC             BSCM02300000770
                                                                    BSCM02300000821 -
DX0869              Corporate SOP Test Method Validation            BSCM02300000842
                                                                    BSCM02300001142 -
DX0870              Corporate SOP Labeling Approval                 BSCM02300001147
                                                                    BSCM02300009124 -
DX0871              Corporate SOP Labeling Requirements             BSCM02300009189
                                                                    BSCM02300009289 -
DX0872              Corporate SOP Design Verification               BSCM02300009315
                                                                    BSCM02300009316 -
DX0873              Corporate SOP Design Verification               BSCM02300009332
                                                                    BSCM02300009769 -
DX0874              HCP General Requirement Policy                  BSCM02300009777



                                                                                42
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 44 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                    BSCM02300009778 -
DX0875              BSC Training and Education Policy               BSCM02300009781
                    Consulting, Proctor/Preceptor, Advisory and other
                                                                    BSCM02300009804 -
DX0876              service arrangements policy Ver. A              BSCM02300009807
                    Consulting and other service Arrangements policyBSCM02300009808 -
DX0877              Ver. AD                                         BSCM02300009817
                    Consulting and other service arrangements SOP   BSCM02300010441 -
DX0878              Ver. AD                                         BSCM02300010449
                    Consulting and other service arrangements SOP   BSCM02300010450 -
DX0879              Ver. B                                          BSCM02300010455
                                                                    BSCM02300010479 -
DX0880              HCP Service Requisition Form Rev. A             BSCM02300010479
                                                                    BSCM02300010480 -
DX0881              HCP Service Requisition Form Rev. AD            BSCM02300010481
                                                                    BSCM02300010482 -
DX0882              HCP Service Requisition Form Rev. AE            BSCM02300010483
                                                                    BSCM02300010484 -
DX0883              HCP Service Requisition Form Rev. AF            BSCM02300010485
                                                                    BSCM02300010486 -
DX0884              HCP Service Requisition Form Rev. AG            BSCM02300010487
                                                                    BSCM02300010489 -
DX0885              HCP Service Requisition Form Rev. C             BSCM02300010490
                    Health Care Professional Agreement Request Ver. BSCM02300010491 -
DX0886              A                                               BSCM02300010495
                    Health Care Professional Agreement Request Ver. BSCM02300010496 -
DX0887              B                                               BSCM02300010499
                    BSC coordinated Training and Education          BSCM02300010556 -
DX0888              Programs SOP ver. AF                            BSCM02300010564
                    BSC coordinated Training and Education          BSCM02300010565 -
DX0889              Programs SOP ver. AG                            BSCM02300010574
                    BSC coordinated Training and Education          BSCM02300010575 -
DX0890              Programs SOP ver. B                             BSCM02300010583
                    BSC coordinated Training and Education          BSCM02300010584 -
DX0891              Programs SOP ver. C                             BSCM02300010592
                    BSC coordinated Training and Education          BSCM02300010593 -
DX0892              Programs SOP ver. D                             BSCM02300010601




                                                                                  43
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 45 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    BSC coordinated Training and Education            BSCM02300010602 -
DX0893              Programs SOP ver. E                               BSCM02300010610
                    Request, Approval and implementation of a         BSCM02300011434 -
DX0894              training or education event Rev. A                BSCM02300011456
                    Request, Approval and implementation of a         BSCM02300011457 -
DX0895              training or education event Rev. Ac               BSCM02300011482
                    Request, Approval and implementation of a         BSCM02300011483 -
DX0896              training or education event Rev. AD               BSCM02300011509
                    Request, Approval and implementation of a         BSCM02300011510 -
DX0897              training or education event Rev. AE               BSCM02300011538
                    Request, Approval and implementation of a         BSCM02300011539 -
DX0898              training or education event Rev. AF               BSCM02300011566
                    Request, Approval and implementation of a         BSCM02300011567 -
DX0899              training or education event Rev. AG               BSCM02300011594
                    Request, Approval and implementation of a         BSCM02300011595 -
DX0900              training or education event Rev. B                BSCM02300011595
                                                                      BSCM02300012702 -
DX0901              proctorship trainee certification Rev A           BSCM02300012702
                                                                      BSCM02300012703 -
DX0902              Proctorship Certification Rev. AB                 BSCM02300012703
                                                                      BSCM02300012704 -
DX0903              Preceptorship trainee Certification Rev. A        BSCM02300012704
                                                                      BSCM02300012705 -
DX0904              Preceptorship Certification Rev. AB               BSCM02300012705
                    Annual Needs Assessments User Guide- Training
                    and Education - Proctorships and Preceptorships   BSCM02300013174 -
DX0905              Rev. AA                                           BSCM02300013193
                    Annual Needs Assessments User Guide- Training
                    and Education - Proctorships and Preceptorships   BSCM02300013194 -
DX0906              Rev. AB                                           BSCM02300013213
                                                                      BSCM02300008344 -
DX0907              Corporate Quality Manual                          BSCM02300008370
                                                                      BSCM02300009533 -
DX0908              Boston Scientific Code of Conduct                 BSCM02300009572
                                                                      BSCM02300009393 -
DX0909              Corporate Quality Systems Glossary                BSCM02300009474




                                                                                   44
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 46 of
                                                              119


Exhibit   Witness                   Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                        BSCM02300004969 -
DX0910              MDR Review Process                                  BSCM02300004977
                                                                        BSCM04700140908 -
DX0911              Endosurgery CMC Report Rationale                    BSCM04700140973
                                                                        BSCM05800560194 -
DX0912              Complaint Trend Workbook                            BSCM05800560212
                                                                        BSCM05800560192 -
DX0913              Invite: Subject: Mann Kendall Talk                  BSCM05800560192
                                                                        BSCM05800560193 -
DX0914              Marlborough VIP: Mann-Kenall Test for Trend         BSCM05800560193
                    Statistical Calculations - Complaint Trend
DX0915              Workbook (CTW)                                      Timm Depo. Ex 229
                    Malborough Post Market Surveillance Reporting
DX0916              and Trending Work Instructions                      Timm Depo. Ex 230
                    ASTM D 3787-89: Standard Test Method for
                    Bursting Strength of Knitted Goods—Constant-
                    Rate-of-                                            BSCM00100000209 -
DX0917              Traverse (CRT) Ball Burst Test                      BSCM00100000210
DX0918              OSHAA Regulatory Text
                    Use of International Standard ISO-10993,
                    "Biological Evaluation of medical Devices Part 1:
DX0919              Evaluation and Testing"
                    ASTM D 5035-95: Standard Test Method for
                    Breaking Force and Elongation of Textile Fabrics    BSCM00100000202 -
DX0920              (Strip Method)                                      BSCM00100000208
DX0921              ISO 10993-7 First Edition
                    ASTM D 1777-96: Standard Test Method for            BSCM00100000183 -
DX0922              Thickness of Textile Materials                      BSCM00100000187
                    ASTM D 3776-96: Standard Test Method for            BSCM00100000192 -
DX0923              Mass Per Unit Area (Weight) of Fabric               BSCM00100000195
                    ASTM D 1388-96: Standard Test. Method for           BSCM00100000196 -
DX0924              Stiffness of Fabrics                                BSCM00100000201
                    ASTM D 3887-96: Standard Specification for          BSCM00100000188 -
DX0925              Tolerances for Knitted Fabrics                      BSCM00100000191
DX0926              ISO 10993-5 Third Edition




                                                                                     45
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 47 of
                                                              119


Exhibit   Witness                  Brief Description                  Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only


                    Memo re: A comparison of EN 30993-3:1994
                    /ISO 10993-3:1992 Genotoxicity , productive and BSCM01800017224 -
DX0927              developmental testing and ISO 10993-3:2003       BSCM01800017228
DX0928              ISO 11135-1 First Edition
                    Guidelines on Medical Devices; Clinical
                    Evaluation: A Guide for Manufacturers and
DX0929              Notified Bodies (December 2009)
                                                                     BSCM00400002080 -
DX0930              Memo re: EN ISO                                  BSCM00400002080
                    ISO 10993-9 (NSAI I.S. EN ISO 10993-9:2009
DX0931              (April 2010)
DX0932              21 CFR Parts 800 to 1299
                    FDA Guidance for Industry - Use of International
DX0933              Standard ISO-10993
DX0934              29 CFR 1910.1200
DX0935              ISO 14971 (BSI BS EN ISO 14971:2012)
DX0936              ISO 14971 (BSI BS EN ISO 14971:2001)
DX0937              21 CFR part 58
DX0938              ISO 10993-9 Second Edition
                                                                     BSCM03100013577 -
DX0939              Memo re: Clinical Standards Compliance           BSCM03100013577
DX0940              Meddev 2.7.1
DX0941              ISO 10993-5 Second Edition
DX0942              ISO 10993-10
DX0943              ISO 10993-3
DX0944              ISO 10993-12
DX0945              ISO 10993-11
DX0946              ISO 10993-6
                                                                     BSCM07300044484 -
DX0947              Standard Test Method - D4032-94                  BSCM07300044488
                                                                     BSCM07300044489 -
DX0948              Standard Test Method - D882-02                   BSCM07300044497
DX0949              ISO 11138-1
DX0950              ISO 11138-2
DX0951              ISO 11737-1
DX0952              ISO 11737-2



                                                                                 46
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 48 of
                                                              119


Exhibit   Witness                   Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


DX0953              Sterilization Requirements - BS EN 556-1:2001
DX0954              ISO 10993-1 Third Edition

DX0955              ISO 10993-1 (NSAI I.S. EN ISO 10993-1:2009)
DX0956              ASTM F561
DX0957              ANSI/AAMI/ISO 10993-1: 2009
DX0958              Xenform IFU

DX0959              Notice of Depo/Subpoena for Frank Zakrzewski
                    Ineos H03G-02 Polypropylene Resin Product
DX0960              Data Sheet
                                                                        BSCM00800004691 -
DX0961              Solyx DFU 2017-05                                   BSCM00800004758
                                                                        BSCM00800003467 -
DX0962              Uphold DFU 2009-10                                  BSCM00800003506
                    FDA 522 PSS Web Page - PS120093 at:
                    https://www.accessdata.fda.gov/scripts/cdrh/cfdoc
DX0963              s/cfPMA/pss.cfm?t_id=279&c_id=684

                    AUA 2019: A Prospective Parallel Cohort, Multi- BSCM25000000001 -
DX0964              center Study of the Solyx vs. Obtryx (Eiber, et al.) BSCM25000000003

                    White, et al.: A Prospective Parallel Cohort, Multi-
                    Center Study of the Solyx Single Incision Sling
                    System vs. the Obtryx II Sling System for the
                    Treatment of Women with Stress Urinary
                    Incontinence: Patient-Reported Outcomes at 3
                    Years (Abstract 1021, Eur Urol Suppl 2019;           BSCM25000000004 -
DX0965              18(1); e1370-e1371)                                  BSCM25000000005




                                                                                     47
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 49 of
                                                              119


Exhibit   Witness                    Brief Description                       Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only

                    poster abstract, White, et al.: A Prospective
                    Parallel Cohort, Multi-Center Study of the Solyx
                    Single Incision Sling System vs. the Obtryx II
                    Sling System for the Treatment of Women with
                    Stress Urinary Incontinence: Patient-Reported
                    Outcomes at 3 Years (a 522 Study) (The
                    University of Texas at Austin, Dell Medical           BSCM25000000006 -
DX0966              School)                                               BSCM25000000006
                    Solyx K081275 - BSC PS120093/R007 Solyx 522           BSCM25000000007 -
DX0967              Postmarket Study Final Report                         BSCM25000000318

                    abstract: Prospective Parallel Cohort, Multi-
                    Center Study of the Solyx Single Incision Sling
                    vs. the Obtryx II Sling for Treating Stress Urinary   BSCM25000000319 -
DX0968              Incontinence in Women: 3 Year Results                 BSCM25000000320
                    ClinicalTrials.gov Protocol Registration System:
                    U9915-Solyx - Post Market Study of Single
                    Incision Sling Versus Transobturator Sling for        BSCM25000000321 -
DX0969              Stress Urinary Incontinence                           BSCM25000000333
                                                                          BSCM25000000334 -
DX0970              Solyx v. Obtryx II study data                         BSCM25000000334
                                                                          BSCM25000000335 -
DX0971              Solyx v. Obtryx II study data                         BSCM25000000335
                                                                          BSCM25000000336 -
DX0972              Solyx v. Obtryx II study data                         BSCM25000000336
                                                                          BSCM25000000337 -
DX0973              Solyx v. Obtryx II study data                         BSCM25000000337

                    presentation abstract by White, et al.: Prospective
                    Parallel Cohort, Multi-Center Study of the Solyx
                    Single Incision Sling System vs. the Obtryx II
                    Sling System for the Treatment of Women with        BSCM25000000338 -
DX0974              Stress Urinary Incontinence: 3 Year Results         BSCM25000000339




                                                                                       48
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 50 of
                                                              119


Exhibit   Witness                  Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    UroToday.com release: SUFU 2019 - Prospective
                    Parallel Cohort, Multi-Center Study of Solyx
                    Single Incision Sling vs. Obtryx II Sling for
                    Treating Stress Urinary Incontinence in Women: 3   BSCM25000000340 -
DX0975              Year Results (White, et al.)                       BSCM25000000342
DX0976              James Goddard - Curriculum Vitae
DX0977              Boston Scientific Organization Chart           Goddard Ex. 25
DX0978              Boston Scientific Cross-Functional Teams       Goddard Ex. 26
DX0979              Timeline                                       Goddard Ex. 27
                                                                   BSCM06000090814 -
DX0980              Email re: Jan 13th Prefyx Session              BSCM06000090814
                                                                   BSCM09400039098 -
DX0981              Solyx Procedural Video - Dr. Lotze             BSCM09400039098
                                                                   BSCM06100137147 -
DX0982              SOLYX SIS System Physician Training Activities BSCM06100137148
                    Invite to Cadaver Lab: Advance in Pelvic Floor BSCM17000013831 -
DX0983              Technology                                     BSCM17000013831
                                                                       BSCM06100121481
                                                                       BSCM08600008625
                                                                       BSCM06100001929 -
                                                                       BSCM06100121481
                    Advances in Pelvic Floor Technology - Cadaver      BSCM08600008625
DX0984              Lab Invites                                        BSCM06100001929
                                                                    BSCM06100035653
                                                                    BSCM06100001929
                                                                    BSCM06200033764
                                                                    BSCM06100121481
                                                                    BSCM08600008625
                                                                    BSCM09300015006 -
                                                                    BSCM06100035653
                                                                    BSCM06100001929
                                                                    BSCM06200033764
                                                                    BSCM06100121481
                    Advances in Pelvic Floor Technology cadaver lab BSCM08600008625
DX0985              brochures                                       BSCM09300015006




                                                                                    49
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 51 of
                                                              119


Exhibit   Witness                    Brief Description                       Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                                                                          BSCM00400000001 -
DX0986              Advantage Design History File                         BSCM00400004157
                                                                          BSCM01800000001 -
DX0987              Solyx Design History File                             BSCM01800026126
                                                                          BSCM02800000001 -
DX0988              Solyx Device Master Record file                       BSCM02800000195
                                                                          BSCM03600000001 -
DX0989              Solyx PDM file                                        BSCM03600000136
DX0990              Anatomical Models
DX0991              Exemplar - Polypropylene Sutures
DX0992              Exemplar - Protegen
DX0993              Exemplar - Solyx
DX0994              Carrier (Demonstrative)
DX0995              Solyx Trocar (Demonstrative)
DX0996              Exemplar – TVT Device
DX0997              Exemplar - MiniArc
DX0998              Exemplar - Advantage
DX0999              Exemplar – Advantage Fit
DX1000              Exemplar - Obtryx
DX1001              Exemplar - Elevate
DX1002              Exemplar - Y Mesh
DX1003              Exemplar - Prototype Sling
                    Maier, C, et al; Chapter 11 - Applications;
                    Polypropylene - The Definitive User's Guide and
DX1004              Databook (1998):104

                    Gigliobianco, et al; Biomaterials for Pelvic Floor
                    Reconstructive Surgery: How can we do better?;
DX1005              Biomed Research Int 2015; Volume 2015.
                    Cornelis, et al; The introduction of mid-urethral
                    slings: an evaluation of literature; Int Urogynecol
DX1006              J. 2015; 26:229-234.
                    Imel, et al; In vivo oxidative degradation of
                    polypropylene pelvic mesh; Biomaterials 2015;
DX1007              73:131-141.




                                                                                       50
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 52 of
                                                              119


Exhibit   Witness                    Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Perkins, et al; The role of mid-urethral slings in
                    2014: analysis of the impact of litigation on
                    practice; Curr Bladder Dysfunct Rep. 2015;
DX1008              10(1):39-45.

                    Franenkel-Conrat, H, et al; The Reaction of
                    Formaldeyde With Proteins: VII Demonstration
                    of Intermolecular Cross-Linking by Means of
                    Osmotic Pressure Measurements; J. Biol. Chem.
DX1009              1949, 177:477-486.
                    Galloway, N, et al; Complications of
                    Colposuspension; British Journal of Urology
DX1010              (1987), 60, 122-124

                    Konda, A, et al. QUANTIFYING THREAD
                    TENSION IS OF CLINICAL USE IN STAMEY
                    BLADDER NECK SUSPENSION: ANALYSIS
                    OF CLINICAL PARAMETERS
DX1011              J. UrologyVol 141: 38-42, 1989

                    Amid, P, et al; Biomaterials for "Tension-Free"
                    Hernioplasties and Principles of Their
DX1012              Applications; Minerva Chir 1995; 50(9):821-826

                    Olsen, A, et al. Epidemiology of Surgically
                    Managed Pelvic Organ Prolapse and Urinary
DX1013              Incontinence - Ob-stet Gynecol; 89:501-6 (1997)
                    Leach, G, et al; Female Stress Urinary
                    Incontinence Clinical Guidelines Panel Summary
                    Report on Surgical Management of Female Stress
                    Urinary Incontinence; The Journal of Urology
DX1014              (1997) 168:875-880




                                                                                   51
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 53 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Leach, G, et al. FEMALE STRESS URINARY
                    INCONTINENCE CLINICAL GUIDELINES
                    PANEL SUMMARY REPORT ON SURGICAL
                    MANAGEMENT OF FEMALE STRESS
                    URINARY INCONTINENCE - Journal of
DX1015              Urology (1997) 158: 875-880
                    Hom, D, et al; Pubovaginal Sling Using
                    Polypropylene Mesh and Vesica Bone Anchors;
DX1016              Adult Urology (1998) 51(5):708-713

                    Ulmsten, U et al. A Multicenter Study of Tension-
                    Free Vaginal Tape (TVT) for Surgical Treatment
                    of Stress Urinary Incontinence - Int Urogynecol J
DX1017              (1998) 9:210-213
                    Kammerer-Doak, D, et al; Oseitis Pubis After
                    Marshall-Marchetti-Krantz urethropexy: A pubic
                    osteomyelitis; Am J Obstet Gynecol 1998;
DX1018              179:586-90
                    Chaikin, D, et al; Pubovaginal Fascial Sling For
                    All Types of Stress Urinary Incontinence: Long-
                    Term Analysis; The Journal of Urology Vol. 160,
DX1019              1312-1316 (1998)

                    DeBord, J; The Historical Development of
                    Prosthetics in Hernia Surgery; Surgical Clinics of
DX1020              North America 1998; 78(6):973-1006
                    Zieren, J et al. Is mesh fixation necessary in
                    abdominal hernia repair? Results of an
                    experimental study in the rat - Langenbeck's Arch
DX1021              Surg(1999) 384: 71-75

                    Ulmsten, U, et al. A Three-year Follow Up of
                    Tension Free Vaginal Tape for Surgical Treatment
                    of Female Stress Urinary Incontinence - Br J
DX1022              Obstet Gynaecol Vol 106, pp. 345-350 (1999)




                                                                                   52
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 54 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Olsson, I, et al. A Three-Year Postoperative
                    Evaluation of Tension-Free Vaginal Tape -
DX1023              Gynecol Obstet Invest 48:267-269 (1999)
                    Howard, D, et al; Differential Effects of Cough,
                    Valsalva, and Continence Status on Vesical Neck
                    Movement; Vesical Neck Mobility (Apr 2000)       BSCM01800002058 -
DX1024              95(4):535-540                                    BSCM01800002063
                    Sand, P, et al. A prospective randomized study
                    comparing modified Burch retropubic urethropexy
                    and suburethral sling for treatment of genuine
                    stress incontinence with low-pressure urethra -
                    Am J Obstet Gynecol Vol. 182, No. 1, Pt. 1, pp 30-
DX1025              34, January 2000
                    Kaplan, S, et al. Prospective Analysis of 373
                    Consecutive Women With. Stress Urinary
                    Incontinence Treated With A Vaginal Wall Sling:
                    The Columbia-Cornell University Experience -
                    The Journal of Urology, Vol. 164, 1623-1627,
DX1026              November 2000
                    Bendavid, R, et al; Abdominal Wall Hernias:
                    Principles and Management; Polypropylene
DX1027              Prostheses 2001; 272-278

                    Rackley, R, et al. Tension-Free Vaginal Tape and
                    Percutaneous Vaginal Tape Sling Procedures -
                    Techniques in Urology Vol. 7. No. 2. pp. 90-100
DX1028              (2001)
                    Nilsson, C, et al. Long-Term Results of the
                    Tension-Free Vaginal Tape (TVT) Procedure for
                    Surgical Treatment of Female Stress Urinary
                    Incontinence - Int Urogynecol J (2001) (Suppl
DX1029              2):S5-S8
                    Rodriguez, L, et al; Polypropylene Sling for
                    Treatment of Stress Urinary Incontinence: An
                    Alternative to Tension-Free Vaginal Tape;
DX1030              Techniques in Urology (2001) 7(2):87-89




                                                                                   53
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 55 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Rodriguez, L, et al. Polypropylene Sling for
                    Treatment of Stress Urinary Incontinence: An
                    Alternative to Tension-Free Vaginal Tape -
                    Techniques in Urology Vol. 7 No. 2, pp. 87-89
DX1031              (2001)
                    Jeffry, L, et al; Objective and Subjective Cure
                    Rates After Tension-Free Vaginal Tape for
                    Treatment of Urinary Incontinence; Urology 58:
DX1032              702-706, 2001
                    Azam, U, et al; The Tension-Free Vaginal Tape
                    Procedure in Women with Previous Failed Stress
                    Incontinence Surgery; The Journal of Urology
DX1033              2001; 166:554-556
                    Merlin, T, et al. A Systematic Review of Tension-
                    Free Urethropexy for Stress Urinary Incontinence:
                    Intravaginal Slingplasty and the Tension-Free
                    Vaginal Tape Procedures - BJU International
DX1034              (2001), 88, 871-880
                    Boublil, V, et al; Complications of Urethral Sling
                    Procedures; Curr Opin Obstet Gynecol 14:515-
DX1035              520 (2002)

                    Liapis, A, et al. Burch Colposuspension and
                    Tension-Free Vaginal Tape in the Management of
                    Stress Urinary Incontinence in Women - European
DX1036              Urology 41:469-473 (2002)

                    Rardin, C, et al; Tension-Free Vaginal Tape:
                    Outcomes Among Womenw ith Primary Versus
DX1037              Recurrent SUI; Obstet Gynecol 2002;100:893-7
                    Culligan, P, et al; A randomized controlled trial
                    comparing a modified Burch procedure and a
                    suburethral sling: long-term follow up; Int
DX1038              Urogynecol J (2003) 14:229-233
                    Kobashi, K, et al; Management of Vaginal
                    Erosion of Polypropylene Mesh Slings; J Urol
DX1039              Vol. 169, 2242-2243 (2003)



                                                                                   54
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 56 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Daher, N, et al; Pre-pubic TVT: an alternative to
                    classic TVT in selected patients with urinary stress
                    incontinence; European Journal of Obstetrics &
                    Gynecology and Reproductive Biology (2003)
DX1040              107:205-207

                    Karram, M, et al; Complications and Untoward
                    Effects of the Tension-Free Vaginal Tape
DX1041              Procedure; Obstet Gynecol 2003;101:929-32
                    Pelosi, M, et al; New Transoturator sling reduces
                    risk of injury; OBG Management 2003; 52(7):17-
DX1042              37
                    Kuuva, N, et al; Tension-Free Vaginal Tape
                    Procedure: An Effective Minimally Invasive
                    Operation for the Treatment of Recurrent Stress
                    Urinary Incontinence; Gynecol Obstet Invest
DX1043              2003,56:93-98
                    Cindolo, L; Tension-free transobturator approach
                    for female stress urinary incontinence; Minerva
                    Urologica E Nefrologica (March 2004) 56(1):89-
DX1044              98

                    Delorme, E, et al; Transobturator Tape (Uratape):
                    A New Minimally-Invasive Procedure to Treat
                    Female Urinary Incontinence; European Urology
DX1045              45 (2004) 203-207

                    Pelosi, M, et al; The Transobturator Sling: Newest
                    Tension-Free Suburethral Sling for Treatment of
                    Stress Urinary Incontinence; Surgical Techology
DX1046              Internationa XIII 2004; 13(1):173-179
                    Ward, K A prospective multicenter randomized
                    trial of tension-free vaginal tape and
                    colposuspension for primary urodynamic stress
                    incontinence: Two-year follow-up - Am J of
DX1047              Obstet and Gynecol (2004) 190, 324-31




                                                                                     55
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 57 of
                                                              119


Exhibit   Witness                    Brief Description                        Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Costa, P, et al; Surgical Treatment of Female
                    Stress Urinary Incontinence with a Trans-
                    Obturator-Tape (T.O.T.) Uratape: Short Term
                    Results of a Prospective Multicentric Study;
DX1048              European Urology 46 (2004) 102-107
                    Bellon, J, et al; Intergration of biomaterials
                    implanted into abdominal wall: process of scar
                    formation and macrophage response; Biomaterials
DX1049              (Mar 1995) 16(5):381-387

                    Cetinel, Bulent, et al.; Risk Factors Influencing
                    the Complication Rates of Tension Free Vaginal
                    Tape Type Procedures - Curr Opin Obstet
DX1050              Gynecol. 2005 Oct;17(5):530-4.

                    Huebner, M, et al. The use of graft materials in
                    vaginal pelvic floor surgery - International Journal
DX1051              of Gynecology and Obstetrics (2006) 92, 279-288

                    Banks, et al. Abscess Formation Following
                    Transobturator Tape Procedures. Abstract No.
DX1052              204; Int Urogynecol (2016) 17 Suppl. 2 S173
                    Tan, S; Sling Choices for Treatment of Female          BSCM05300050858 -
DX1053              Stress Urinary Incontinence (SUI)                      BSCM05300050859

                    Dati, et al. Obtryx System: Transobturatory Out-
                    In Sling in the Treatment of Isolated or
                    POP/Associated Urinary Incontinence. Abstract
DX1054              No. 273; Int Urogynecol (2017) 18 Suppl 1. S152

                    Altuna, et al. Lower Urinary Tract Injuries
                    Associated with the Out-In Transobturator Tape:
                    Cystoscopy Required? An Argentinian
                    Multicenter Experience. Abstract No. 295; Int
DX1055              Urogynecol (2017) 18 Suppl 1. S163




                                                                                        56
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 58 of
                                                              119


Exhibit   Witness                    Brief Description                       Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Lind, L. R.; Prepubic Mid-Urethral Sling for
                    Stress Urinary Incontinence: Prospective Single-
                    Arm Clinical Study of Efficacy, Safety and Sexual
                    Function; Journal of Pelvic Medicine & Surgery
DX1056              Volume 13, Number 2, March/April 2007
                    Arunkalaivanan, A, et al; Short Term
                    Complications Following Tension-Free Vaginal
                    Tape vs Transobturator Tape (Obtryx); 36th
                    Annual Meeting of the International Continence        BSCM06500103578 -
DX1057              Society                                               BSCM06500103580
                    Comiter, C; Surgery Insight: Management of
                    Failed Sling Surgery for Female Stress Urinary
                    Incontinence; Nature Clinical Practice Urology        BSCM04700095675 -
DX1058              (2006) 3(12):666-674                                  BSCM04700095676
                    Moalli, P, et al; Tensile properties of five
                    commonly used mid-urethral slings relative to the
DX1059              TVT; Int Urogynecol J (2008) 19:655-663
                    Waltregny, D, et al; TVT-O for the Treatment of
                    Female Stress Urinary Incontinence: Results of a
                    Prospective Study after a 3-Year Minimum
                    Follow-Up; European Urology 53 (2008) 401-
DX1060              410

                    Fletcher, S, et al; Re: Woodruff et al.: Histologic
                    Comparison a Pubovaginal Sling Graft Materials:
DX1061              A Comparative Study; Urology 2008; 72:85-89

                    Moore, R, et al. Minimally invasive treatment for
                    female stress urinary incontinence - Expert Rev.
DX1062              Obstet. Gynecol, 32), 257-272 (2008)
                    Nilsson, C, et al. Eleven Years Prospective
                    Follow-Up of the Tension-Free Vaginal Tape
                    Procedure for Treatment of Stress Urinary
                    Incontinence - Int Urogynecol J (2008) 19: 1043-
DX1063              1047




                                                                                       57
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 59 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Shariflaghdas, Tension-free vaginal tape and
                    autologous rectus fascia pubovaginal sling for the
                    treatment of urinary stress incontinence: a medium-
                    term follow up. Med Princ Pract 2008; 17:209-
DX1064              14.

                    Vassallo, B.J.; Ultrasound Characterization of Mid-
                    Urethral Slings: A Comparison of Three Different
                    Sling Types; Journal of Pelvic Medicine &
DX1065              Surgery Vol. 14, Number 4, July/August 2008
                    Woodruff, A, et al; Hostologic Comparison of
                    Pubovaginal Sling Graft Materials: A
DX1066              Comparative Study; Urology 72:85-89 (2008)
                    Robert, M, et al; Randomized Clinical Trial of
                    TOT vs. Tension-Free Vaginal Tape Procedure for
                    the Surgical Management of Stress Incontinence
                    in Women: Outcomes at 12 Months Post-
                    Operatively; Int Urogynecol J (2009) 006 (Suppl
DX1067              2):S76-S77
                    Ross, Sue, Ph.D.; Transobturator Tape Compared
                    with Tension-Free Vaginal Tape for Stress
                    Incontinence: A Randomized Controlled Trial.
                    December 2009 Obstetrics & Gynecology, Vol.
DX1068              114, No. 6, 1287-1294
                    Serels, Scott; Preliminary Findings with the Solyx
                    Single-Incision Sling System in Female Stress
                    Urinary Incontinence; Int Urogynecol J December
DX1069              19, 2009
                    Tahseen, S, et al; Effect of Transobturator Tape
                    on Overactive Bladder Symptons and Urge
                    Urinary Incontinence in Women with Mixed
                    Urinary Incontinence; Obstet Gynecol
DX1070              2009;113:617-23




                                                                                    58
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 60 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range    Stipulation Offered   Admitted   Refused   Court Use Only


                    Arunkalalvanan, A, et al; Efficacy and Safety of
                    Transbturator Tape (Obtryx) in Women with
                    Stress Urinary Incontinence and Intrinsic
                    Sphincter Deficiency: Results from International
                    Obtryx Registry; International Continence Society
DX1071              (ICS) Annual Meeting 2009; 778
                    Serels, S, et al; Preliminary findings with Solyx
                    single-incision sling system in female stress
                    urinary incontinence; Int Urogynecol J (2010)
DX1072              21:557-561
                    Liapis, A, et al; Efficacy of inside-out
                    transobturator vaginal tape (TVTO) at 4 years
                    follow up; European Journal of Obstetrics &
                    Gynecology and Reproductive Biology 148
DX1073              (2010) 199-201
                    Krofta, L, et al; TVT and TVT-O for Surgical
                    Treatment of Primary Stree Urinary Incontinence:
                    Prospective Randomized Trial; Int Urogynecol J
DX1074              (2010) 21:141-148

                    Basu, M, et al; A randomised trial of a retropubic
                    tension-free vaginal tape versus a mini-sling for   BSCM05700011829 -
DX1075              stress incontinence; BJOG (2010); 117:730-735 BSCM05700011834
                    Ridder, D, et al; Single incision mini-sling versus
                    a transobutaror sling: a comparative study on
                    MiniArc and Monarc slings; Int Urogynecol J
DX1076              (2010) 21:773-778

                    Schumpelick, V, et al; Hernia Repair Sequelae ;
                    Chapter 56, Alloplastic Implants for the Treatment
                    of Stress Urinary Incontinence in Pelvic Organ
DX1077              Prolapse Springer-Verlag Berlin heidelberg 2010
                    Clave, A, et al; Polypropylene as a Reinforcement
                    in Pelvic Surgery Is Not Inert: Comparative
                    Analysis of 100 Explants; Int Urogynecol J
DX1078              (2010) 21:261-270



                                                                                   59
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 61 of
                                                              119


Exhibit   Witness                    Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Lim, Y, et al; Do the Advantage slings work as
                    well as the tension-free vaginal tapes?; Int
                    Urogynecol J (2010) DOI 10.1007/s00192-010-          BSCM05700011823 -
DX1079              1157-6                                               BSCM05700011828

                    Serels, S, et al; Safety and Efficacy of the Solyx
                    single Incision Sling for the Treatement of Stress
                    Urinary Incontinence: Preliminary Results;           BSCM06100050297 -
DX1080              UroToday International Journal (2010) 4(1)           BSCM06100050302

                    Basu, M, et al; A randomised trial of a retropubic
                    tenstion-free vaginal tape versus a mini-sling for
DX1081              stress incontinence; BJOG (2010) 117:730-735
                    SGS Abstracts; Female Pelvic Medicine and
                    Reconstructive Surgery, Volume 16, Number 2,
DX1082              Suppl March/April 2010 S5-S43

                    Richter, H, et al. Retropubic Versus
                    Transobturator Midurethral Slings for Stress
DX1083              Incontinence - N Engl J Med 2010; 362:2066-76
                    Voskerician, G, et al; Poster: Evaluation of Local
                    Tolerance of Lightweight Meshes in an Animal
                    Model (presented 8/27/2010 at ICS and IUGA         BSCM08500000322 -
DX1084              Joint Annual Meeting)                              BSCM08500000323
                    Serels, S; Cadaveric Assessment of Immediate
                    Pull Out Strength of the Three Common Synthetic
                    Sling Approaches: Single Incision, Retropubic,
                    and Transobturator; Joint Annual Meeting of the
                    International Continence Society (ICS) and
                    International Urogynecological Association      BSCM16300021759 -
DX1085              (IUGA) 2010                                     BSCM16300021760




                                                                                      60
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 62 of
                                                              119


Exhibit   Witness                    Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only

                    abstract: Cadaveric Assessment of Immediate Pull
                    Out Strength of the Three Common Synthetic
                    Sling Approaches: Sling Incision, Retropubic, and
                    Transobturator; Joint Annual Meeting of the
                    International Continence Society and the
                    International Urogynecological Association
DX1086              (2010)
                    Serels, S, et al; Safety and Efficacy of the Solyx
                    Single-Incision Sling for the Treatment of Stress
                    Urinary Incontinence: Preliminary Results;
                    UroToday International Journal (Feb 2011) 4(1):
DX1087              Art 5
                    Rehman, H, et al; Traditional suburethral sling
                    operations for urinary incontinence in women;
                    Cochrane Database of Systematic Reviews (2011)
                    Issue 1, Art. No.: CD001754. DOI:
DX1088              10.1002/14651858. CD001754.pub3.

                    Meschia, M, et al. Tension-Free Vaginal Tape:
                    Analysis of Outcomes and Complications in 404
                    Stress Incontinent Women - Int Urogynecol J
DX1089              (2001) (Suppl 2):S24-S27
                    Swift, S; To mesh or not to mesh? That is the
DX1090              question; Int Urogynecol J (2011) 22:505-506

                    Serels, Scott; Safety and Efficacy of the Solyx
                    Single-Incision Sling for the Treatment of Stress
                    Urinary Incontinence: Preliminary Results;
DX1091              UroToday International Journal, February 2011
                    Serels, S; Cadaveric Assessment of Synthetic Mid-
                    Urethral Sling Placement; Open Journal of         BSCM08600002511 -
DX1092              Urology (2011) 1:19-24                            BSCM08600002512
                    Clinical Paper Analysis Worksheet: Serels, S, et
                    al; Prospective Multi-Center Study Looking at the
                    Safety and Efficacy of the Solyx SIS System;
                    Joint Annual Meeting of ICS and IUGA (Aug         BSCM08600002513 -
DX1093              2011) 1206                                        BSCM08600002514



                                                                                   61
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 63 of
                                                              119


Exhibit   Witness                   Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Serels, S; Cadaveric Assessment of Immediate
                    Pull out Strength of the Three Common Synthetic
                    Sling Approaches: Single Incision, Retropubic
                    and Transobturator; Joint Annual Meeting of ICS BSCM08600002517 -
DX1094              and IUGA (Aug 2010) 1195                        BSCM08600002518
                    Dietz, H, et al; Mesh Contraction: Myth or
                    Reality?; Am J Obstet Gynecol February
DX1095              2011;204:173.e1-4

                    Hinoul, P, et al. A Randomized, Controlled Trial
                    Comparing an Innovative Single Incision Sling
                    With an Established Transobturator Sling to Treat
                    Female Stress Urinary Incontinence - J of
DX1096              Urology, Vol. 185, 1356-1362, April 2011
                    Teo, R, et al; Randomized Trial of Tension-Free
                    Vaginal Tape and Tension-Free Vaginal Tape-
                    Obtruator For Urodynamic Stress Incontinence in
                    Women; The Journal of Urology Vol. 185, 1350-
DX1097              1355 (2011)
                    Athanasopoulos, A, et al; Efficacy and
                    Preoperative Prognostic Factors of Autologous
                    Fascia Rectus Sling for Treatment of Female
                    Stress Urinary Incontinence; Urology 2011;
DX1098              78:1034-1039
                    Renganathan, A, et al; A series of Advantage
                    suburethral slings; Journal of Obstetrics and       BSCM07200031539 -
DX1099              Gynaecology (Aug 2011) 31:521-523                   BSCM07200031541

                    Park, Y, et al; Randomized Controlled Study of
                    MONARC vs. Tension-free Vaginal Tape
                    Obturator (TVT-O) in the Treatment of Female
                    Urinary Incontinence: Comparison of 3-Year Cure
DX1100              Rates; Korean J Urol 2012;53:258-262




                                                                                     62
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 64 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Brubaker, L, et al; Adverse events over two years
                    after retropubic or transobturator midurethral sling
                    surgery: findings from the Trial of Midurethral
                    Slings (TOMUS) study; Am J Obstet Gynecol
DX1101              (Nov 2011) 205:498.e1-e6

                    Neuman, M, et al. Transobturator vs Single-
                    Incision Suburethral Mini-slings for Treatment of
                    Female Stress Urinary Incontinence: Early
                    Postoperative Pain and 3-Year Follow-Up - J of
                    Minimally Invasive Gynecology Vol. 18, No. 6,
DX1102              pp 769-773, November/December 2011
                    Gomelsky, A, et al; Vaginal Mesh Update;
                    Current Opinion Urology (July 2012) 22(4):271-
DX1103              275

                    Hola, L et al. TVT-Secur (Hammock) Versus
                    TVT-Obturator: A Randomized Trial of
                    Suburethral Sling Operative Procedures - Female
                    Pelvic Medicine & Reconstructive Surgery Vol.
DX1104              18, No. 1, pp 41-45, January/February 2012
                    Kennelly, M, et al; Miniarc single-incision sling
                    for treatment of stress urinary incontinence: 2-year
                    clinical outcomes; Int Urogynecol J (2012)
DX1105              23:1285-1291

                    Masata, J, et al; Randomized trial of a comparison
                    of the efficacy of TVT-O and single-incision tape
                    TVT SECUR systems in the treatment of stress
                    urinary incontinent women--2-year follow-up; Int
DX1106              Urogynecol J (2012) 23:1403-1412

                    Menchen, L, et al; An Appraisal of the Food and
                    Drug Administration Warning on Urogynecologic
DX1107              Surgical Mesh; Curr Urol Rep (2012) 13:231-239




                                                                                     63
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 65 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Moen, M, Randomized controlled trials in
                    surgery: are we still missing something important?
DX1108              - Int Urogynecol J (2012) 23: 1321-1323
                    Magee, Glenn; A Real-World Comparative
                    Assessment of Complications Following Various
                    Mid-Urethral Sling Procedures for the Treatment
                    of Stress Urinary Incontinence; 2012 Journal of
                    Long-Term Effects of Medical Implants, 22(4):
DX1109              329-340

                    Barber, M, et al; Single-Incision Mini-Sling
                    Compared with Tension-Free Vaginal Tape for the
                    Treatment of Stress Urinary Incontinence: a
                    Randomized Controlled Trial; Obstetrics &
DX1110              Gynecology (Feb 2012) 119(2), Part 1: 328-337
                    Nguyen, J, et al. Perioperative Complications and
                    Reoperations After Incontinenace and Prolapse
                    Surgeries Using Prosthetic Implants - Obstetrics &
                    Gynecology Vol. 119, No. 3, pp 539546, March
DX1111              2012

                    Walters, M, et al; Which Sling for Which SUI
DX1112              Patient?; OBG Management 2012; 24(5):28-40

                    Nager, C, et al; A Randomized Trial of
                    Urodynamic Testing Before Stress-Incontinence
DX1113              Surgery; N Engl J Med 2012;366:1987-97
                    Siff, L; Burch Colposuspension; Medscape
DX1114              Reference (Aug 2012)

                    May, J, et al; Outcome of Obtryx Transobtorator
                    Sling for Stress Incontinence in Scottish Women;
DX1115              Int J Gyn Obstet 119(Suppl 3):S669 (2012)




                                                                                   64
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 66 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Rogo-Gupta, L, et al; Long-Term Durability of
                    the Distal Urethral Polypropylene Sling for the
                    Treatment of Stress Urinary Incontinence:
                    Minimum 11-Year Follow Up; The Journal of
DX1116              Urology Vol. 188, 1822-1827, 2012

                    Goldman, H, et al; Post-Implantation Alterations
                    of Polypropylene in the Human; The Journal of
DX1117              Urology (2012) doi: 10.1016/j.juro..2012.11.155

                    Naumann, G, et al; Long-term outcomes of the
                    Ajust® Adjustable Single-Incision Sling for the
                    treatment of stress urinary incontinence; Int
DX1118              Urogynecol J (2013) 24:231-239
                    Cox, A et al.; Surgical Management of Female
                    SUI: Is there a Gold Standard? - Nat. Rev. Urol
DX1119              Vol. 10, 78-89 (2013)

                    Tommaselli, G, et al. - Tension-Free Vaginal Tape-
                    0 and —Secur for the Treatment of Stress Urinary
                    Incontinence: A Thirty-Six-Month Follow-Up
                    Single-Blind, Double-Arm, Randomized Study - J
                    of Minimally Invasive Gynecology Vo. 20, No. 2,
DX1120              pp 198-204, March/April 2013
                    Basu, M, et al; Three-year results from a
                    randomised trial of a retropubic mid-urethral sling
                    versus the Miniarc single incision sling for stress
                    urinary incontinence; Int Urogynecol J (2013)
                    DOI 10.1007/s00192-013-2125-8 published
DX1121              online May 28, 2013
                    El-Nashar, S, et al; Early and complete excision of
                    vaginally placed synthetic mesh; Female Pelvic
                    Medicine & Reconstructive Surgery (May/June
DX1122              2013) 19(3):186-187




                                                                                    65
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 67 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Blaiva, J, et al. Bavlias, Jerry, et. Al; Salvage
                    Surgery After Failed Treament of Synthetic Mesh
                    Sling Complications - J. Urology; Vol 190: 1281-
DX1123              1286 (2013)

                    Gutman, R, et al; Three-year Outcomes of
                    Vaginal Mesh for Prolapse: A Randomized
DX1124              Controlled Trial; Obstet Gynecol 2013;122:770-7
                    Serels, S., et al. Long Term Follow Up of the
                    Solyx Single Incision Sling in the Treatment of
                    Female Stress Urinary Incontinence (SUI); Open
DX1125              Journal of Urology, 2014, 4, 13-17
                    Serels, S, et al; Long Term Follow up of the Solyx
                    Single Incision Sling in the Treatment of Female
                    Stress Urinary Incontinence (SUI); Open Journal
DX1126              of Urology (2014) 4:13-17

                    Dwyer, P.L., et al; Carcinogenicity of implanted
                    synthetic grafts and devices; Int Urogynecol J
DX1127              (2014) DOI 10.1007/s00192-014-2338-5
                    Moalli, P, et al; Polypropylene mesh: evidence for
                    lack of carcinogenicity; Int Urogynecol J (2014)
DX1128              DOI 10.1007/s00192-014-2343-8
                    Williams, D; et al; Carcinogenicity of implantable
                    materials: experimental and epidemiological
                    evidence; Int Urogynecol J (2014) DOI
DX1129              10.1007/s00192-014-2346-5
                    Blavias, J, et al; Management of Urinary Fistulas
                    Due to Mid-Urethral Sling Surgery; J Urol 2014;
DX1130              192(4):1137-1142
                    Artus, M, et al; Risk Factors for Persistant Pain
                    after Urological Surgery; Ann Fr Anesth Reanim
DX1131              33(5) (2014)

                    Danford, J, et al; Post-Operative Pain Outcomes
                    After Transvaginal Mesh Revisions; Int
DX1132              Urogynecol J(2014) Epub ahead of print



                                                                                   66
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 68 of
                                                              119


Exhibit   Witness                    Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Tarcan, T, et al. Safety and Efficacy of
                    Retropubic or Transobturator Midurethral Slings
                    in a Randomized Cohort of Turkish Women -
DX1133              Urol. Int. Pre-Pub (2014)
                    Ford, et al., Mid-urethral sling operations for
                    stress urinary incontinence in women (Cochrane
DX1134              Review) (2015).

                    Vassallo, et al., Adominal Operations for Urinary
                    Stress Incontinence, GLOWM December 2008,
                    available at:
                    https://www.glowm.com/section_view/heading/A
                    bdominal%200perations%20for%20Urinary%20S
DX1135              t%20ress%20%201%20ncontinence/item/61
                    Iakovlev, et al; Degradation of polypropylene in
                    vivo: a microscopic analysis of meshes explanted
                    from patients; J Biomed Mater Res B Appl
                    Biomater 2015 [Epub ahead of print] PubMed
DX1136              PMID 25143007.
                    Ross, et al; Transobturator tape versus retropubic
                    tension-free vaginal tape for stress urinary
                    incontinence: 5-year safety and effectiveness
                    outcomes following a randomized trial; Int
DX1137              Urogynecol J. 2015
                    Seklehner, et al; A meta-analysis of the
                    performance of retropubic mid-urethral slings
                    versus transobturator mid-urethral slings; J Urol.
DX1138              2015; 193(3):909-915.

                    Cadish, et al; Preoperative vaginal estrogen and
                    midurethral sling exposure: a retrospective cohort
                    study; Int Urogynecol J. 2015 [Epub ahead of
DX1139              print] PubMed PMID: 26264475.




                                                                                   67
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 69 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Chrysostomou, et al; The management of stress
                    urinary incontinence using transobturator tapes in
                    a tertiary hospital in South Africa; Int J of Obst
DX1140              and Gynecol. 2012; 119(3):S311.
                    Sarasotti, C, et al; The Transobturatoric Tape
                    Procedure for Stress Urinary Incontinence:
                    Results of an Argentinian Multi-Center
                    Experience; Int Urogynecol J (2007) 18 (Suppl
DX1141              1):S203

                    Parekh, M, et al; Predicting Persistant Detrusor
                    Overactivity After Sling Procedures; Int
DX1142              Urogynecol J (2008) 16 (Suppl1):S1-S166
                    Tamai, A, et al; TVT & TOT: A Comparison
                    Between these Two Techniques Based on Our
                    Clinical Experience; Urologia 2008 October-
DX1143              December;75(4):232-236
                    Chrysostomou, A; The management of stress
                    urinary incontinence using transobturator tapes in
                    a tertiary hospital in South Africa; International
                    Journal of Gynecology & Obstetrics (2009)
DX1144              107(Suppl 2):S143

                    Robert, M; Randomized Clinical Trial of
                    Transobturator Tape versus Tension-Free Vaginal
                    Tape Procedure for the Surgical Management of
                    Stress Incontinence in Women: Outcomes at 12
                    Months Post-Operatively; Int Urogynecol J (2009)
DX1145              20(Suppl 2):S73-S239

                    Litwiller, S, et al; Long Term Efficacy and Safety
                    of the Obtryx Sling for Treatment of Stress
                    Urinany Incontinence in a Community Setting: An
                    Analysis of Outcomes and Quality of Life. Poste
                    Abstract 109. Journal of Pelvic Medicine &
DX1146              Surgery (Sept/Oct 2009) 12(5):353



                                                                                   68
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 70 of
                                                              119


Exhibit   Witness                   Brief Description                        Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Al-Omary, I, et al; Long Term Patient
                    Satisfaction after Sub-Urethral Sling Operation for
                    Stress Incontinence; Int Urogynecol J 2011; 22
DX1147              (Suppl 3):S1913-1914
                    Hogston, P, et al; 426 - Single Surgeon
                    Experience with 125 Trans-obturator Sling
                    Procedures; Int Urogynecol J (2011) 22 (Suppl
DX1148              3):S1947
                    Serels, S, et al; Prospective Multi-Center Study
                    Looking at the Safety and Efficacy of the Solyx
                    SIS System; Joint Annual Meeting of the
                    International Continence Society (ICS) and
                    International Urogynecological Association            BSCM08500000395 -
DX1149              (IUGA) 2010                                           BSCM08500000396

                    Vahanian, et al; Delayed small bowel obstruction
                    after robotic-assisted sacrocolpopexy; Female
DX1150              Pelvic Med Reconstr Surg. 2015; 21(1):E11-E13.

                    Serels, S, et al; Retrospective Review of Early
                    Experience Using the Boston Scientific Solyx
                    Single-Incision Sling System to Treat Stress
                    Urinary Incontinence in Women – Intraoperative
                    Experience; 38th Global Congress of Minimally         BSCM08500000403 -
DX1151              Invasive Gynecology (AAGL) 2009                       BSCM08500000404
                    Badylak, S, et al; Host Protection against
                    Deliberate Bacterial Contamination of a
                    Extracellular Matrix Bioscafold v. Dacron Mesh
                    in a Dog Model of Orthopedic Soft Tissue Repair;
                    Protection Against Bacterial Contamination
DX1152              (2003) 648-654

                    Cacciari, I, et al; Isotactic Polypropylene
                    Biodegradation by a Microbial Community:
                    Physicochemical Characterization of Metabolites
                    Produced; Applied and Environmental
DX1153              Microbiology (1993) 59(11): 3695-3700



                                                                                       69
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 71 of
                                                              119


Exhibit   Witness                   Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Clark, A, et al; Epidemiologic Evaluation of Re-
                    Operation for Surgically Treated Pelvic Organ
                    Prolapse and Urinary Incontinence; Am J Obstet
DX1154              Gynecol (2003) 189:1261-1267
                    Clarke, K, et al; Intestine Submucosa in
                    Polypropylene Mesh for Abdominal Wall Repair
                    in Dogs; Journal of Surgical Research 60, 107-
DX1155              114 (1996)
                    Nitta, V; Complications of Midurethral Slings
                    and Their Management - Con Urol Asoc J
DX1156              2012;6(5):S120-2

                    Erickson, D, et al; Office Urogynecology; AUA
DX1157              Update Series 19(Lesson 11):82-87 (1999)
                    Huber, A, et al; Polypropylene Containing
                    Synthetic Mesh Devices in Soft Tissue Repair: A
                    Meta-analysis; J Biomed Mater Res Part B
DX1158              2012:100B:145-154

                    Huber, A, et al; Hystopathologic Host Response
                    to Polypropylene Based Surgical Mesh Materials
                    in a Rat Abdominal Wall Defect Model - J
DX1159              Biomed Mater Res Part B 2012:100B:709-717
                    Kenton, K, et al; Outcomes and Complications of
                    Burch, Fascial, and Mid-Urethral Slings. 43rd
                    Annual Meeting of the International Continence
                    Society (ICS 2013), Barcelona, Spain. Abstract
DX1160              182
                    Sternschuss, G, et al; Letter to the Editor Re:
                    Post-Implantation Alteration of Polypropylene in
DX1161              Human; J Urol 2012 188: 27-32

                    Moore, R.D., et al; Minimally Invasive Treatment
                    for Female Stress Urinary Incontinence [SUI]: A
                    Review Including TVT, TOT, and Mini Sling;
                    Surgical Technology International XVIII (2009)
DX1162              157-173



                                                                                 70
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 72 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Patel, H, et al; Polypropylene Mesh and the Host
DX1163              Response; Int Urogynecol J (2012) 23:669-679

                    Patruno, J; Chronic Pelvic Pain: A Case Study in
                    Management; Obstetrics and Gynecology Board
DX1164              Review Manual 2002; 8(1):1-23

                    Sastri, V; Plastics in Medical Devices: Properties,
DX1165              Requirements and Applications (2010)
                    Holzberg, A, et al; Two year outcome data on
                    efficacy and quality of life following mesh
                    augmented vaginal reconstruction;
DX1166              Pelviperineology (2010) 29:106-109
                    Roth, C, et al; Synthetic Slings: Which Material,
                    Which Approach?; Curr Opin Urol 16:234-239
DX1167              (2006)
                    Cicari, B, et al. Chapter 1: An Invo Model
                    System for Evaluation of the Host Response to
                    Biomaterials - Wound Regeneration and Repair:
                    Methods and Protocols, Methods in Molecular
                    Biology, vol.1037, DOI 10.007/978-1-62703-505-
DX1168              7_1 (2013)
                    Usher, F, et al; Polypropylene monofilament. A
                    new, biologically inert suture for closing
                    contaminated wounds; JAMA 179, 780-782
DX1169              (1962).
                    Velemir, L, et al; Urethral Erosion after
                    Suburethral Synthetic Slings: Risk Factors,
                    Diagnosis, and Functional Outcome after Surgical
                    Management; Int Urogynecol J (2008) 19:999-
DX1170              1006
                    Wolf, M, et al; Polypropylene Surgical Mesh
                    Coated with Extracellular Matrix Mitigates the
                    Host Foreign Body Response; J Biomed Mater
DX1171              Res Part A2013;00A:000-000




                                                                                    71
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 73 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Yurteri-Kaplan, L, et al; The Use of Biological
                    Materials in Urogynelogic Reconstruction: A
                    Systematic Review; Plast. Reconstr. Surg. 130
DX1172              (Suppl. 2):242S, 2012
                    Smith, P, et al; Comparison of Single-Incision
                    Mid-Urethral Tape (OPHIRA) and Transobturator
                    Tape (Obtryx) Sub-Urethral Sling Procedures for
                    SUI -
DX1173              J. Clin. Med. Res.Vol.5(5) pp.58-61 (2013)
                    Wilson, C, et al; Short Term Efficacy of a Trans-
                    Obturator Sling in Women Veterans with a
                    History of Sexual Trauma; MAAUA 68th Annual
DX1174              Meeting Abstracts (2010)

                    Magee, G, et al; Comparison of Outcomes
                    Between Different Sub-Urethral Sling Procedures
                    for Female Stress Urinary Incontinence: Analysis
                    from a Hospital Database; The Journal of Urology
DX1175              (2011) 185(4S):E407
                    Smith, J, et al; Long-term Outcomes and Review
                    of Complications in 75 Patients with Boston
                    Scientific Advantage Mesh in Mid-Urethral
DX1176              Slings; 2006

                    Julia, J, et al; Long Term Experience in 72
DX1177              Patients with the Advantage Sling System; 2009
                    Serels, S; Cadaveric Assessment of Synthetic Mid-
                    Urethral Sling Placement; Open Journal of
                    Urology (2011) 19-24 doi:
                    10.4236/oju.2011.12006, published online May
DX1178              2011
                    Smith, A, et al; Microstructural and
                    Micromechanical Stuides of Surgical Mesh
                    Materials; Neurology and Urodynamics (2012)
DX1179              DOI 10.1002/anu




                                                                                  72
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 74 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Amid, P, et al; Selecting Synthetic Mesh for the
                    Repair of Groin Hernia; Post Graduate Surgery
DX1180              1992; 4(2):150-155
                    Anderson, J; Inflammatory Response to Implants;
DX1181              ASAJO 1988; 11(2):101-107

                    Di Vita, G, et al; Acute Inflammatory Response
                    After Inguinal and Incisional Hernia Repair with
                    Implantation of Polypropylene Mesh of Different
DX1182              Size; Langenbecks Arch Surg(2005) 390:306-311
                    Greca, F, et al; The Influence of Differing Pore
                    Sizes on the Biocompatibility of Two
                    Polypropylene Meshes in the Repair of
DX1183              Abdominal Effects; Hernia (2001) 5: 59-64
                    Karlovsky, M, et al; Synthetic Biomaterials for
                    the Pelvic Floor Reconstruction; Current Urology
DX1184              Reports 2005, 6:376-384
                    Williams, D; Leading Opinion - On the
                    Mechanisms of Biocompatibility; Biomaterials 29
DX1185              (2008) 2941-2953
                    Amid, P; Classification of Biomaterials and Their
                    Related Complications in Abdominal Wall Hernia
DX1186              Surgery; Hernia (1997) 1: 15-21
                    Basu, M, et al; Three-year results from a
                    randomised trial of a retropubic mid-urethral sling
                    versus the Miniarc single incision sling for stress
                    urinary incontinence; Int Urogynecol J (2013)
DX1187              24:2059-2064

                    Bohrer, J, et al; Pelvic nerve injury following
                    gynecologic surgery: a prospective cohort study;
DX1188              Am J Obstet Gynecol (2009) 201:531.e1-7
                    Cardosi, R, et al; Postoperative Neuropathies
                    After Major Pelvic Surgery; Obstetrics &
DX1189              Gynecology (Aug 2002) 100(2):240-244




                                                                                    73
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 75 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Flynn, M, et al; Sensory nerve injury after
                    uterosacral ligament suspension; American
                    Journal of Obstetrics and Gynecology (2006)
DX1190              195:1869-1872

                    Winifred, J, et al; Dyspareunia Following Vaginal
                    Operations; The Journal of Obstetrics and
                    Gynaecology of the British Commonwealth Vol.
DX1191              LXViii, NO. 1, 1-10 (1961)
                    Walters, M, et al; Part 4: Surgical Treatment of
                    Retrocele and Perineal Defects; Urogynecology
                    and Reconstructive Pelvic Surgery - Third Edition
DX1192              2007

                    Novara, G, et al; Updated Systematic Review and
                    Meta-Analysis of the Comparative Data on
                    Colposuspension, Pubovaginal Slings and
                    Miduretral Tapes in the Surgical Treatment of
                    Female Stress Urinary Incontinence; European
DX1193              Urology 58 (2010) 218-238

                    Autian, J; Toxicology of Degradation Products of
DX1194              Plastics; (Oct 1979) DOI: 10.1520/STP35934S
                    Baker, F; Effects of Products Liability of Buld
                    Suppliers of Biomaterials; Food Drug Law J
DX1195              (1995) 50(3):455-460
                    Billmeyer, F; Hydrocarbon Plastics and
                    Elastomers; Textbook of Polymer Science (1984)
DX1196              361-382
                    Breitbart, A, et al; Implant Materials; Grabb and
                    Smith's Plastic Surgery (2007) Sixth Edition:58-
DX1197              65

                    Choe, J; The Use of Synthetic Materials in
                    Pubovaginal Sling; Advances in Experimental
DX1198              Medicine and Biology (2003) 539(Pt A):481-492




                                                                                  74
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 76 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Cobb, W, et al; The Argument for Lightweight
                    Polypropylene Mesh in Hernia Repair; Surgical
DX1199              Innovation, Vol12, No1, 2005: pp63-69

                    Coda, A, et al; Structural alterations of prosthetic
DX1200              meshes in humans; Hernia (2003) 7:29-34
                    Cortes, R, et al; Biomaterials and the Evolution of
                    Hernia Repair I: The History of Biomaterials and
                    the Permanent Meshes; Surgery - Basic Science
                    and Clinical Evidence Second Edition p2291-
DX1201              2304
                    Silva, E, et al; Tissue Reactions to Polypropylene
                    Mesh Usied in Maxillofacial Traum; Braz Dent J
DX1202              (2001) 12(2): 121-125
                    de Tayrac, R, et al; Basic science and clinical
                    aspects of mesh infection in pelvic floor
                    reconstructive surgery; Int Urogynecol J (2011)
DX1203              22:775-780
                    Frostling, H, et al; Analytical, occupational and
                    toxicologic aspects of the degradation products of
                    polypropylene plastics; Scand J Work Environ
DX1204              Health 10 (1984) 163-169
                    Galbis Caravajal, et al. Sternal resection and
                    reconstruction after malignant tumors. Clin Transl
DX1205              Oncol (2009) 11:91-95
                    Gomelsky, A, et al; Biocompatability Assistment
                    of Synthetic Sling Materials for Female Stress
                    Urinary Incontinence; The Journal of Urology
DX1206              (Oct 2007) 178:1171-1181
                    Graham, J, et al; Marlex Mesh as a Prothesis in
                    Repair of Thoracic Wall Defects; Anals of
DX1207              Surgery Vol. 151, 4: 469-479 (1960)
                    Singer, A, et al; Selecting Sutures and needles for
                    Wound Closure; Skin and Soft Tissue Injuries
                    and Infections: A Practical Evidence Based Guide
DX1208              2010



                                                                                     75
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 77 of
                                                              119


Exhibit   Witness                   Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Jongebloed, W, et al; Degradation of
                    polypropylene in the human eye: A sem-study;
DX1209              Documenta Opthalmologica 64:143-152 (1986)
                    Kasprzak, P, et al; Reconstruction of Cranial
                    Defects with Individually Formed Cranial
                    Prostheses Made of Polypropylene Polyester
                    Knitwear: An Analysis of 48 Consecutive
                    Patients; Journal of Neurotrauma 29:1084-1089
DX1210              (2012)

                    Lomas M, et al; Correction of Rectal Procidentia
                    by use of Polypropylene Mesh (Marlex); Dis.
DX1211              Col. & Rect. (1972) Vol. 15, 6:416-419
                    Maier, C, et al; Polypropylene The Definitive
                    User's Guide and Databook - Additives; Plastics
DX1212              Design Library 1998
                    Maier, C, et al; Polypropylene The Definitive
                    User's Guide and Databook - Applications;
DX1213              Plastics Design Library 1998
                    Maier, C, et al; Polypropylene The Definitive
                    User's Guide and Databook - Design Principles;
DX1214              Plastics Design Library 1998
                    Maier, C, et al; Polypropylene The Definitive
                    User's Guide and Databook - Injection molding;
DX1215              Plastics Design Library 1998
                    McDermott, M, et al; Characterization of the
                    Structure and Properties of Authentic and
                    Counterfeit Polypropylene Surgical Meshes;
DX1216              Hernia (2006) 10:131-142
                    Medel, F, et al; On the Assessment of Oxidative
                    and Microstructural Changes After In Vivo
                    Degradation of Historical UHMWPE Knee
                    Components by Means of Vibrational
                    Spectroscopies and Nanoindentation; J Biomed
DX1217              Mater Res 89A: 530-538, 2009




                                                                                 76
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 78 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Mistrangelo, E, et al; Rising Use of Synthetic
                    Mesh in Transvaginal Pelvic Reconstructive
                    Surgery: A Review of the Risk of Vaginal
                    Erosion; Journal of Minimally Invasive
DX1218              Gynecology (2007) 14, 564-569
                    Morgan, J, et al; The Marlex sling operation for
                    the treatment of recurrent stress unrinary
                    incontinence: A 16-year review; Obstet Gynecol
DX1219              (1985) 151:224-226

                    Svabik, K, et al; Ultrasound appearances after
                    mesh implantation--evidence of mest contraction
DX1220              or folding?; Int Urogynecol J (2011) 22:529-533

                    Tomihata, K, et al; The pH Dependence of
                    Monofilament Sutures on Hydrolytic Degradation;
DX1221              J Biomed Mater Res (2001) 58:511-518
                    Usher, F; Hernia Repair with Marlex Mesh An
                    Analysis of 541 Cases; Arch Surg 84(), 325-328
DX1222              (1962)

                    Albo, et al; Burch Colposuspension Versus
                    Fascial Sling to Reduce Urinary Stress
DX1223              Incontinence; N Engl J Med 2007; 356:2143-2155

                    Barksdale, P, et al; Intraligamentous Nerves as a
                    Potential Source of Pain After Sacrospinous
                    Ligament Fixation of the Vaginal Apex; Int
DX1224              Urogynecol J (1997) 8:121-125
                    Bergman, A, et al; Three surgical procedures for
                    genuine stress incontinence: five-year follow up
                    of a prospective randomized study; Am J Obstet
DX1225              Gynecol (1995) 173(1):66-71




                                                                                  77
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 79 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Brubaker, L, et al; Adverse events over two years
                    after retropubic or transobturator midurethrel sling
                    surgery: findings from the Trial of the
                    Midurethral Slings (TOMUS) study; Am J Obstet
DX1226              Gynecol (Nov 2011) 205(5):498.e1-e6

                    Brubaker, L, et al; Two-Year Outcomes After
                    Sacrocolpopexy With and Without Burch to
                    Prevent Stress Urinary Incontinence; Obstetrics &
DX1227              Gynecology (July 2008) 112(1):49-55

                    Burch, J; Cooper's ligament urethrovesical
                    suspension for stress incontinence: Nine years'
                    expierience-results, complications, technique; Am
DX1228              J Obstet Gynecol (1968) 100(6):764-774
                    Colombo, M, et al; A Randomized Comparison of
                    Burch Coposuspension and Abdominal
                    Paravaginal Defect Repair for Female Stress
                    Urinary Incontinence; Am J Obstet Gynecol
DX1229              1996;175:78-84
                    Handa, V, et al; Sexual Function Among Women
                    with Urinary Incontinence and Pelvic Organ
                    Prolapse; Am J Obstet Gynecol (2004) 191, 751-
DX1230              6
                    Kammerer-Doak, D, et al; Oseitis pubis after
                    Marshall-Marchetti-Krantz urethropexy: a pubic
                    osteomyelitis; Am J Obstet Gynecol (1998)
DX1231              179(3), Part 1: 586-590
                    Labie, J, et al; Surgery Versus Physiotherapy for
                    Stress Urinary Incontinence; N Engl J Med
DX1232              369;12 (2013)
                    Langer, R, et al; The Value of Simultanious
                    Hysterectomy During Burch Colposuspension for
                    Urinary Stress Incontinence; Obstet Gynecol
DX1233              72:866889, 1988




                                                                                     78
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 80 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Lapitan, M, et al; Open Retropubic
                    Colposuspension for Urinary Incontinence in
                    Women: A Short Version Cochrane Review;
                    Neurourology and Urodynamics 28:472-480
DX1234              (2009)
                    Latthe, P, et al; WHO systematic review of
                    prevalence of chronic pelvic pain: a neglected
                    reproductive health morbidity; BMC Public
DX1235              Health (2006) 6:177-183

                    Lentz, S; Osteitis Pubis: A Review; CME
                    Review Article; Obstetrical and Gynecological
DX1236              Survey Vol. 50, Number 4: 310-315 (1995)

                    Mahakkanukrauh, P, et al; Anatomical Study of
                    the Pudendal Nerve Adjacent to the Sacrospinous
DX1237              Ligament; Clinical Anatomy (2005) 18:200-205
                    Nieboer, T, et al; Surgical approach to
                    husterectomy for benign gynaecological disease;
                    Cochrane Database of Systematic Reviews (2009)
                    3(CD003677):DOI:
DX1238              10.1002/14651858.CD003677.pub4
                    Nieminen, K, et al; Sympton resolution and sexual
                    function after anterior vaginal wall repair with or
                    without polypropylene mesh; Int Urogynecol J
DX1239              (2008) 19:1611-1616

                    Nilsson, C, et al; Seventeen Years' Follow-Up of
                    the Tension-Free Vaginal Tape Procedure for
                    Female Stress Urinary Incontinence; Int
DX1240              Urogynecol J (2013) 24:1265-1269
                    Nygaard, I, et al; Abdominal Sacrocolpopexy: A
                    Comprehensive Review; Obstet Gynecol (2004)
DX1241              104(4):805-823




                                                                                    79
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 81 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Owens, R, et al; Long-Term Results of a Fascia
                    Lata Suburethal Patch Sling for Severe Stress
                    Incontinence; Journal of Pelvic Surgery Vol 5,
DX1242              No 4, 196-202 (1999)
                    NAMS Position Statement: The Role of Local
                    Vaginal Estrogen for Treatment of Vaginal
                    Atrophy in Postmenopausal Women: 2007
                    position statement of the North American
                    Menopause Society; The Journal of the North
                    American Menopause Society Vol. 14, No. 3 pp
DX1243              357-369 (2007)
                    Rooney, K, et al; Advanced anterior vaginal wall
                    prolapse is highly correlated with apical prolapse;
                    American Journal of Obstetrics and Gynecology
DX1244              (2006) 195:1837-1840

                    Sivaslioglu, A, et al; A randomized comparison of
                    polypropylene mesh surgery with site-specific
                    surgery in the treatment of cystocele; Int
DX1245              Urogynecol J (2008) 19:467-471
                    Stakin, D, et al; The Gore-Tex Sling Procedure
                    for Female Sphincteric Incontinence: indications,
                    technique, and results; World J Urol (1997) 15:
DX1246              295-299
                    Toglia, M, et al; Suture Erosion Rates and Long-
                    Term Surgical Outcomes in Patients Undergoing
                    Sacrospinous Ligament Suspension With Braided
                    Polyester Suture; Am J Obstet Gynecol
DX1247              2008;198:600.e1-600
                    Ulmsten, U, et al; An Ambulatory Surgical
                    Procedure Under Local Anesthesia for Treatment
                    of Female Urinary Incontinence.; Int Urogynecol
DX1248              J (1996) 7:81-86

                    Walters, M, et al; Urogynecology and
DX1249              Reconstructive Pelvic Surgery 2007; 3rd Edition




                                                                                    80
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 82 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Weber, A, et al; Sexual Function and Vaginal
                    Anatomy in Women Before and After Surgery for
                    Pelvic Organ Prolapse and Urinary Incontinence;
DX1250              Am J Obstet Gynecol 2000; 182:1610-5

                    Costa, P, et al; Comparisons of safety and
                    efficacy of the Obtryx Sling and Advantage Mid-
                    Urethral Sling for the treatment of stress urinary
                    incontinence: Propensity matching results in a
DX1251              large international registry; BSC MVU11880
                    Morgan, J.E., The Polypropylene Pubovaginal
                    Sling for the Treatment of Recurrent Stress
                    Urinary Incontinence; The Journal of Urology
DX1252              (1995) 154: 1013 - 1015
                    Presthus, JB, et. Al, Short-Term Assessment of
                    MiniArc Single Incision Sling for the Treatment
                    of Stress Urinary Incontinence, Journal of
                    Minimally Invasive Gynecology, 15 (2008) S1 -
DX1253              S159.
                    Moore, R, et al; Mini-Sling - New Minimally
                    Invasive One-Incision Sling for Treatment of
                    Female Stress Urinary Incontinence; European
DX1254              Urological Review (2008) 77-80
                    Palma, P, Arcus to Arcus Microsling: Technique
                    and Preliminary Results, Int Urogynecol J (2008)
DX1255              19: 1133-36.
                    Julian, T; The efficacy of Marlex mesh in the
                    repair of severe, recurrent vaginal prolapse of the
                    anterior midvaginal wall; Am J Obstet Gynecol
DX1256              (1996) 175(6):1472-1475

                    Flood, CG, et al; Anterior Colporrhaphy
                    Reinforced with Marlex Mesh for the Treatment
DX1257              of Cystoceles; Int Urogynecol J (1998) 9:200-204




                                                                                    81
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 83 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    FDA Guidance: The 510(k) Program: Evaluating
                    Substantial Equivalence in Premarket
                    Notifications [510(k)]; Center for Devices and
DX1258              Radiological Health (July 2014) 1-39
                    De Ridder, D, et al; Single incision mini-sling
                    versus a transobutaror sling: a comparative study
                    on MiniArc and Monarc slings; Int Urogynecol J
DX1259              (2010) 21:773-778
                    Enzelsberger, H et al., MiniArc versus Monarc -
                    Ein Perspectiv Randomisierte Vergleicchstudie
                    zur operativen Therapie der weiblichen
                    Stressharninkontinez, Geburtsh Frauenheilk 2010:
DX1260              70 499-502.

                    Jimenez-Calvo, J, et al; Stress Uriniary
                    Incontinence Surgery with Sling Miniarc: A 4
DX1261              Year Results; Actas Urol Esp. (2015) 39(1):47-52
                    Kennelly, M, et al; Prospective Evaluation of a
                    Single Incision Sling for Stress Urinary
                    Incontinence; The Journal of Urology (2010)
DX1262              184:604-609

                    Lee, J, et al; Miniarc Monarc Suburethral Sling in
                    Women with Stress Urinary Incontinence – An
                    RCT – 12 M Follow Up; Int Urogynecol J (2013)
DX1263              24(Suppl 1):S108-S109

                    Lee, J, et al; Randomised Trial of a Single
                    Incision - versus an Outside-In Transobturator
                    Mid-Urethral Sling in Women with Stress Urinary
                    Incontinence - 12 Month Results; American
                    Journal of Obstetrics and Gynecology (2015)
DX1264              DOI: 10.1016/j.ajog.2015.01.040




                                                                                   82
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 84 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Merali, S, et al; Stress Incontinence in Women; a
                    Pilot Study Comparing the Miniarc Single
                    Incision Sling System to the Monarc
                    Transobturator Sling System; Abstracts / Journal
                    of Minimally Invasive Gynecology (2012) 19:S33-
DX1265              S34

                    Moore, RD, et al; Single-Center Retrospective
                    Study of the Technique, Safety, and 12-month
                    Efficiacy of the Miniarc Single-Incision Sling: A
                    New Minimally Invasive Procedure for Treatment
DX1266              of Female SUI; Gynecology (2009) 175-181
                    Naumann, G, et al; Patient goals after
                    incontinence procedures: does the single-incision
                    sling satisfy them?; European Journal of
                    Obstetrics & Gynecology and Reproductive
DX1267              Biology (2012) 163:234-237
                    Palomba, S, et al; A randomized controlled trial
                    comparing three vaginal kits of single-incision
                    mini-slings for stress urinary incontience: surgical
                    data; European Journal of Obstetrics &
                    Gynecology and Reproductive Biology (2012)
DX1268              163:108-112
                    Pickens, R, et al; Single Incision Mid-Urethral
                    Sling for Treatment of Female Stress Urinary
DX1269              Incontinence; Urology (2011) 77(2): 321-324
                    Resende, A, et al; Mid-Term Follow-Up of a
                    Randomised Trial Comparing TVT-O, TVT-
                    Secur, and Mini-Arc; Eur Urol Suppl (2011)
DX1270              10(2):244
                    Schellart, R, et al; A Randomized Comparison of
                    a Single-Incision Midurethral Sling and a
                    Transobturator Midurethral Sling in Women with
                    Stress Urinary Incontinence: Results of 12-mo
                    Follow-up; European Urology (2014) 66:1179-
DX1271              1185




                                                                                     83
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 85 of
                                                              119


Exhibit   Witness                    Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Smith, A, et al; Transobturator vs. Single Incision
                    Sling in Women with Stress Urinary Incontinence:
                    A Prospective Randomized Controlled Trial;
                    Abstracts / Journal of Minimally Invasive
DX1272              Gynecology (2011) 18:S5
                    Sun, M, et al; A comparative study of a single-
                    incision sling and a transobturator sling: clinical
                    efficacy and urodynamic changes; Int Urogynecol
DX1273              J (2013) 24:823-829
                    Tieu, A.L., et al; Transobturator versus Single-
                    Incision Slings in Women with Stress Urinary
                    Incontinence: 1 Year Results of a Randomized
                    Controlled Trial; Int Urogynecol J (2013)
DX1274              24(Suppl 1): S109-S110
                    Totolo, M, et al; Three incisions or one incision:
                    Who wins at 5 years? Comparison of outcomes of
                    transobturator slings and single incision slings in a
                    single-center surgical series; Eur Urol Suppl
DX1275              (2015) 14(2):e74
                    Kobashi, KC, et al; Erosion of Woven Polyester
                    Pubovaginal Sling; The Journal of Urology (1999)
DX1276              162(6):2070-2072
                    Bazi, T, et al; Polypropylene Midurethral Tapes
                    Do Not Have Similar Biologic and Biomechanical
                    Performance in the Rat; European Urology (2007)
DX1277              51:1364-1375
                    Wang, A, et al; A Histologic and
                    Immunohistochemical Analysis of Defective
                    Vaginal Healing After Continence Taping
                    Procedures: A Prospective Case-Controlled Pilot
                    Study; Am J Obstet Gynecol (2004) 191:1868-
DX1278              1874
                    Rogo-Gupta, L, et al; Long-Term Durability of the
                    Distal Urethral Polypropylene Sling for the
                    Treatment of Stress Urinary Incontinence:
                    Minimum 11-Year Followup; The Journal of
DX1279              Urology (2012) 188:1822-1827



                                                                                      84
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 86 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Dietz, H, et al; Does the tension-free vaginal tape
                    stay where you put it?; Am J Obstet Gynecol (Apr
DX1280              2003) 188(4):950-953
                    Lukacz, E, et al; The effects of the tension-free
                    vaginal tape on proximal urethral position; a
                    prospective, longitudinal evaluation; Int
DX1281              Urogynecol J (Aug 2003) 14(3):179-184

                    El-Barky, E, et al; Tension free vaginal tape
                    versus Burch colposuspension for treatment of
                    female stress urinary incontinence; International
DX1282              Urology and Nephrology (2005) 37(2):277-281
                    Chughtai, B, et al; Midurethral Sling is the
                    Dominant Procedure for Female Stress Urinary
                    Incontinence: Analysis of Case Logs from
                    Certifying American Urologists; Urology (Dec
DX1283              2013) 82(6):1267-1271

                    Sivaslioglu, A, et al; A Prospective Randomized
                    Controlled Trial of the Transobturator Tape and
                    Tissue Fixation Mini-Sling in Patients with Stress
                    Urinary Incontinence: 5-Year Results; The Journal
DX1284              of Urology (July 2012) 188(1):194-199

                    Mostafa, A, et al; Single-Incision Mini-Slings
                    Versus Standard Midurethral Slings in Surgical
                    Management of Female Stress Urinary
                    Incontinence: An Updated Systematic Review and
                    Meta-analysis of Effectiveness and Complications;
DX1285              European Urology (Feb 2014) 65(2):402-427
                    Franco, M, et al; Contasure-Needleless single
                    incision sling compared with transobturator TVT-
                    O for the treatment of stress urinary incontinence:
                    long-term results; Int Urogynecol J (Feb 2015)
DX1286              26(2):213-218
                    Howard, F; Chronic Pelvic Pain; Obstetrics &
DX1287              Gynecology (March 2003) 101(3):594-611



                                                                                    85
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 87 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Iakovlev, V, et al; Pathology of Explanted
                    Transvaginal Meshes; International Scholarly and
                    Scientific Research & Innovation (2014) 8(9):506-
DX1288              509
                    Lin, A, et al; In Vivo Tension Sustained by
                    Fascial Sling in Pubovaginal Sling Surgery for
                    Female Stress Urinary Incontinence; The Journal
DX1289              of Urology (March 2005) 173:894-897
                    Yang, C, et al; Single-incision slings: a strength
                    comparision of immediate and delayed extraction
                    forces of five anchor types in a rabbit model;
DX1290              Poster 806
                    Serels, S; Cadaveric Assessment of Immediate
                    Pull-Out Strength of the Three Common Synthetic
                    Sling Approaches: Single Incision, Retropubic,
                    and Transobturator; Abstracts / Journal of
                    Minimally Invasive Gynecology (2010) 17:S64-
DX1291              S65
                    Dmochowski, R, et al; Slings: Autologous,
                    Biologic, Synthetic, and Midurethral; Campbell-
DX1292              Walsh Urology 10(3):2115-2122
                    Kavvadias, T, et al; Alloplastic Implants for the
                    Treatment of Stress Urinary Incontinence and
                    Pelvic Organ Prolapse; Hernia Repair Sequelae
DX1293              (2010) Chapter 56:439-444
                    Brown, B, et al; Characterization of the host
                    inflammatory response following implantation of
                    prolapse mesh in rhesus macaque; American
                    Journal of Obstetrics & Gynecology (2015)
DX1294              213:668.e1-668.e10
                    Blaivas, J, et al; Safety considerations for
                    synthetic sling surgery; Nat Rev Urol (Aug 2015)
DX1295              12:481-509




                                                                                   86
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 88 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Iakovlev, V, et al; Degradation of Polypropylene
                    in vivo: A Microscopic Analysis of Meshes
                    Explanted from Patients; J. Biomed. Mater. Res.
DX1296              Part B (2015) 00B(00):1-12

                    Bendavid, R, et al; A Mechanism of Mesh-Related
                    Post-Herniorrhaphy Neuralgia; Hernia (Nov 2015)
DX1297              DOI 10.1007/S10029-015-1436-8
                    Balderrama, C, et al; Healing reaction to
                    mammary prostheses covered by textured silicone
                    and silicone foam in rats; Acta Cir Bras (Sept-Oct
DX1298              2009) 24(5):367-376
                    Bui, J, et al; Histological Characterization of
                    Human Breast Implant Capsules; Aesth Plast Surg
DX1299              (2015) 39:306-315
                    Dvorak, P, et al; Histological findings around
                    electrodes in pacemaker and implantable
                    cardioverter-defibrillator patients: comparison of
                    steroid-eluting and non-steroid-eluting electrodes;
DX1300              Eurospace (2015) 14:117-123
                    Hohman, D, et al; Case Report: Histologic Study
                    of Marlex Mesh Used in the Reconstruction of the
                    Extensor Mechanism of the Knee at 4 Months
                    After Implantation; JJ of Ortho and Rheum (Feb
DX1301              2015) 1(1):003

                    Wagenfuhr-Junior, J, et al; Histopathological
                    Reaction over Prosthesis Surface Covered with
                    Silicone and Polyurethane Foam Implanted in
DX1302              Rats; Acta Cir Bras (Dec 2012) 27(12):866-873




                                                                                    87
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 89 of
                                                              119


Exhibit   Witness                    Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Ysander, M, et al; Intramedullary
                    Osseointegration: Development of a Rodent
                    Model and Study of Histology and Neuropeptide
                    Changes Around Titanium Implants; Journal of
                    Rehabilitation Research and Development
DX1303              (March/Apr 2001) 38(2):183-190
                    Spangen, L, et al; Nonpalpable Inguinal Hernia in
                    Women; Abdominal Wall Hernias: Principles and
DX1304              Management (2001) 625-629

                    Kudish, B, et al; A Comparison of Transobturator
                    Versus Retropubic Midurethral Slings for Mixed
                    Urinary Incontinence; Female Pelvic Medicine &
                    Reconstructive Surgery (March/Apr
DX1305              2010)16(2):113-120
                    Liebert, T, et al; Subcutaneous Implants of
                    Polypropylene Filaments; J Biomed Mater Res
DX1306              (Nov 1976) 10(6):939-951
                    Wood, AJ, et al; Materials Characterization and
                    Histological Analysis of Explanted
                    Polypropylene, PTFE, and PET Hernia Meshes
                    from an Individual Patient; J Mater Sci: Mater
DX1307              Med (2013) 24:1113-1122
                    Costello, C, et al; Materials Characterization of
                    Explanted Polypropylene Hernia Meshes; Appl
DX1308              Biomater (Oct 2007) 83B(1):44-49

                    Costello, C, et al; Characterization of
                    Heavyweight and Lightweight Polypropylene
                    Prosthetic Mesh Explants from a Single Patient;
DX1309              Surgical Innovation (Sept 2007) 14(3):168-176




                                                                                  88
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 90 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Huber, A, et al; Histopathologic host response to
                    polypropylene-based surgical mesh materials in a
                    rat abdominal wall defect model; Journal of
                    Biomedical Materials Rsearch B: Applied
DX1310              Biomaterials (Apr 2012) 100B(3):709-717

                    Brown, B, et al; Macrophage phenotype as a
                    predictor of constructive remodeling following the
                    implantation of biologically derived surgical mesh
DX1311              materials; Acta Biomaterialia (2012) 8:978-987

                    Barone, W, et al; Host Response to Biomaterials
                    for Pelvic Floor Reconstruction; Host Response to
DX1312              Biomaterials (2015) Ch. 13:375-390
                    Varicose vein stripping; MedlinePlus Medical
DX1313              Encyclopedia (2015)
                    Nelson, P, et al; Chronic Female Pelvic Pain--Part
                    2: Different Diagnosis and Management; Pain
DX1314              Practice (Feb 2012) 12(2):111-141

                    Lee, K. et al; Miniarc Monarc Suburethral Sling in
                    Women with Stress Urinary Incontinence – An
                    RCT – 36 M Follow Up; Int Urogynecol J (June
DX1315              2015) 26(Suppl 1):S82-S83

                    Robert, M, et al; Patient Expectations, Subjective
                    Improvement and Objective Cure: Is There a
                    Difference Between the Transobturator Tape and
                    the Tension Free Vaginal Tape Procedure?;
DX1316              Neurourology and Urodynamics 28(7) 2009

                    Blavias, J, et al; Pubovaginal Fascial Sling for the
                    Treatment of All Types of Stress Urinary
                    Incontinence: Surgical Technique and Long Term
DX1317              Outcome; Atlas Urol Clin 2004; 12:165-175




                                                                                     89
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 91 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Bryans, F; Marlex Gauze Hammock Sling
                    Operation of Cooper's Ligament Attachment in the
                    Management of Recurrent Urinary Stress
                    Incontinence; Am. J. Obstet. Gynecol. 133:292,
DX1318              1979
                    Choe, J; The Use of Synthetic Materials in
                    Pubovaginal Sling; Adv Exp med Biol
DX1319              2003:539(Pt A):481-492
                    Chughtai, B.I., et. Al; Mid-Urethral Sling is the
                    Dominant Procedure for Stress Urinary
                    Incontinence: Analysis of Case Logs from
                    Certifying American Urologists; Urology 82:
DX1320              1267-1271, 2013
                    Costa, P, et al; Comparisons of safety and
                    efficacy of the Obtryx Sling and Advantage Mid-
                    urethral sling for the treatment of stress urinary
                    incontinence: Propensity matching results ina a
                    large international registry. Abstract 614. Journal
                    of Minimally Invasive Gynecology 17 (2010)
DX1321              S182
                    Dietz, et al; Does the tension-free vaginal tape
                    stay where you put it?; Am J Obstet Gynecol
DX1322              2003; 188:950-953.
                    Dwyer, N, et al; An Update on Slings; Curr Opin
DX1323              Urol, 15: 244-249 (2005)
                    Emir, Levent, et. Al; A New Technique
                    Combining Both Polypropylene and Vaginal Wall
                    Sling Procedures: Can it Minimize the Risk of
                    Urethral and Vaginal Erosion Occurring with
                    Synthetic Materials?; World J Urol. 2005
DX1324              Jul;23(3):221-4. Epub 2005 Jul 5.



                    Erdmann, M, et al; Mesh Contraction: Myth or
                    Reality?; ICS / IUA Abstract 48 (2010) Am J
                    Obstet Gynecol. 2011 Feb;204(2):173.e1-4. doi:
DX1325              10.1016/j.ajog.2010.08.058. Epub 2010 Oct 20.



                                                                                    90
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 92 of
                                                              119


Exhibit   Witness                   Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Fischer, Armin, et. Al; Comparisons of Retropubic
                    and Outside-In Transobturator Sling Systems for
                    the Cure of Female Genuine Stress Urinary
                    Incontinence; European Urology 48: 799-804,
DX1326              2005.
                    Funk, M, et al; Sling Revision/Removal for Mesh
                    Erosion and Urinary Retention: Long Term Risk
                    and Predictors; Am J Obstet Gynecol 208: 73.e1-
DX1327              7 (2013)

                    Goldman H., Vasavada, S., editors; Bales, et al.
                    Chapter 9: Midurethral Slings. Female Urology, a
DX1328              Practical Clinical Guide, 111-130. 2007

                    Gomeslsky, A, et al; Biocompatability Assesment
                    of Synthetic Sling Materials for Female Stress
                    Urinary Incontinence; The Journal of Urology
DX1329              Vol. 178, 1171-1181 (2007)
                    Grosu, I, et al; New Concepts in Acute Pain
                    Management: Strategies to Prevent Chronic
                    Postsurgical Pain, Opioid-Induced Hyperalgesa,
                    and Outcome Measures; Anesthesiology Clin 29
DX1330              (2011) 311-327
                    Groutz, A, et al. Pubovaginal Sling Surgery for
                    Simple Stress Urinary Incontinence: Analysis by
                    an Outcome Score - J. Urology; Vol 165: 1597-
DX1331              1600 (2001)
                    Juma, Saad; Transobturator Tape; Minimally
                    Invasive Therapy For Urinary Incontinence in
                    Pelvic Organ Prolapse; Minimally Invasive
                    Therapy for Urinary Incontinence and Pelvic
DX1332              Organ Prolapse; Chapter 4; pgs. 47-58 (2014)
                    Kocjancic, E, et al; Safety and Efficacy of the
                    Trans Obturator Tape in the Treatment of Stress
                    Urinary Incontinence;
DX1333              www.ics.org/Abstracts/.../41/000116.pdf




                                                                                  91
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 93 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    McLennan, Mary T.; Transurethral Resection of
                    Transvaginal Tape; Int Urogynecol J Pelvic Floor
DX1334              Dysfunct. 15(5): 360-362, 2004.
                    Moran, P, et al; Tension-Free Vaginal Tape for
                    Primary Genuine Stress Incontinence: A Two-
                    Centre Follow Up Study; BJU International
DX1335              (2000), 86, 39-42

                    Morton, H, et al; Urethral Injury Associated with
                    Minimally Invasive Mid-Urethral Sling
                    Procedures for the Treatment of Stress Urinary
                    Incontinence: A Case Series and Systematic
DX1336              Literature Search; JOG 2009;116:1120-1126
                    Nager, C, et al; Stress Urinary Incontinence In
DX1337              Women: Transobturator Midurethral Slings
                    Nardi, N et al; Chronic Pain After Cesarean:
                    Impact and Risk Factors Associated; Annales
                    Francaises d'Anesthesie et de Reanimation 32
DX1338              (2013) 772-778
                    Ogah, J, et al; Minimally Invasive Synthetic
                    Suburethral Sling Operations for Stress Urinary
                    Incontinence in Women; Cochrane Review 2010,
DX1339              Issue 1.

                    Olsson, I, et al; Long-term Efficacy of the
                    Tension-Free Vaginal Tape Procedure for
                    Treatment of Urinary Incontinence - A
                    restrospective follow-up 11.5 years post-
DX1340              operatively; Int Urogynecol J (2010) 21:679-683

                    Osterberg, B, et al; Effect of Suture Materials on
                    Bacterial Survival in Infected Wounds; Acta Chir
DX1341              Scand 145:431-434 (1979)




                                                                                   92
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 94 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Ostergard, D; Degredation, infection and heat
                    effects on polypropylene mesh for pelvic
                    Implantation: what was known and when it was
DX1342              known - Int Urogynecol J (2011) 22:771-774
                    Ostergard, D; Lessons Learned from the Past:
                    Directions for the Future; Int Urogynecol J
DX1343              (2007) 18:591-598
                    Ostergard, D; Polypropylene Vaginal Mesh Grafts
                    in Gynecology; Obstetrics & Gynecology 2010;
DX1344              116(4):962-966

                    Ostergard, D; Primary Slings for Everyone with
                    Genuine Stress Incontinence: The Argument
DX1345              Against; Int Urogynecol J (1997) 8:321-322

                    Ostergard, D; The Epochs and Ethics of
                    Incontinence Surgery: Is the Direction Forward or
DX1346              Backwards; Int Urogynecol J (2002) 13:1-3
                    Ostergard, D; Vaginal Mesh Grafts and the Food
                    and Drug Administration; Int Urogynecol J (2010)
DX1347              21:1181-1183
                    Pinto, P, et al; Risk Factors for Persistant Post-
                    Surgical Pain in Women Undergoing
                    Hysterectomy Due to Benign Causes: A
                    Prospective, Predictive Study; The Journal of Pain
DX1348              Vol 13, No 11, 2012: pp 1045-1057
                    Schimpf, Megan O.M.D., et. al; Sling Surgery for
                    Stress Urinary Incontinence in Women: A
                    Systematic Review and Metaanalysis; Am J
DX1349              Obstet Gynecol 2014:211:71.e1-27
                    Schiotz, et. al., Comparison of retropubic
                    midurethral slings in the treatment of female stress
                    urinary incontinence, International
DX1350              Urogynecology Journal, Aug 2019




                                                                                     93
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 95 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Serati, M, et al; Surgical Treatment for Female
                    Stress Urinary Incontinence: What is the Gold
                    Standard Procedure; Int Urogynecol J (2009)
DX1351              20:619-621

                    Serati, M, et al; Tension-Free Vaginal Tape for
                    the Treatment of Urodynamic Stress Incontinence:
                    Efficacy and Adverse Events at 10-year Follow-
DX1352              Up; Eur Urol. 2012, 61(5):939-46

                    Serati, M, et al; TVT-O For the Treatment of Pure
                    Urodynamic Stress Incontinence: Efficacy,
                    Adverse Effects, and Prognostic Factors at 5 year
DX1353              follow-up; Eur Urol 2013;63(5)872-8
                    Smith, P., et. Al; Single-Incision Mid-Urethral
                    Tape, Ophira™ vs Trans-Obturator Tape (Obtryx
                    ™): Prospective Comparative Study at a Median
                    Follow Up of 6 Months; Int Urogy J (2011)
DX1354              22(Suppl 1): S1-S195.
                    Smith, P.P., et. Al; Comparison of Single-Incision
                    Mid-Urethral Tape (Ophira ™) and
                    Transobturator Tpe (Obtryx™) Sub-Urethral Sling
                    Procedures for Female Stress Urinary
                    Incontinence; Journal of Clinical Medicine and
DX1355              Research Vol. 5(5): 53-57, 2013.
                    Stav, K, et al; Mid-Urethral Sling Procedures for
                    SUI in Women Over 80 Years; Neurourol
DX1356              Urodyn. 2010 Sep;29(7):1262-6.

                    Sternschuss, G, et al; Post-Implantation
                    Alterations of Polypropylene in the Human; The
DX1357              Journal of Urology Vol. 188, 27-32, (2012)
                    Tsirline, V, et al; Pre-Operative Pain is the
                    Strongest Predictor of Post-Operative Pain and
                    Diminished Quality of Life After Ventral Hernia
DX1358              Repair; Am Surg 79(8) (2013)




                                                                                   94
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 96 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Wang, A, et al; Tension-Free Vaginal Tape: A
                    Minimally-Invasive Solution to Stress-Urinary
                    Incontinence In Women; J Reprod Med
DX1359              1998;43:429-434

                    Yarnistsky, D; Conditioned Pain Modulation (The
                    Difuse Noxious Inhibitory Control-Like Effect):
                    Its Relevance for Acute and Chronic Pain States;
DX1360              Curr Opin Anesthiesiol 2010; 23:611-615
                    King, A, et al; Vaginal Symptoms in Sexual
                    Function after Tension-Free Vaginal Tape-
                    Obturator Placement: Minimum 12 Month Follow-
DX1361              Up; Urology 81:50-55 (2013)

                    Abed, H, et al; Incidence and Management of
                    Graft Erosion, Wound Granulation and
                    Dyspareunia Following Vaginal Prolapse Repair
                    with Graft Materials: A Systemic Review; Int
DX1362              Urogynecol J 2011; 22(7):789-798

                    Arunkalaivanan, A.; Single-Incision Midurethral
                    Tape (Ophira) vs. Transobturator Tape (Obtryx):
                    Prospective Comparative Study – 2 Year Follow-
DX1363              up; Presented at ICS October 2014

                    Raman, Sonali, et. Al; The Use of Mid-Urethral
                    Sling for the Treatment of Incontinence; Expert
DX1364              Rev. Obstet. Gynecol. 8(6), 597-606, 2013.
                    Grant, T, et al; Groin Pain in Women: Use of
                    Sonography to Detect Occult Hernias; J
DX1365              Ultrasound Med (2011) 30:1701-1707
                    Bendavid, R, et al; Polypropylene Prostheses;
                    Abdominal Wall Hernias: Principles and
DX1366              Management (2001) 272-278
                    Nitti, Complications of midurethral sling and their
                    management, Can Urol Assoc. J. 2012; 6(5):S120-
DX1367              2



                                                                                    95
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 97 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Agarwala, Urethral Diverticulum, Vesicovaginal,
                    and rectovaginal fistula repairs using xenograft,
                    Obstetrics & Gynecology 107 (4 Suppl) April
DX1368              2006

                    Chughtai, Midurethral sling is the dominant
                    procedure for female stress urinary incontinence:
                    Analysis of case logs from certifying American
DX1369              urologist, UROLOGY 82: 1267-1271, 2013

                    Practice Bulletin No. 155: ACOG and AUGS:
                    Urinary incontinence in women; Female Pelvic
                    Medicine & Reconstructive Surgery, Vol. 21, No.
DX1370              6, November/December 2015, 304-314

                    Kobashi, Surgical treatment of female stress
                    urinary incontinence: AUA/SUFU Guideline,
DX1371              Journal of Urology Vol. 198, 876-883, Oct. 2017
                    Clemons, Impact of the 2011 FDA transvaginal
                    mesh safety update on AUGS members use of
                    synthetic mesh and biologic grafts in pelvic
                    reconstructive surgery, Female Pelvic Medicine &
                    Reconstructive Surgery, Vol. 19, number 4,
DX1372              July/Aug 2013

                    Moalli, Polypropylene Mesh: evidence for lack of
DX1373              carcinogenicity, Int Urogynecol J, 11 march 2014

                    Yang, C, et al; Single-Incision Slings: A Strength
                    Comparison of Immediate and Delayed Extraction
                    Forces of Five Anchor Types in a Rabbit Model;
DX1374              Eur Urol Suppl (2011) 10(2):255
                    Serels, S, et al; Preliminary findings with the
                    Solyx single-incision sling system in female stress
                    urinary incontinence; Int Urogynecol J (2010);
DX1375              21:557-561




                                                                                    96
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 98 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Nosseir, S, et al; Safety and Efficacy of the Solyx
                    Single-Incision Sling System; Female Pelvic
                    Medicine & Reconstructive Surgery (Sept/Oct
DX1376              2010) 16(5):S110-S111

                    Chevrot, Long-term efficacy and safety of tension
                    free vaginal tape in a historic cohort of 463
                    women with stress urinary incontinence, Int.
DX1377              Urogynecol J. (2017) 28:827-833
                    Thames et al.. The Myth: in vivo degradation of
                    polypropylene-based meshes. Int Urogynecol J
DX1378              (2017) 28:285-297
                    AUGS - Voices for PFD: What is a
DX1379              Urogynecologist?
                    Abdul, et al., Does it matter whether avulsion is
                    diagnosed pre- or postoperatively?, Ultrasound
                    Obstet Gynecol Epub 2015 Dec, 11, doi:
DX1380              10,1002/uog,15837

                    Agarwala, N., A Randomized Comparison of Two
                    Synthetic Mid-Urethral Tension-Free Slings (TVT
                    v. Lynx), Published online in UroToday
DX1381              International Journal (October 2008).

                    Alas, et al., Management of apical pelvic organ
DX1382              prolapse, Curr Urol Rep 2015 May, 16(5): 33.

                    Altman, et al., Intra- and Perioperative Morbidity
                    Following Pelvic Organ Prolapse Repair Using a
                    Transvaginal Suture Capturing Mesh Device
                    Compared to Trocar Guided Transvaginal Mesh
                    and Traditional Colporrhaphy, Neurology and
DX1383              Urodynamics, 2013; 32(6): 873-874.




                                                                                    97
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 99 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Altman, et al., Pelvic organ prolapse repair using
                    the UpholdTM Vaginal Support System: a 1-year
                    multicenter study, Int Urogynecol J, 2016 Feb 13
                    [Epub ahead of print], DOI 10,1007/s00192-016-
DX1384              2973-0.
                    Azadi, et al., Scanning Electron Microscopy
                    (SEM) of Vaginal Mesh Removed due to Pelvic
                    Pain, Female Pelvic Medicine & Reconstructive
DX1385              Surgery, 2013; 19(5): S99.
                    Azais, et al., How to manage perioperative
                    hemorrhage when vaginally treating genital
                    prolapse, Euro J of Obstet Gynecol Reprod Bio,
DX1386              April 2014, 178: 203-207.
                    Balachandran, et al., Does the diagnosis of
                    detrusor overactivity affect the long-term
                    prognosis of patients treated with a retropubic
                    midurethral sling?, Int Urogynecol J. 2016 Jun 10
DX1387              [Epub ahead of print].

                    Brouard, et al., High Number of Complications
                    Following Insertion of the Pinnacle Pelvic Floor
                    Repair Kit: A Cause For Concern, Int Urogynecol
DX1388              J. 2012; 23(2): S156-S157.
                    Cayrac, et al., Anterior sacrospinous ligament
                    fixation associated with paravaginal repair
                    usingthe PinnacleTM device: an anatomical study,
DX1389              Int Urogynecol J. 2012; 23: 335-340.

                    Chuang, et al., Surgical management of stress
                    urinary incontinence, Book: Firoozi F., editor.
DX1390              Female Pelvic Surgery. Springer © 2015: 39-54.
                    Cuenca, et al., Surgical Meshes: classification,
                    Panorama actual del Medicamento, 2015;39(382):
DX1391              334-337.




                                                                                   98
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 100 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Culligan, et al., Cost-Effectiveness analysis
                    comparing robotic sacrocolpopexy to a vaginal
                    mesh hysteropexy for treatment of uterovaginal
DX1392              prolapse, J Obstet & Gyn, 2013 Oct; 3: 613620.
                    de Tayrac, et al., Analysis of learning curve of
                    bilateral anterior sacrospinous ligament
                    suspension with mesh, Int Urogynecol J (2011) 22
DX1393              (Suppl 1): S90, .
                    de Tayrac, et al., Analysis of the learning curve of
                    bilateral anterior sacrospinous ligament
                    suspension associated with anterior mesh repair,
                    Eur J Obstet Gynecol Reprod Biol. 2012 Dec;
DX1394              165(2): 361-365.

                    de Tayrac, et al., Bilateral anterior sacrospinous
                    ligament suspension associated with a paravaginal
                    repair with mesh (“Goldberg Procedure”) Short-
                    term clinical results of a multicenter study, Int
DX1395              Urogynecol J (2009) 20 (Suppl 3): S312.

                    de Tayrac, et al., Bilateral anterior sacrospinous
                    ligament suspension associated with a paravaginal
                    repair with mesh: short-term clinical results of a
DX1396              pilot study, Int Urogynecol J (2010) 21: 293-298.,

                    de Tayrac, R., Anterior Sacrospinous Ligament
                    Fixation Associated with Paravaginal Repair
                    Using the Pinnacle Device – An Anatomical
DX1397              Study, Int Urogynecol J. 2009; 20(2): S172.

                    Doucede, et al., Ureteral kinking during cystocele
                    correction trough [sic] Uphold subvesical mesh:
                    case report.Doucede, Eur J Obstet Gynecol
DX1398              Reprod Biol, 2016 Aug; 203: 334-335.




                                                                                     99
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 101 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    El-Khawand, et al., Risk Factors for Vaginal Mesh
                    Exposure After Mesh-Augmented AnteriorRepair:
                    A Retrospective Cohort Study, Female Pelvic
                    Medicine & Reconstructive Surgery, 2014; 20(6):
DX1399              305-309.
                    Evans, et al., Native Tissue Suture Repair vs.
                    Mesh Augmented Vaginal Repair for Primary and
                    Recurrent Pelvic Organ Prolapse: Long-term
                    Outcomes and Complications, Int Urogynecol J,
DX1400              2013; 24 (Suppl 1): S136.

                    Ghoniem, G,, Uterine Preservation: Bilateral
                    Sacrospinous Suspension Using Mesh (Uphold),
DX1401              The Journal of Urology, 2011; 185(4S): e274-5.

                    Gillingham, et al., Comparison of perioperative
                    and short-term postoperative outcomes in two
                    transvaginal mesh systems used in the treatment of
                    pelvic organ prolapse, Female Pelvic Medicine &
DX1402              Reconstructive Surgery, 2015; 21(5): S139-140.
                    Goldberg, et al., “Minimal mesh” anterior-apical
                    prolapse repair: A new alternative for uterine
                    preservation, Int Urogynecol J, 2009; 20 (Suppl
DX1403              3): S257-8.

                    Gutman, et al., Vaginal Uphold Hysteropexy and
                    Laparoscopic Sacral Hysteropexy for Treatment of
                    Uterovaginal Prolapse: A parallel cohort
                    study.Gutman, Presented at AUGS Annual
DX1404              Meeting, Oct 13-17, 2015, Seattle, WA.
                    Hill, et al., Apical prolapse repair: weighing the
                    risks and benefits, Curr Opin Obstet Gynecol,
DX1405              2015 Oct, 27(5): 373-379.
                    Hogewoning, et al., The introduction of mid-
                    urethral slings: an evaluation of literature, Int
DX1406              Urogynecol J. 2015 Feb; 26(2): 229-234.




                                                                                   100
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 102 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Imel, et al., In vivo oxidative degradation of
                    polypropylene pelvic mesh, Biomaterials, 2015
DX1407              Sep, 73: 131-141.
                    Jeffrey, S., High Risk of Complications with a
                    Single Incision Pelvic Floor Repair Kit: Results of
                    a Retrospective Case Series,Int Urogynecol J.
DX1408              2014; 25: 109-116.

                    Kassis, et al., Documentation of specific mesh
                    implant at the time of midurethral sling surgery in
                    women with stress incontinence, Female Pelvic
DX1409              Med Reconstr Surg. 2015 Jan-Feb; 21(1):43-5.
                    Kow, et al., Uterine conservation during prolapse
                    repair: 9-year experience at a single
                    institution.Kow, Female Pelvic Med, &
DX1410              Reconstructive Surgery, 2016; 22(3): 126-31.

                    Larouche, et al., Outcomes of trocar-guided
                    Gynemesh PSTM versus single-incision trocarless
                    PolyformTM transvaginal mesh procedures, Int
DX1411              Urogynecol J, 2015 Jan, 26(1): 71-77.

                    Letko, et al., Comparison of Surgical Outcomes
                    After Augmented Anterior/Apical Repair Using
                    Two Different Materials: Dermal Graft or
                    Polypropylene Mesh, Female Pelvic Medicine &
DX1412              Reconstructive Surgery, 2013; 19(5): S160.
                    Letko, et al., Postoperative Pain and Perception of
                    Recuperation after Mesh-Based VersusSuture-
                    Based Sacrospinous Suspension, Female Pelvic
                    Medicine & Reconstructive Surgery, 2012; 18(8):
DX1413              S116.




                                                                                    101
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 103 of
                                                              119


Exhibit   Witness                    Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only

                    Letouzey, et al., Ultrasonographic Scan
                    Evaluation of Synthetic Mesh Used for Vaginal
                    Cystocele Repair Comparing Four Arms Trans
                    Obturator Techniques to Anterior Bilateral Sacro
                    Spinous Ligament and Arcus Tendinous
                    Suspension, at 1 Year Follow Up, Journal of
                    Minimally Invasive Gynecology. 2011; 18: S55-
DX1414              S56.

                    Letouzey, et al., Ultrasonographic Scan
                    Evaluation of Synthetic Mesh Used for Vaginal
                    Cystocele Repair Comparing Four Arms Trans
                    Obturator Techniques to Anterior Bilateral Sacro
                    Spinous Ligament and Arcus Tendinous
                    Suspension, Journal of Minimally Invasive
DX1415              Gynecology. 2010; 17(6): S7-S8.

                    Letouzey, et al., Utero-vaginal suspension using
                    bilateral vaginal anterior sacrospinous fixation
                    with mesh: intermediate results of a cohort study,
DX1416              Int, Urogynecol J, (2015) 26: 18031807.
                    Martin, et al., Reoperation After Robotic and
                    Vaginal Mesh Reconstructive Surgery:
                    ARetrospective Cohort Study, Female Pelvic
                    Med, & Reconstructive Surgery, (2015) 21(6):
DX1417              315-318.

                    Miller, D., An integrated anterior and apical mesh
                    prolapse repair – the Pinnacle procedure, Journal
                    of Minimally Invasive Gynecology. 2008; 15(6):
DX1418              S75. [Abstract 281 – Video Session 10].

                    Miller, D., Comparison of Transvaginal Mesh
                    System Placement for Support of Anterior and
                    Apical Compartments in a Cadaver Model, Int
DX1419              Urogynecol J. 2009; 20(2): S99-S100.




                                                                                   102
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 104 of
                                                              119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Miller, D., Short Term Outcomes and Peri-
                    Operative Events After a New Transvaginal
                    Anterior and Apical Mesh Repair, Int Urogynecol
DX1420              J. 2009; 20(2): S115-S116. [Abstract]
                    Mobley, et al., Feasibility and short-term
                    outcomes following the use of the Uphold Vaginal
                    Support System for treatment of symptomatic
                    vaginal prolapse, Neurology and Urodynamics,
DX1421              2011; 30(2): 250.
                    Moldovan, et al., Transvaginal retropubic sling
                    systems: efficacy and patient acceptability, Int J.
DX1422              Women’s Health. 2015 Feb; 7:227-37.
                    Neron, et al., Treatment of neovaginal prolapse:
                    case report and systematic review of literature.
                    Neron, Int Urogynecol J, 2016, DOI:
DX1423              10,1007/s00192-016-3009-5
                    Ow, et al., Native tissue repair or transvaginal
                    mesh for recurrent vaginal prolapse: what are the
                    long-term outcomes?, Int Urogynecol J. 2016; 27:
DX1424              1313-1320.
                    Pahwa, et al., Management of arterial and venous
                    hemorrhage during sacrospinous ligament
                    fixation: cases and review of the literature. Pahwa,
                    Int Urogynecol J, 2015 Aug 19, [Epub ahead of
DX1425              print].

                    Ricci, et al., Treatment of Recurrent Vaginal
                    Prolapse with the Pinnacle Pelvic Floor Repair
DX1426              Kit, Int Urogynecol J. 2011; 22(1): S51.

                    Ridgeway, B,, Does prolapse equal hysterectomy?
                    The role of uterine conservation in womenwith
                    uterovaginal prolapse, Am J Obstet & Gynecol,
DX1427              2015 Dec, 213(6): 802-809




                                                                                     103
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 105 of
                                                              119


Exhibit   Witness                   Brief Description                  Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Rivaux, et al., Utero-vaginal suspension using a
                    bilateral vaginal anterior sacrospinous fixation
                    with mesh. Preliminary results, Progrès en
DX1428              Urologie (2012) 22: 1077-1083.
                    Robinson, et al., Perioperative Complications in
                    Elderly Women: Robotic versus Vaginal
                    Urogynecologic Surgery, Female Pelvic Medicine
                    & Reconstructive Surgery, 2012; 18(2) Suppl 1:
DX1429              S8.

                    Rosenblatt, P, Evaluation of Force Required to
                    Remove Two Different Trocar-Less Pelvic Floor
                    Repair Kit Mesh Legs from the Sacrospinous
                    Ligaments in a Cadaver Model,Presented at
                    Annual Meeting of the ICS and IUGA, Aug. 23-
DX1430              27, 2010, Toronto, Canada.
                    Rosenblatt, P., Multi-Center Retrospective
                    Clinical Evaluation of the Long Term
                    OutcomesFollowing Pelvic Organ Prolapse Repair
                    Using Pinnacle PFR Kit (anterior apical), Female
                    Pelvic Medicine & Reconstructive Surgery. 2012;
DX1431              18(8): S153.
                    Salamon, et al., One-Year Outcomes on Vaginal
                    Mesh with Sacrospinous Ligament Attachment
                    Through the Anterior Approach, Female Pelvic
                    Medicine & Reconstructive Surgery. 2011; 17(2):
DX1432              S35.

                    Shapiro, A., Short Term Results of Pinnacle®
                    Procedure Used to Treat Anterior/Apical Prolapse
                    in 43 Patients,Female Pelvic Medicine &
DX1433              Reconstructive Surgery. 2010; 16(2): S19.
                    Shepherd, et al., Ex vivo Tensile Properties of
                    Seven Vaginal Prolapse Meshes, Female Pelvic
                    Medicine & Reconstructive Surgery, 2010; 16(5)
DX1434              Suppl 2: S108.




                                                                                 104
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 106 of
                                                               119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Shepherd, et al., Uniaxial Biomechanical
                    Properties of 7 Different Vaginally Implanted
                    Meshes for Pelvic Organ Prolapse, Int Urogynecol
DX1435              J, 2012; 23(5): 613-620.

                    Shepherd, et al., Uniaxial Tensile Properties Of
                    Seven Vaginally Implanted Meshes for Pelvic
                    Organ Prolapse, Neurology & Urodynamics,
DX1436              2010; 29(6): 877-878, ICS-IUGA 2010.
                    Skoczylas, et al., Changes in prolapse surgery
                    trends relative to FDA notifications regarding
                    vaginal mesh, Int Urogynecol J, (2014) 25: 471-
DX1437              477.

                    Steinberg, B., One-year Anatomic and Quality of
                    Life Outcomes Following the Anterior Pinnacle
                    Lift Kit Procedure for the Treatment of Pelvic
                    Organ Prolapse, Female Pelvic Medicine &
DX1438              Reconstructive Surgery. 2010; 16(2): S32.

                    Sternschuss, G., Vaginal Reconstructive Surgery
                    Using Pinnacle Mesh Kit vs. Open Abdominal vs.
                    Laparoscopic Sacrocolpopexy: Comparison of
                    Outcomes, Journal of Minimally Invasive
DX1439              Gynecology. 2009; 16: S44-45. [Abstract]
                    Tarcan, et al., Effect of transobturator tape on
                    overactive bladder symptoms and urge urinary
                    incontinence in women with mixed urinary
                    incontinence, Obstetrics & Gynecology. 2009;
DX1440              113(3): 617-623.
                    Tipton, et al., Uphold Vaginal Support System in
DX1441              the Surgical Management of Pelvic Organ
                    Vu, et al., A new “minimal mesh” anterior-apical
                    repair: Results for the first 140 cases performed at
                    two urogynecology centers, Female Pelvic
                    Medicine & Reconstructive Surgery, 2010; 16(5)
DX1442              Suppl 2: S125.



                                                                                     105
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 107 of
                                                               119


Exhibit   Witness                    Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Vu, et al., Minimal mesh repair for apical and
                    anterior prolapse: initial anatomical and subjective
                    outcomes, Int Urogynecol J (2012) 23: 1753-
DX1443              1761.

                    Zoorob, et al., Vaginal Colpopexy Using a Trocar-
                    Less Mesh Kit Versus Traditional Uterosacral
                    Ligament Suspension: A Retrospective Cohort
                    Study, Female Pelvic Medicine & Reconstructive
DX1444              Surgery, 2011; 17(5): S177.
                    Duckett J, Balachandran A. The long term
                    predictive value of preoperative pressure flow
                    studies in the resolution of overactive bladder
                    after insertion of retropubic midurethral sling.
                    Neurourol Urodyn. 2017 Feb 21. doi:
DX1445              10.1002/nau.23239. [Epub ahead of print].

                    Agarwala, N.; Griffin; A randomized comparison
                    of Gynecare TVT and Boston Scientific Lynx
                    suprapubis midurethral sling. J. Obstetrics &
DX1446              Gynecology. 2006; 107(4): 46S-47S.

                    Alinsod R. Recent Advances In Tape Slings For
                    Female Urinary Stress Incontinence. Review in
DX1447              Obstetrics & Gynecology, Vol. 2 No. 1 2009.

                    Castellier C, et al. Place of the Mini-Sling in the
                    Treatment of Female Stress Urinary Incontinence.
                    Journal de Gynecologie Obstetrique et Biologie de
DX1448              la Reproduction (2013) 42, 639-646, 7 Nov 2013.
                    Chung C, et al. Serious Complications From a
                    Single-Incision Midurethral Sling Placement.
DX1449              Obstet Gynecol 2012; 119:464-6)
                    Coskun B, etal. Mini-slings Can Cause
                    Complications. Int Urogynecol J (2015) 26:557-
DX1450              562




                                                                                     106
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 108 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Dwyer P, et al. - Surgical Management Of Urinary
                    Stress Incontinence -Where Are We Now? Best
                    Practice & Research Clinical Obstetrics &
DX1451              Gynaecology 54 (2019) 31-40
                    Gadjiev Nariman, et al. Mini-Slings: What Is
                    Known About Anchorage Systems? ICS China
DX1452              2012. (abstract)

                    Lo Tsia-Shu, et al. Clinical Outcomes on Tension-
                    Releasing Suture Appendage on Single-Incision
                    Sling Devices for Postoperative Voiding
                    Dysfunction Involving Undue Tape Tension. Int
DX1453              Urogynecol J (2019) 30:1509-1517.
                    Lo Tsia-Shu, et al. Mid Urethral Slings for the
                    Treatment of Urodynamic Stress Incontinence in
                    Overweight and Obese Women: Surgical
                    Outcomes and Preoperative Predictors of Failure.
                    The Journal of Urology, Vol. 204, 106, October
DX1454              2020.

                    Lo Tsia-Shu, et al. Ultrasonography and clinical
                    outcomes following anti-incontinence procedures
                    (Monarc vs MiniArc): A 3-year post-operative
DX1455              review. PLoS ONE 13(12): e0207375.
                    Mazloomdoost D, et al. A unique case of
                    suburethral sling mesh migration to the cervix. Int
DX1456              Urogynecol J (2016) 27: 1775-1776.

                    Montoya TI, Street JJ, Corton MM. Anatomic
                    Relationships of Single-Incision Midurethral
DX1457              Slings. Am J Obstet Gynecol 2013;208:75.e1-5.
                    Moran E, et al. Mid-term Safety and Efficacy of
                    the ALTIS Single-Incision Sling for Female Stress
                    Urinary Incontinence: Less Mesh, Same Results.
DX1458              BJU Int 2019; 123: E51-356.




                                                                                    107
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 109 of
                                                              119


Exhibit   Witness                   Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Naumann G, et al. Single-Incision Slings (SIS) - A
                    New Option for the Surgical Treatment of Female
                    Stress Urinary Incontinence. Geburtshilfe
DX1459              Frauenheilkd. 2012 Feb; 72(2): 125-131.

                    Nolfi A, et al. Host Response to Synthetic Mesh in
                    Women with Mesh Complications. Am J Obstet
DX1460              Gynecol. 2016 August; 215(2): 206.e1-206.e8.

                    Nossier S, Lind L, Serels S, Winkler HA. Safety
                    and efficacy of the Solyx single-Incision sling
                    system. Female Pelvic Medicine & Reconstructive
DX1461              Surgery. 2010 (16)5:2;S110.

                    O’Boyle A, et al. Anatomic Relation Between
                    Single-Incision Slings and the Obturator Vessels.
DX1462              Proc (Bayl Univ Med Cent) 2017; 30(2): 154-156.
                    Serels S., et al. Prospective Multi-Center Study
                    Looking at the Safety and Efficacy of the Solyx
                    SIS System. Int urogynecol J (2010) 22 (Suppl
DX1463              2):S197-S1768.
                    Serels S. UP-2.012 Retrospective Review of Early
                    Experience Using the Boston Scientific Solyx
                    Single-Incision Sling System to Treat Stress
                    Urinary Incontinence in Women: Intraoperative
                    Experience. Urology 74 (Supplment 4A), October
DX1464              2009.
                    Thakur R, etal. Transvaginal mesh procedures for
                    prolapse, analyzing its outcome rates and
                    complications-literature review. Gynecology
DX1465              2013.

                    Wang C, et al. Long-term results of transurethral
                    endoscopic excision using the holmium laser for
                    urethral perforation of synthetic slings. Lower
DX1466              Urinary Tract Symptoms. 2019;11:O103-O110.



                                                                                   108
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 110 of
                                                              119


Exhibit   Witness                    Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Athanasiou S, et al. Seven years of objective and
                    subjective outcomes of transobturator (TVT-O)
                    vaginal tape: Why do tapes fail? Int Urogynecol J.
DX1467              (2014) 25:219-225.
                    Bajory Z, et al. Consecutive Vesicovaginal Fistula
                    for Transobturator Sling Perforations and
                    Successful Repairs with Skin Flap. Neurourol.
DX1468              Urodynam. 30:1530-1532,2011.

                    Gopinath, D., et al. Why don't women participate?
                    A qualitative study of non-participation in a
                    surgical randomized controlled trial. INT
DX1469              Urogynecol J (2013) 24:969-975
                    Lau, Hui-Hsuan, et al. The Outcome of a Single-
                    Incision Sling versus Trans-Obturator Sling in
                    Overweight and Obese Women with Stress
                    Urinary Incontinence at 3-Year Follow-Up. J.
DX1470              Clin. Med. 2019, 8, 1099.
                    Culligan, P., Nonsurgical management of pelvic
                    organ prolapse. Obstet & Gynecol, v. 110 no. 4
DX1471              April 2012
                    Thomas, Holly M. et al., "Dyspareunia is
                    Associated with Decreased Frequency of
                    Intercourse in the Menopausal Transition,
DX1472              Menopause. 2011; 18(2): 152-157.
                    Nguyen, J.N., Burchette, R.J., "Outcome after
                    anterior vaginal prolapse repair: a randomized
                    controlled trial," Obstet. Gynecol. (2008)
DX1473              111(4):891-98.
                    Firoozi,F., Ingber, M.S., Moore, C.K., et al.,
                    "Purely transvaginal/perineal management of
                    complications from commercial prolapse kits
                    using a new prostheses/grafts complication
DX1474              system," J. Urol. (2012) 187(5):1674-79.




                                                                                   109
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 111 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Paraiso, M, et al. Rectocele repair: A randomized
                    trial of three surgical techniques including graft
                    augmentation. Am J Obstet Gynecol (2006) 195,
DX1475              1762-71.
                    Karram, Mickey M. et al, Chapter 32 Lower
                    Urinary Tract Infection, Urogynecology and
                    Reconstructive Pelvic Surgery, 3d Ed. p. 432
DX1476              (2007).
                    Labrie J, Berghmans BL, Fischer K, et al. Surgery
                    versus physiotherapy for stress urinary
                    incontinence. N Elg, J Med 2013; 369(12): 1124-
DX1477              33.
                    Lee, Patrick Y.H. et al. Complete Pelvic Floor
                    Repair in Treating Fecal Incontinence, Clinics in
                    Colon and Rectal Surgery Volume 18, No. 2
DX1478              2005.

                    Fialkow M. et al. Incidence of recurrent pelvic
                    organ prolapse 10 years following primary
                    surgical management: a retrospective cohort
DX1479              study. Int. Urogyn. J. (2008) 19: 1483-1487.
                    Whiteside, J. et al, Risk factors for prolapse
                    recurrence after vaginal repair. Am J. Obstet.
DX1480              Gynecol. (2004) 191: 1533-8.

                    Weber, AM. Walter MD, Piedmonte MR Ballard
                    LA. Anterior colporrhaphy: a randomized trial of
                    three surgical techniques. Am J. Obstet. Gynecol.
DX1481              2001:185(6):1299-304.

                    Fatton, B. et al. Transvaginal repair of genital
                    prolapse: preliminary results of a new tension-free
                    vaginal mesh — a case series multicentric study.
DX1482              Int. Urogynecol. J. (2007) 18: 743-52.
                    Jo, H. et al. Efficacy and outcome of anterior
                    vaginal wall repair using polypropylene mesh. J.
DX1483              Obstet. Gynaecol. Res (Oct. 2007) 5:700-4.



                                                                                    110
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 112 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Keys, T, et al. Synthetic mesh in the surgical
                    repair of pelvic organ prolapse: current status and
DX1484              future directions. Urology. 80(2) 2012; pp 237-43.
                    Staskin. D.R., et at., The Gore-tex sling procedure
                    for female sphincteric incontinence: indications,
                    technique and results. World J. Urol. (1997)
DX1485              15(5):295-99.
                    Monsoor, A, et al., Surgery of female urinary
                    incontinence using transobturator tape (TOT): a
                    prospective randomized comparative study with
                    TVT. (ICS 2003 International Continence Society
DX1486              Abstract).
                    Badlani, Gopal. "Minimally Invasive Therapy for
                    Urinary Incontinence and Pelvic Organ Prolapse,"
                    Chapter 4: Transobturator Tape, Current Clinical
DX1487              Urology, 2014.
                    Sultan, et al. Anal-Sphincter Disruption During
                    Vaginal Delivery. NEJM December 23, 1993 Vol.
DX1488              329 No. 26 pp. 1905-1911
                    Wu, et al. Forecasting the Prevalence of Pelvic
                    Floor Disorders in U.S. Women. Obstetrics 7
                    Gynecology December 2009 Vol. 114 No. 6, 1278-
DX1489              1283
                    Ogah J, Cody D, Rogerson L. Minimally invasive
                    synthetic suburethral sling operations for stress
                    urinary incontinence in women: A short version
                    Cochrane review. Neurourol Urodyn. 2011;
DX1490              30:284-291.
                    Wu, et al. Abstract - Lifetime risk of surgery for
                    stress incontinence and pelvic organ prolapse.
                    American Urogynecologic Society 34th Annual
                    Scientific Meeting, Las Vegas, NV, October 16-
                    19, 2013. Female Pelvic Medicine &
                    Reconstructive Surgery 2013 Vol. 19(5) Suppl.
DX1491              S59-S60




                                                                                    111
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 113 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Vasavada, S. Vaginal Sling Procedures (Updated
                    September 26, 2013), found at:
                    http:/ /emedicine.medscape.com/article/44 7951-
DX1492              overview

                    Jelovsek, J, et al., Randomised trial of
                    laparoscopic Burch
                    colposuspension versus tension-free vaginal tape:
DX1493              long-term follow up. BJOG (2008) pp 219-225

                    Chene, G., et al. Long-Term Results of Tension-
                    Free Vaginal Tape (TVT) for the Treatment of
                    Female Urinary Stress Incontinence. European
                    Journal of Obstetrics & Gynecology and
DX1494              Reproductive Biology 134 (2007) 87-94.

                    Jelovsek, J., et al, Stress urinary incontinence in
                    women: Choosing a primary surgical procedure,
                    available at http://www.uptodate.com/home/about-
DX1495              us (July 2014).
                    Maher, et al. Cochrane Review, Surgical
                    management of pelvic organ prolapse in women
DX1496              (2013)
                    Young, Rosenblatt, et al. The Mersilene mesh
                    suburethral sling: A clinical and urodynamic
                    evaluation. Am J Obstet Gynecol 1995;173;1719-
DX1497              26.

                    Melon, et al. abstract: AUGS/IUGA Scientific
                    Salon 30 - Single Incision (Altis and Solyx) and
                    Modified Trans-Obturator (TVT Abbrevo) Sling
                    for Stress Urinary Incontinence - Medium-term
DX1498              Clinical Efficacy and Safety
                    Serels, et al. abstract 1195: Cadaveric Assessment
                    of immediate pull out strength of the three
                    common synthetic sling approaches: single
DX1499              incision, retropubic, and transobturator



                                                                                    112
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 114 of
                                                               119


Exhibit   Witness                     Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Serels, et al.: Single Incision Slings: Past, Present,
                    and Future (World J Obstet Gynecol 2015 August
DX1500              10; 4(3):68-71)

                    Tsia-Shu Lo, et al.: Evaluation of Clinical
                    Outcome and Risk Factors for Failure of Single-
                    Incision Midurethral Short Tape Procedure (Solyx
                    Tape) for Stress Urinary Incontinence (Journal of
                    Minimally Invasive Gynecology, Vol. 26, No. 4,
DX1501              May/June 2019, 688-694)
                    White, et al. abstract PD02-05: A Prospective
                    Parallel Cohort, Multi-Center Study of the Solyx
                    Single Incision Sling System vs. the Obtryx II
                    Sling System for the Treatment of Women with
                    Stress Urinary Incontinence: Patient-Reported
                    Outcomes at 3 Years (The Journal of Urology,
                    Vol. 201, No. 4S Supplement, May 3, 2019; e63-
DX1502              e64)

                    White, et al. abstract long oral 43: Female Sexual
                    Function following Sling Surgery: A Prospective
                    Parallel Cohort, Multi-center Study of the Solyx
                    Single Incision Sling System vs. the Obtryx II
                    Sling System (FDA-Mandated 522 Results at 36
                    Months) (AUGS/IUGA Scientific Meeting
DX1503              September 24-28, 2019)
                    White, et al.: Prospective Study of a Single-
                    Incision Sling versus a Transobturator Sling in
                    Women with Stress Urinary Incontinence: 3-year
                    results (American Journal of Obstetrics &
DX1504              Gynecology, 2020 article in press; e1-e11)

                    Wang Yi-jun, et al. Comparison of three mid-
                    urethral tension-free tapes (TVT, TVT-O, and
                    TVT-Secur) in the treatment of female stress
                    urinary incontinence: one-year follow-up. Int
DX1505              Urogynecol J. 2011 Nov;22(11):1369-74.



                                                                                       113
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 115 of
                                                              119


Exhibit   Witness                   Brief Description                     Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Hota L, et al. TVT-Secur (Hammock) versus TVT-
                    Obturator: a randomized trial of suburethral sling
                    operative procedures. Female Pelvic Med
DX1506              Reconstr Surg. Jan-Feb 2012;18(1):41-5.

                    Eiber K. A prospective parallel cohort, multicenter
                    study of the Solyx vs. Obtryx. AUA 2019 Annual
DX1507              Meeting, May 3-6, 2019, Chicago, Illinois.
                    Krychman M, Graham S, Bernick B, Mirkin S,
                    Kingsberg SA. The Women's EMPOWER
                    Survey: Women's Knowledge and Awareness of
                    Treatment Options for Vulvar and Vaginal
                    Atrophy Remains Inadequate. J Sex Med.
DX1508              2017;14(3):425. Epub 2017 Feb 12.
                    Huang AJ, Gregorich SE, et al. Day-to-Day
                    Impact of Vaginal Aging questionnaire: a
                    multidimensional measure of the impact of vaginal
                    symptoms on functioning and wellbeing in
                    postmenopausal women. Menopause.
DX1509              2015;22(2):144.

                    Dennerstein L, Dudley EC, et al. A prospective
                    population-based study of menopausal symptoms.
DX1510              Obstet Gynecol. 2000;96(3):351.
                    Woods NF, Mitchell ES. Symptoms during the
                    perimenopause: prevalence, severity, trajectory,
                    and significance in women's lives. Am J Med.
DX1511              2005;118 Suppl 12B:14.
                    Castelo-Branco C, Cancelo MJ,et al. Management
                    of post-menopausal vaginal atrophy and atrophic
                    vaginitis. Maturitas. 2005;52 Suppl 1:S46. Epub
DX1512              2005 Sep 1.
                    Usher, et al.: Marllex Mesh, a New Plastic Mesh
                    for Replacing Tissue Defects; AMA Arch Surg
DX1513              78(1) January 1959 131-137




                                                                                    114
                         Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 116 of
                                                               119


Exhibit   Witness                     Brief Description                      Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Jirschele, et al., A multicenter, prospective trial to
                    evaluate mesh-augmented sacrospinous
                    hysteropexy for uterovaginal prolapse, Int
DX1514              Urogynecol J. 2015; 26(5): 743–748.

                    Mary, et al., Comparison of the in vivo behavior
                    of polyvinylidene fluoride and polypropylene
                    sutures used in vascular surgery. ASAIO J. 1998
DX1515              May-Jun;44(3):199-206;

                    Bracco, et al., Comparison of polypropylene and
                    polyethylene terephthalate (Dacron) meshes for
                    abdominal wall hernia repair: A chemical and
DX1516              morphological study, Hernia. 2005 Mar;9(1):51-5;
                    Dooley Y, Kenton K, Cao G, Luke A, Durazo-
                    Arvizu R, Kramer H, et al.. Urinary incontinence
                    prevalence: results from the National Health and
                    Nutrition Examination Survey. J Urol
DX1517              2008;179:656–61.

                    Sarsotti, C, et al; Transobturatoric Tape Procedure
                    for Stress Urinary Incontinence: Results of an
                    Argentinian Multi-Center Experience. Int
DX1518              Urogynecol J (2007) 18 (Suppl 1):S107-S244

                    Tasheen S, Reid P. Effect of transobturator tape
                    on overactive bladder symptoms and urge urinary
                    incontinence in women with mixed urinary
DX1519              incontinence. Obstet Gynecol 2009;113:617-23.

                    Hogston P, Wright D. Medium term follow-up of
                    women who underwent transobturator suburethral
                    tape insertion for the treatment of urinary stress
                    incontinence. BJOG: An International Journal of
DX1520              Obstetrics and Gynecology 2013.




                                                                                       115
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 117 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Abdel-Fattah, M., K Sivanesan, K., et al. How
                    common are tape erosions? A comparison of two
                    versions of the transobturator tension-free vaginal
DX1521              tape procedure. BJU International 2006.
                    Gamble T, Aschkenazi S, et al. Predicting
                    persistent detrusor overactivity after sling
DX1522              procedures. 2008:19(Suppl 1):S1-S166.
                    Cholhan H, Hutchings T, Rooney K. Dyspareunia
                    associated with paraurethral banding in the
                    transobturator sling. Am J Obstet Gynecol
DX1523              2010;202:481.e1-5.

                    Portnoy, R.C., Polypropylene for medical
                    applications, Business Briefing: Medical Device
DX1524              Manufacturing and Technology, 1-4 (2002).

                    Illhan, A.E., et al, "Prolene mesh methoplasty,"
DX1525              Eur Arch. Otorhinolaryngol, 268: 585-589 (2011)
                    Koscinski, T. et al, "Abdominal rectopexy with
                    absorbable and non-absorbable materials in the
                    treatment for rectal prolapse," Przeglad
DX1526              Chirurginczny, 83(12), 668-671 (2011).
                    Handbook of Materials for Medical devices,
DX1527              Davis, J.R., ed. (2003).
                    Chu, C, et al; Wound Closure Biomaterials and
DX1528              Devices 1996; 264
                    Wheeler, T.L., et al., Int Urogynecol J Pelvic
DX1529              Floor Dysfunction (2007).
                    de Tayrac, R, et al; Cure De Cycstocele Voie
                    Basse Par Prothese Sous-Vesicale Libre; J
DX1530              Gynecol Obstet Biol Reprod 2002; 31:597-599

                    de Tayrac, et al. Tension-free polypropylene mesh
                    for vaginal repair of anterior vaginal wall
DX1531              prolapse. J of Reprod Medicine pp 75-80 (2005)




                                                                                    116
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 118 of
                                                              119


Exhibit   Witness                    Brief Description                   Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only
                    Jozwicka, J., Fibers and Textiles in Eastern
DX1532              Europe, Vol. 20 (6B), 135-141, 2012.
                    Mechanics of Biomaterials: Fundamental
                    Principles for Implant Design," Pruitt and
DX1533              Chakravartula, 2012, p. 113
                    Handbook of Polyolefins, Vasile, 45 ed., p. 484
DX1534              (1993).
                    Elvira, M., et al., Polym Deg. Stab., vol 83, 509-
DX1535              518 (2004).
                    Ptripathi, D., Practical Guide to Polypropylene
DX1536              (2002).
                    Shen, F.W., et al., J. Biomed Mater Res., vol 48,
DX1537              203-210 (1999).
                    Boulogne, F., et al., Europhysics Letters, volume
DX1538              102, 39002 (2013).
                    Alfonso, J.S., et al., Structural and thermal
                    properties of polypropylene mesh use din
                    treatment of stress urinary incontinence; Acta
DX1539              Bioeng. Biomech., vol 11, 27-33 (2009).
                    Schumpelick V., U. Klinge, B. Klosterhalfen,
                    Biomaterials for the repair of abdominal wall
                    hernia: Structural and compositional
                    considerations. in: Fitzgibbons and Greenberg
                    (Eds.), Hernia, Lippincott, Williams, and Wilkins,
DX1540              Philadelphia, 2002, pp. 553-565.

                    Gonzalez, R., K. Fugate, D. McClusky, E. M.
                    Ritter, A. Lederman, D. Dillehay, C. D. Smith,
                    and B. J. Ramshaw, "Relationship between tissue
                    ingrowth and mesh contraction" World Journal of
DX1541              Surgery 29, 1038-1043, (2005).
                    Talley, et al., Oxidation and degradation of
                    polypropylene transvaginal mesh. J Biomater Sci
DX1542              Polym Ed 28(5): 444-458 (2017).




                                                                                   117
                        Case 1:20-cv-02656-RM-SKC Document 96-4 Filed 02/05/21 USDC Colorado Page 119 of
                                                              119


Exhibit   Witness                    Brief Description                    Bates No. Range   Stipulation Offered   Admitted   Refused   Court Use Only


                    Luck, A, et al. Suture erosion and wound
                    dehiscence with permanent versus absorbable
                    suture in reconstructive posterior vaginal surgery.
DX1543              Am J Obstet Gynecol 2005; 192:1626-9.

                    Goldstein, H, et al. The effect of suture material
                    on outcomes of surgery for pelvic organ prolapse.
DX1544              Pelviperineology 2007; 26: 174-177.

                    Noblett, K, et al; Lynx midurethral sling system: a
                    1-year prospective study on efficacy and safety.
DX1545              Published Int Urogynecol J (2008) 19:1217-1221




                                                                                    118
